4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

  10-K 1 v461282_10k.htm 10-K


                                 UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                 Washington, D.C. 20549


                                                                FORM 10-K

  þ         ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
            For the fiscal year ended December 31, 2016

  ¨         TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF
            1934

                                                   Commission file number: 001-35955


                                                            Vuzix Corporation
                                            ( Exact name of registrant as specified in its charter )

                              Delaware                                                               XX-XXXXXXX
                      (State of incorporation)                                            (I.R.S. employer identification no.)
                     25 Hendrix Road, Suite A                                                           14586
                    West Henrietta, New York                                                          (Zip code)
                (Address of principal executive office)

                                                               (585) 359-5900
                                            (Registrant’s telephone number including area code)


                  Securities registered pursuant to Section 12(b) of the Act: common stock, par value $0.001 per share

                                        Securities registered pursuant to Section 12(g) of the Act:
                                                    warrants to purchase common stock


  Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No þ

  Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes
  ¨ No þ

  Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
  Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),
  and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨

  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every
  Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or
  for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨

  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not
  be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference into Part III
  of this Form 10-K or any amendment to this Form 10-K. ¨

  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller
  reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2
  of the Exchange Act. (Check one):

  Large accelerated filer ¨       Accelerated filer þ             Non-accelerated filer ¨          Smaller reporting company þ

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       1/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
                                                                 (Do not check if a smaller
                                                                 reporting company)

  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ

  The aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates as of June 30, 2016
  was approximately $95,110,000 (based on the closing price of the common stock of $7.55 per share on that date, as reported on the
  NASDAQ Capital Market and, for purposes of this computation only, the assumption that all of the registrant’s directors and executive
  officers are affiliates and that beneficial holders of 10% or more of the outstanding common stock are affiliates).

  As of March 16, 2017, there were 20,206,400 shares of the registrant’s common stock outstanding.

                                         DOCUMENTS INCORPORATED BY REFERENCE

      Part III of this Form 10-K incorporates by reference portions of the registrant’s proxy statement for its 2017 annual meeting of
  stockholders.




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       2/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                         TABLE OF CONTENTS

                                                                                                                          Page
  Item 1       Business                                                                                                           1
  Item 1A      Risk Factors                                                                                                      11
  Item 1B      Unresolved Staff Comments                                                                                         28
  Item 2       Properties                                                                                                        28
  Item 3       Legal Proceedings                                                                                                 29
  Item 4       Mine Safety Disclosure                                                                                            29
  Item 5       Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity
               Securities                                                                                                        29
  Item 6       Selected Financial Data                                                                                           30
  Item 7       Management’s Discussion and Analysis of Financial Condition and Results of Operations                             30
  Item 7A      Quantitative and Qualitative Disclosures about Market Risk                                                        40
  Item 8       Financial Statements and Supplementary Data                                                                       40
  Item 9       Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                              40
  Item 9A      Controls and Procedures                                                                                           41
  Item 9B      Other Information                                                                                                 45
  Item 10      Directors, Executive Officers and Corporate Governance                                                            45
  Item 11      Executive Compensation                                                                                            45
  Item 12      Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                    45
  Item 13      Certain Relationships and Related Transactions, and Director Independence                                         45
  Item 14      Principal Accounting Fees and Services                                                                            45
  Item 15      Exhibits and Financial Statement Schedules                                                                        46


                                                                      ii




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                               3/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                 FORWARD-LOOKING STATEMENTS

           This annual report includes forward-looking statements within the meaning of the safe harbor provisions of the Private
  Securities Litigation Reform Act of 1995. These statements are based on our management’s beliefs and assumptions and on
  information currently available to our management. The forward-looking statements are contained principally under the headings “Risk
  Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Business.” Forward-
  looking statements include statements concerning:

            ·   our possible or assumed future results of operations;
            ·   our business strategies;
            ·   our ability to attract and retain customers;
            ·   our ability to sell additional products and services to customers;
            ·   our cash needs and financing plans;
            ·   our competitive position;
            ·   our industry environment;
            ·   our potential growth opportunities;
            ·   expected technological advances by us or by third parties and our ability to leverage them;
            ·   the effects of future regulation; and
            ·   the effects of competition.

           All statements in this annual report that are not historical facts are forward-looking statements. We may, in some cases, use
  terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,”
  “should,” “will,” “would” or similar expressions that convey uncertainty of future events or outcomes to identify forward-looking
  statements.

          Forward-looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are
  made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other
  circumstances should change, except as may be required by applicable law. Although we believe that the expectations reflected in the
  forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.

                                                                     PART I

  Item 1.       Business

  Company Overview

            We are engaged in the design, manufacture, marketing and sale of wearable display devices also referred to as head mounted
  displays (or HMDs), in the form of Augmented Reality (AR) glasses, Virtual Reality (VR) glasses and Smart Glasses. (These devices
  are also known as, Video Eyewear, head mounted wearable displays, video glasses, personal viewers, near-eye virtual displays, and
  near-eye displays or NEDs). Our wearable display devices are worn like eyeglasses and contain a varying degree of features such as
  built-in video screens and audio. These devices also often include cameras, sensors, and a computer, that enable the user to view and
  interact with video and digital content, such as movies, computer data, the Internet or video games. Our wearable display products
  provide virtual large high-resolution screens and present a virtual image to the user through our proprietary optics and projection
  engines. Using these optics and displays, our wearable display devices provide a virtual image that appears to the wearer similar in size
  to the image from a typical smart phone screen at arm’s length away, all the way to models that offer wall sized home theatre screens.
  For example, when viewed through our optics, a high-resolution 0.24-inch diagonal microdisplay can provide a viewing experience
  comparable to that on a 125-inch diagonal television screen viewed at ten feet.

            Our Smart Glasses, are designed to work standalone or as a peripheral to the smartphone and, have many of the same
  capabilities of the smartphone itself, allowing them to be used as a hands free wearable computer. Our products can be used as a
  wearable substitute for large-screen televisions, desktop computer monitors or tablets. Additionally, our Smart Glasses models allow
  users to utilize many smartphone applications while keeping their smartphones in a pocket or purse. Users of mobile devices sometime
  employ tablets and smartphones to replace their personal computer or console game systems while they are outside their homes or
  offices. Our wearable display products enable users of these mobile devices to effectively view the entire screen on a small, eyeglass-
  like device allowing real world interaction while viewing the screen.



https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       4/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
           We believe some of the most promising future uses of wearable displays are Smart Glasses and Augmented Reality (AR)
  glasses where virtual 3D computer-generated objects and information are superimposed to enhance real-world views. This see-through
  capability is accomplished using a see-through optic, such as our waveguide optics or digitally with a forward-looking camera. Our
  wearable displays can also be used for virtual and augmented reality applications, in which the wearer is either immersed in a computer
  generated world or has their real world view augmented with computer generated information or graphics as is typical in enterprise
  applications.


                                                                      1




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                    5/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




           In the past, see-through HMDs displayed the real world using semi-transparent mirrors placed in front of the user’s eyes.
  These HMDs were large and bulky and as a result, they had little mass-market appeal. We have developed thin optics, called
  waveguides, that are fully see-through and enable miniature display engines to be mounted in the temples of the HMD, which allows
  the form factor of the Smart Glasses to be comparable to conventional eyeglasses. Our Smart Glasses and AR Glasses are designed for
  all day use cases and are small enough to fit in a user’s pocket or purse.

           With hands free wearable computers like our M300 and M100 Smart Glasses, the user has the capability to merge virtual
  information with the real world, known as Augmented Reality (AR). With this capability, we have the potential to penetrate many new
  markets in the consumer and enterprise markets. An example of AR is the yellow “first down” line seen in television broadcasts of
  American football games, in which the line the offensive team must cross to achieve a first down is superimposed on the field itself.
  The real-world elements are the football field and players; the virtual element is the yellow line. We believe see-through wearable
  displays will enable this kind of experience on Smart Glasses running their own native AR applications, virtually anywhere and
  anytime. Our Smart Glasses product line can run these kinds of applications natively as they have much of the capabilities of a
  smartphone built into them; including running full operating systems like Alphabet Inc.’s (Google company parent) Android.

  Our History

           Historically, we have focused on three markets: the consumer markets for gaming, entertainment and mobile video, smart
  glasses products for enterprise, and rugged mobile displays for defense markets. From 2003 to 2009, we sold a line of monocular
  (single eye) wearable displays products called the M920, which were discontinued in 2009 and replaced with a monocular high-
  resolution wearable display model called Tac-Eye. This product was ruggedized and designed to clip onto a pair of ballistic sunglasses,
  helmets or conventional safety goggles.

           In June 2012, we sold the assets that produced products and provided services, directly and indirectly, to military
  organizations and defense organizations including the Tac-Eye product line. Accordingly, we now focus primarily on the enterprise
  markets and consumer entertainment.

           In the fourth quarter of 2013, we began selling our first waveguide-based HMD that had see-through displays that enabled a
  level of AR use within the industrial research sector. The M2000AR was equipped with tracking sensors, hi-resolution camera, HDMI
  interface, and see-through waveguide based optics that could be mounted to hardhats or goggles. Since the introduction of the M2000
  AR, we have significantly improved our waveguide based technology and are preparing to launch a new generation of waveguide
  based AR Smart Glasses in 2017.

            In January 2014, we received an Innovations Design and Engineering Award for the M100 Smart Glasses at the January 2014
  Consumer Electronics Show (CES). In early 2014, we started selling M100 Smart Glasses, a new category of wearable displays that is
  currently aimed at enterprise customers. Our first monocular pair of Smart Glasses includes a wearable computer and has much of the
  capabilities of a smartphone including wireless internet access, GPS, Android OS and more, and are worn like a pair of glasses. We
  also produce both monocular and binocular wearable displays devices that are not “smart”. This version of our wearable display
  products is designed to be tethered to electronic devices, such as smart phones, laptop computers, tablets, Blu-ray players, portable
  media players and console gaming systems.

            In December 2015, we began shipping the Vuzix iWear Video Headphones (iWear) which included support for VR
  applications. The iWear was the recipient of four CES 2015 awards. The iWear features dual HD Displays and revolutionary nano-
  optics that provide the equivalent experience of a 125" home television from 10 feet and allow the wearer to play games, interact with
  apps, watch 2D, 3D and 360°VR movies and even fly drones. iWear is completely portable and battery-driven so that the user can
  enjoy it at home or on-the-go and it delivers a one-of-a-kind experience.

            At CES in January 2016, we introduced two new prototype models of our monocular Smart Glasses products; the M300 and
  the M3000 Monocular Waveguide Smart Glasses. The M300 represents our next generation Smart Glasses model with significantly
  improved ergonomics and technical features, such as hot swappable batteries, Intel Atom processor running Android 6.0, and much
  more, all in a ruggedized form designed specifically for enterprise and industrial use. The M300 and M3000 Smart Glasses can connect
  to the cloud to deliver digital content directly to and from the job site and connecting it “overlaid” onto the real world. The M3000 was
  honored at CES 2016 and 2017 for its innovative design and engineering, and is our next-generation waveguide based AR wearable
  display for the enterprise sector. The M3000 features improved display resolution and employs our advanced waveguide optics that
  allow see-through operation for more advanced augmented reality applications.



https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      6/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

            In January 2017, we introduced our Blade 3000 Smart Sunglasses at CES 2017. The Blade 3000 was a winner of four
  international CES 2017 innovation awards. The lightweight Blade 3000s are the first Smart Sunglasses featuring style, performance
  and advanced waveguide optics for hands-free computing and connectivity. The Blade 3000s are ideal for mobile applications
  including social media, navigation, augmented reality and HD photography and videography. These new smart glasses will allow users
  to see and augment the real world as if looking through a conventional pair of fashionable eyeglasses.


                                                                      2




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                               7/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Overall Strategy

           Our goal is to establish and maintain a leadership position as a worldwide supplier of head mounted wearable displays
  including AR glasses, VR glasses and Smart Glasses solutions. We intend to offer our products across major markets, platforms and
  applications. We will strive to be an innovator in designing near-eye wearable display devices that can enable new mobile video
  viewing, general entertainment and AR and VR applications.

           To maintain and enhance our position as a leading provider of wearable displays for augmented reality, video viewing and
  smart glasses, we intend to:

      ·     improve brand name recognition;
      ·     provide excellent products and service;
      ·     develop products based on our unique technology for both specialized and large enterprise and consumer markets;
      ·     broaden and develop strategic relationships and partnerships;
      ·     offer to sell our products or license our technology to third party companies that would incorporate and sell them as a new
            product with their own brand name (OEM partners);
      ·     promote and enhance development of third party software that can take advantage of our products;
      ·     reduce production and overhead costs by further outsourcing while moving to higher margin product offerings;
      ·     extend our proprietary technology leadership;
      ·     enhance and protect our intellectual property portfolio;
      ·     establish multiple revenue sources;
      ·     invest in highly qualified personnel; and
      ·     build and maintain strong product design capabilities.

  The Market

             Current mobile display technology is almost universally based on direct view screens. These displays for mobility purposes
  are designed to be small and make portability easy. At the same time, these displays must be held by the user and depending on their
  size, it can be difficult for these displays to produce human readable high resolution content without magnification, which reduces
  screen resolution, or they must be held at a reasonably close reading distance. Our products are aimed at solving these problems by
  creating hands-free virtual large screens that are interactive and fit in tiny packages (eyeglasses).

           The wireless and entertainment industry has evolved considerably, and continues to do so. The mobile phone, once simply a
  means to communicate by voice while “on-the-go,” has evolved into a ubiquitous, location-aware, smart mobile computing device.
  Mobile technology is redefining the way people interact with their world, both at work and play, and it has become an essential lifestyle
  management and entertainment tool personalized to users’ unique needs. We believe that interactive AR content will significantly
  change the way mobile products are used and how content is delivered to the user. We believe head worn wearable displays that are
  hands free and can connect the digital world to the real world have the ability to change the entire paradigm and future of the
  computing industry. AR based wearable display and Smart Glasses have the ability to enable experiences that have never been possible
  with handheld or desktop devices and as a result, they have valuable uses that cannot be experienced any other way.

          Our business focuses on enterprise and industrial markets and the mobile consumer entertainment and gaming markets. The
  demand for head worn wearable displays in these markets is being driven by such factors as:

      ·     Increasing demand for Internet, social media, and cloud services’ access “anywhere, anytime”.
      ·     An increasing number of hands-free enterprise, commercial and medical applications for which our products are well suited
            and, when wearable display products are employed for these use cases, a significant ROI is typically achieved.
      ·     We believe the growing use of AR applications on hand held devices such as smartphones and tablets will drive the need for a
            head worn wearable display solutions to replace the need to hold up handheld devices to use the applications.
      ·     Video gaming around the world continues to grow even as more users migrate a greater portion of their game time to mobile
            devices. We believe that our Virtual Display technologies can significantly increase user satisfaction with gaming applications
            by engaging the user with a large high resolution mobile screen that also enables stereoscopic imagery and interactive head
            tracking.

  Target Markets

            Our target markets and applications by major sector are:

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        8/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


  Enterprise

           Our Smart Glasses products are currently focused on the enterprise, industrial and medical markets. These Smart Glasses
  products run native Android applications within the glasses that, for example, allow them to stream video in real-time, which is very
  useful for many Enterprise applications. Our Smart Glasses are being used for numerous applications including: remote camera
  viewfinder displays and wearable computer displays, viewing of wireless sensor data, quality assurance and assembly check list,
  providing hands-free access to manuals and other information and for on-site, in-the-field maintenance, warehouse pick and place,
  servicing, training and education. We have built an eco-system of Value Added Resellers (VARs), established a growing number of
  system integrators and have garnered infrastructure support from leading mobile device management companies.


                                                                      3




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        9/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Consumer

            We believe that there is an increasing demand for high-resolution, interactive 3D displays to enjoy content such as VR 360
  videos, movies, entertainment and the Internet in mobile environments and as a secondary display in the home. We also believe that
  there is a need for high-resolution, interactive, stereoscopic 3D display devices for use with desktop computers, consoles, tablets and
  other gaming products. We believe that viewing mobile device gaming on smaller direct view screens is not a satisfactory experience
  for many consumers when compared to laptop computers and gaming consoles. Both VR and AR are difficult to implement using
  traditional desktop computer monitors and televisions but can be successfully implemented with appropriately equipped wearable
  displays. Our wearable display products enable both AR and VR applications for the end user.

  Augmented Reality for all Markets

           We offer smart wearable display products that enable development and deployment of AR applications. AR Smart Glasses
  enable its wearer to see computer-generated information, graphics or images projected into the real world environment or upon an
  object that the user is observing. Thus, whether in the warehouse, on the factory floor, or in-the-field, users while wearing the AR
  Smart Glasses may access a manual, tutorial, or image that is connected to the task at hand and that will assist them in completing that
  task, while also viewing their current surroundings and nearby objects.

            We anticipate AR applications will include the following areas:

      ·     Field service, warehousing, and maintenance;
      ·     Quality assurance;
      ·     Inspections in the field or on the plant floor;
      ·     Task support for industrial, manufacturing and medical applications;
      ·     Advanced navigation both for the enterprise and consumer markets;
      ·     Social networking;
      ·     Location and scene based entertainment and education applications;
      ·     Mobile commerce and visual search applications; and
      ·     Real time language translation.

           Additional possible applications of AR-enabled Smart Glasses include hands free alerts, messaging, location and context
  sensitive information and social interaction.

  Products

            We now produce and sell two main types of wearable display products: Smart Glasses for a variety of enterprise and
  commercial users and applications, including AR; and Video Viewing glasses, for on-the-go users as mobile displays for entertainment,
  gaming as well as support for stepping into virtual worlds, simulations & VR gaming. Our products are available with varying features,
  including with and without application running computer processors, and are offered as either monocular or binocular display systems.
  Our Smart Glasses have many of the capabilities of a smartphone such as cameras and computer processors that can allow applications
  to be run directly in the Smart Glasses, enabling cloud connected applications through a wireless link directly with the glasses. We
  believe we provide one of the broadest range of wearable display products for AR, VR and Smart Glasses available in the market and
  that our products contain some of the most advanced electronics, ergonomics, and optics for their target markets and uses. Our products
  include:

  Binocular Wearable Display Products

           Our binocular wearable displays products, built and offered over the last 10 years, have included several models with differing
  native resolutions and virtual screen sizes. Our binocular wearable displays products contain two microdisplays (a separate display for
  each eye), typically mounted in a frame attached to eyeglass-style temples or stereo headphones. These products enable mobile and
  hands-free private viewing of video content on screens that simulate home theater-sized screens, all of which support 3D video
  applications. These products can be employed as mobile high-resolution displays with products such as smartphones with video output
  capability, laptop computers, tablet computers, portable DVD/Blu-Ray players, game consoles and personal digital media/video
  players. Our current model, the iWear Video Headphones, was first released in December 2015 and was the winner of 4 CES
  innovation awards in 2015. It is an HDMI based wearable display featuring a 125" equivalent big screen experience (from 10 feet
  away) with dual high-definition displays combined with audio and head tracking capabilities for use with many VR titles and 360°VR
  movies. The iWear can also be used with drones and allows their pilots to have a HD first person view of piloting the drone.

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     10/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


  Monocular Wearable Display Products

            Monocular products, due to their single eye display are best used for push notifications and “information snacking”.
  Typically, monocular products have smaller fields of view that result in less information display capability and no stereoscopic 3D or
  depth information.


                                                                      4




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                    11/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




           In early 2014, we began selling our first monocular pair of Smart Glasses, the M100, which was designed for the enterprise,
  industrial, commercial and medical markets. The Vuzix M100 Smart Glasses are an Android-based wearable computer, enhanced with
  a wearable monocular display and onboard processor, recording features and wireless connectivity capabilities designed for
  commercial, professional, and consumer users. Vuzix M100 Smart Glasses serve up the digital world “hands free”, offering access to
  information, data collection and more. The M100 provides enhancements to existing workflows and opens new opportunities in
  industrial, medical, retail, supply chain, remote help desk, and many more aspects of customers’ businesses. An integrated head
  tracking and GPS system can not only provide apps with a customer’s location but even the direction and angle of their current view
  for unprecedented situational awareness. Voice, button press, and hand gesture controls gives unprecedented versatility to navigate the
  M100 in almost any working environment. Its pre-installed apps can be used to record and playback still pictures and video, track
  timed events, manage your calendar, link to a phone and more. The M100 is compatible with thousands of existing Android apps, and
  easy access to developer resources enables the creation of custom apps to suit virtually any need. Ergonomic yet rugged, the M100 is
  currently in large scale productive use in fields such as telemedicine, remote help desk, warehouse, utilities, manufacturing, and more.

            We introduced two new models of our monocular Smart Glasses products and prototype models at the January 2017 CES. The
  M300 and the M3000 Monocular Waveguide Smart Glasses. The M300 is an updated design with enhanced functionality and
  wearability to follow on the popular Vuzix M100. The new Vuzix M300 is not a departure from the M100 product, but rather a next
  generation model with significantly improved ergonomics and technical features, such as hot swappable batteries, Intel Atom processor
  running Android 6.0, and much more, all in a ruggedized form designed specifically for enterprise and industrial use. The M300
  entered volume production in February 2017 and will be broadly available by spring 2017. The second model, the M3000 was honored
  at CES 2016 and 2017 for its innovative design and engineering, and is our next-generation waveguide based wearable eyewear for the
  enterprise sector. The M3000 features improved display resolution and employs our advanced waveguide optics that allow see-through
  operation for more advanced augmented reality applications. The M3000 uses many of the same components as the new M300 and
  should achieve commercial production by Fall 2017. Both of these smart glasses can connect to the cloud to deliver digital content
  directly to and from the job site and connecting it “overlaid” onto the real world.

           The Blade 3000 Smart Sunglasses will also be offered as a monocular system and ultimately as binocular AR version in 2018.
  Future versions will include increased resolutions, more powerful computers and our thin waveguide see-through optics.

  Augmented Reality Products

           Augmented Reality wearable displays provide the user a live, direct or indirect, view of a physical, real-world environment
  whose elements are “augmented” by computer generated sensory input such as sound, video, graphics or GPS data. Those systems also
  contain head tracking technology, which enables the user to look around the environment being viewed by moving his or her head
  which in turn sends that information back to the computer which then adjusts the computer generated AR image accordingly. AR
  wearable displays typically include built-in cameras that can be used to overlay images connected to the real world as well as measure
  and track gestures and the physical environment of the AR wearer.

           Our Smart Glasses are an intelligent wearable computing systems specifically designed to enable computing and AR cloud
  connected information to the real world. The embedded cameras in our Smart Glasses are used for recording and/or seeing the real
  world. Input and control of our smart glasses consist of using the wirelessly connected smartphone, gesture sensor, speech recognition
  voice control, a series of built in sensor for head motion and in some cases or gesture sensors. We are building an eco-system of
  developers around these smart glasses and anticipate that most of the software being developed can be used on future generations of
  our smart glasses. Cloud or internet-connected Smart Glasses applications are being created for manufacturing, medical, field
  maintenance and repair, training, gaming and social media uses for both our monocular and binocular smart glasses product lines.

  Custom Solutions and Engineering Solutions

           We have in the past provided fully integrated wearable display systems, including head mounted displays, human computer
  interface devices, near-eye display related engineering services and wearable computers to commercial, industrial and defense
  customers. As a result of the sale our defense division in June 2012, we no longer pursue general engineering services work with
  defense or security organizations. In early 2015, we completed our last U.S. Navy Research labs waveguide engineering contract and
  have no active programs with the U.S. Department of Defense.

  Product Development

          We believe that continued introduction of new products in our target markets is essential to our growth. Our products tend to
  have one to three year life cycles. We have assembled a group of highly skilled engineers who work internally as well as with external

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     12/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
  consultants and our customers to continue our product development efforts. Our primary development efforts are focused on optics,
  projection engines, displays, low-power electronic designs, firmware and wearable software, and the design and ergonomics of
  wearable displays. Our display product development efforts are focused towards continually enhancing the resolution, performance and
  manufacturability of our display products. During 2016 and 2015, we spent $6,947,878 and $3,595,437, respectively, on research and
  development activities. We expect to increase our research and development expenditures in the future and as our revenues grow. We
  have also acquired and licensed technologies developed by third parties and we may do so in the future.


                                                                      5




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                13/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Technology

            We believe that it is important to make substantial investments in research and development to maintain our competitive
  advantage. The development and procurement of intellectual property rights relating to our technologies is a key aspect of our business
  strategy. We believe that it is now technologically feasible to improve upon the weight, ergonomics, optical performance, see-through
  capabilities, luminance, power efficiency, compactness, field of view and resolution of the current generation of virtual displays and
  display components. “Early technology adopters” have been the majority of the purchasers of our consumer wearable display products
  to date and similarly within the enterprise customer base most recently. However, our near-to-eye virtual display technology has been
  gradually improving in performance and we believe is starting to meet the high expectations of both the enterprise and the consumer
  mass markets with respect to screen resolution, computer power, image size and ergonomics. We expect to continue to improve our
  products through our ongoing research and development and advancements made by our third party suppliers of key components.

            We also develop intellectual property through our ongoing performance under engineering service contracts. We intend to
  continue to pursue select development contracts for applications that enhance our waveguide optics and other display technology. Our
  policy is to retain our proprietary rights with respect to the principal commercial applications of our technology under any engineering
  services work we perform, whenever possible.

           We believe that the range of our proprietary technologies gives us a significant competitive advantage. Our technologies relate
  to advanced optics systems including passive and active see-through imaging waveguides; micro-projection display engines; high
  resolution scanning displays; motion tracking systems; and specialized software drivers and applications for video eyewear displays.
  We also have a portfolio of trade secrets and expertise in nano-imprinting using quartz mold substrates, Nano structure Ultra Violet
  (UV) embossing, and engineering tool sets for the design and manufacturing of diffractive waveguide optics.

           We believe that display engines are also important for commercializing wearable displays. We have developed proprietary
  micro DLP based engines (code name – Cobra II) and laser modulated engines designed specifically for our waveguide optics
  solutions. These next generation waveguides and display engines have allowed us to shrink the entire assembly to a module that will fit
  in the space available in a typical off-the-shelf pair of sports sunglasses. We anticipate launching several new waveguide based
  products in 2017 and beyond, with the first being our CES 2017 Innovation award winning Blade 3000 Smart Sunglasses.

            We entered into a technology license agreement with Nokia Corporation in August 2011 for their Exit Pupil Expanding (EPE)
  optics technology. Under the agreement, we perform on-going research and development on the EPE optics and are expected to
  manufacture and bring to market components and products containing the licensed technology. In addition, we will provide Nokia with
  the ability to purchase products and components which incorporate the licensed technology. The EPE technology is an important
  foundation of our diffraction based waveguide optics technology.

            Major technologies that we employ in our products include:

  Hardware Technology

  Virtual Display Technology (including Lens Technology and Optics Assemblies)

            Microdisplay optics represent a significant cost of goods for both us and our competitors. This cost is a function of the
  physical size of the microdisplay and the cost of the supporting optics. Smaller microdisplays are less expensive to produce but they
  require larger and more sophisticated optics to make near-eye systems that have no user adjustments, large fields of view and very low
  distortion specifications. Larger displays require less magnification and less complex optics, but the optics with display become very
  bulky and the displays are significantly more expensive to manufacture. To improve our wearable display’s fashion and ergonomics,
  we are developing thin and lightweight optics that can be integrated with very small microdisplays that we expect will closely match
  conventional eyewear frames in size and weight. These new optics and displays provide what we believe are significantly improved
  ergonomics compared to competing wearable display solutions.

           See-Through Waveguides: We are developing passive, dynamic and diffractive optics based waveguides that are the basis for
  some of our future slim wearable display AR and smart glasses products. Our dynamic waveguides use index modulated liquid crystal
  material to switch beam steering gratings built in a thin glass window to scan an image into the user’s eye. We are also developing
  passive optical display engine that uses a ~1.2 mm thick see-through blade of glass or plastic with an ultra-compact micro display
  engine to magnify and focus the light from a display into a user’s eye. The development goal with these waveguides is to create AR
  based wearable displays that will appear to others as practically indistinguishable from today’s conventional sunglasses by most every


https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     14/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
  measure, including comfort, size, weight and ergonomics. We have also entered into a technology license agreement with Nokia
  Corporation for their Exit Pupil Expanding (EPE) optics technology.

           Custom Display Engines: We have patents and patents pending on modulated laser based display engines and IP around micro
  DLP display engines. Our Cobra II micro DLP engine is one of the smallest volume engines built around DLPs. We are also
  performing research and development work on laser engines to drive scanned images into holograms, with the goal of such systems to
  offer next generation waveguides capable of 100 plus degree fields of view. Both the display engine and waveguide optic combine into
  a single monolithic design that we believe will enable us to produce low cost, HD resolution displays in a form factor that will be
  integrated into frames similar in size to ordinary sunglasses. Our upcoming M3000 Smart Glasses and Blade 3000 Smart Sunglasses
  will both utilize the Cobra II DLP engine and latest waveguide optics.


                                                                      6




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                15/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            Nanoimprinting: We continue to develop a portfolio of trade secrets and expertise in nanoimprinting. From quartz substrate
  molds with unique nano-structured grating surfaces built into them to UV embossing, and engineering tool sets for the design of
  diffractive waveguide optics. These trade secrets deal with the manufacture of molds through to volume production UV embossing. We
  believe these technologies are essential to the production of our ~1.2 mm thick see-through lenses which we believe are the cornerstone
  to making fashionable eyeglass-styled Smart Glasses.

             System level Engineering: To design wearable display solutions that are the size of conventional sunglasses requires an
  integrated approach. No single piece of technology can stand on its own. Vuzix engineering teams work together to integrate optics,
  electronics, displays, industrial design and more to solve some of the biggest challenges in the wearable display engineering chain. The
  level of integration between these disciplines is significant and has resulted in new intellectual properties for Vuzix that we believe set
  us ahead of the competition. Such know-how includes, for example, not only how to design a miniature display engine but also how it
  couples into a waveguide, right through to the physical structure of the grating on the surface of the waveguide and how the angle of
  the waveguide might fit in the glasses and the coupling optics allow that flexibility. All of these items need to be taken into account
  individually and as a whole to create designs that allow the technology to “disappear” in a pair of glasses.

  Patents and other Intellectual Property

            We have an intellectual property policy which has as its objectives: (i) the development of new intellectual property to further
  our intellectual property position in relation to personal display technology; and (ii) the maintenance and protection of our valuable
  trade secrets and know-how. We seek to further achieve these objectives through the education and training of our engineering staff and
  the adoption of appropriate systems, policies and procedures for the creation, identification and protection of intellectual property.

           Our general practice is to file patent applications for our technology in the United States, Europe, Japan, and in additional
  countries, including Canada and China for inventions which we believe have the greatest potential. We file and prosecute our patent
  applications in pursuit of the most extensive fields of protection possible including, where appropriate, the application of the relevant
  technology to the broader display industry.

            We believe that our intellectual property portfolio, coupled with our key supplier relationships and accumulated experience in
  the personal display field, gives us an advantage over potential competitors. We also believe our copyrights, trademarks, and patents
  are critical to our success, and we intend to maintain and protect these. We also rely on proprietary technology, trade secrets, and know-
  how which are not patented. To protect our rights in these areas, we require all employees and, where appropriate, contractors,
  consultants, advisors and collaborators, to enter into confidentiality, invention assignment and non-competition agreements.

            Our technologies enable us to provide low-cost, small form factor, high-resolution wearable display products. To protect our
  technologies, we have developed a patent portfolio which currently consists of 51 issued U.S. and foreign patents and 39 pending U.S.
  and foreign patent applications. We are also currently preparing several invention disclosures for the purposes of submitting design and
  utility patent applications. Our U.S. and foreign patents will expire on various dates from May 13, 2017 to July 6, 2041. In addition, in
  connection with our sale of our defense division in 2012, we received a worldwide, royalty free, assignable grant-back license to all the
  patents and other intellectual property sold for use in the manufacture and sale of products in the consumer markets.

          In addition to our various patents, we have seven registered U.S. trademarks, 42 trademark registrations worldwide and two
  pending international trademark applications.

  Competitors and Competitive Advantage

            The personal display and mobile device industry in which we operate is highly competitive. We compete against both direct
  view display technology and near-eye/wearable display technology and to a lesser extent smart phones and tablets. We believe that the
  principal competitive factors in the personal display industry include image size, image quality, image resolution, power efficiency,
  manufacturing cost, weight and dimension, feature implementation, augmented reality capabilities, ergonomics, style, hands free
  capabilities and, finally, the interactive capabilities of the overall display system.

           Many of our competitors’ products for mobile use are based on direct view display systems in which the user views the
  display device, or screen, directly without magnification. These products have several disadvantages compared to near-eye virtual
  displays and our wearable display products. If the screens are large enough to read a full conventional internet page or HD video
  without external magnification or image zooming, the products must be large and bulky, such as laptops, tablets, personal computers. If
  the displays are small, such as those incorporated in smartphones and smart watches, the screens can be difficult to read when
  displaying higher resolution content. Despite the limitations of direct view personal displays, smartphones, smart watches and other

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       16/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
  wearables are being produced in ever increasing volumes by a number of manufacturers, including Google (Alphabet), Nokia
  Corporation, Sony, Blackberry, Samsung Electronics Co., Ltd., LG Electronics, Apple Inc. (Apple), Microsoft, Garmin, Fitbit,
  Qualcomm, Chinese based and focused firms, and others. We expect that these large and well-funded companies, as well as newer
  entrants into the marketplace, will make products that are competitive with ours based on improvements to their existing direct view
  display technologies or on new technologies. Examples of new display technology include foldable displays, e-ink, flexible OMLEDs,
  see-through LCD displays and laser scanners and projectors. The displays on the latest smart phone and tablets provide very high
  resolution and are proving effective as mobile direct view personal displays for a variety of applications, including many that were
  once considered applications where Video Eyewear was superior. Additionally, the introduction of smart phone holders in goggle-worn
  systems like the Samsung Gear VR and dozens of Asian manufacturers, provide yet another view for users to get a very large screen
  experience from a 5” to 6” smart phone screen.


                                                                      7




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                17/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            Aside from direct view displays, we also have competitors who produce near eye personal displays, or wearable displays. For
  the past decade most of such products were mainly low-resolution, bulky in size, poor ergonomically, costly, and heavy in their power
  requirements. We believe that most of our competitors’ wearable display products have inferior optics, marginal electronics and poor
  industrial design and that, as a result, our wearable display products are superior to those of many of our competitors in both visual
  performance, ergonomics and most importantly wearability.

  Competition - Binocular Video Viewer Wearable Display Products

            Vuzix competitors in the binocular wearable display space using microdisplays include Carl Zeiss, Seiko Epson (Epson),
  Sony, Avegant, Osterhout Design Group (ODG), and Fat Shark. Some of these firms are new and others have discontinued or sold off
  their products in this area, including Sony, Epson and Carl Zeiss. Sony decided in the spring of 2015 to discontinue their HMZ product
  line. We believe these competitive products were not well received due to their bulky and non-user-friendly designs. There are a
  number of smaller companies that have products that compete with our Video Viewer wearable display products. In the past they have
  generally used binocular display modules (BDM) produced by Kopin Corporation. Kopin offers binocular display modules of varying
  resolutions to original equipment manufacturers (or OEMs). Those modules are designed for easy customization by OEMs and include
  microdisplays, backlights, optics and optional drive electronics. Similar products are offered by other microdisplay manufacturers. The
  availability of those BDMs has greatly reduced the investment required for new competitors to enter the business. Currently, Kopin
  BDMs are primarily used by Asian-based wearable display manufacturers. We believe that the products produced by those
  manufacturers have one or more of the deficiencies described above. Kopin does not currently compete with Vuzix at the retail level.
  Kopin is also our primary supplier of microdisplays.

           As an alternative to microdisplay based head worn display systems, most manufacturers have moved to using larger display
  panels that are typically found in smart phones as the heart of their products. A Facebook unit, Oculus has been shipping its large field
  of view VR goggle HMD called the Oculus Rift since spring 2016. HTC in partnership with software developer Valve, introduced it
  higher-end VR system called the HTC Vive, which today is considered the premium VR offering. Sony after dropping their HMZ
  product, decided to develop a VR goggle system specifically for its PlayStation 4 game console, which began shipping in October
  2016.

           Additionally, numerous manufacturers now offer head worn goggle attachments for smart phones, the first being Google
  Cardboard. These devices contain simple optics that allow the user to insert their smart phone into the device and view their phone
  screen very close to their eyes. Others like the Samsung Gear VR and the Carl Zeiss VR One can offer an inexpensive way for owners
  of compatible smart phones to experience virtual reality. In the fall of 2016, Google introduced its Daydream goggle headset which
  allows Android smart phones to be inserted to create a reasonable VR experience. The product is priced under $100 and includes a
  wireless controller to allow the wearer to navigate and play VR games. We believe all these units are very bulky relative to the wearer’s
  head, offer limited, but improving resolution to each eye, and often have less than clear optical performance across their viewing area.
  While acceptable for VR games and 360 videos, they are less than satisfactory as a big-screen video viewer due to ‘screen-door’ and
  other optical distortions. We expect that, as the market grows and matures and as the technology becomes more refined, more
  companies may compete with us.

           Other companies that have stated their intention to enter this market when their product development is complete with either
  finished products or components with optics and display engines are Lumus and Microvision Corporation. At recent CES tradeshows,
  Lumus demonstrated several see-through HD optics engines in a pair of Video Eyewear. Although they appear to be designed into
  several OEM competitors’ products, they appear to have not yet announced a product that is ready for high volume production.
  Microvision has also announced that they are currently focused on the Pico projection markets, as described below, and that they are
  not planning to introduce a wearable display solution.

           Another product incorporating recently developed technology is a handheld projector that utilizes micro-displays and optics to
  project digital images onto any nearby viewing surface, such as a wall. These devices are referred to as pocket projectors or pico
  projectors and are designed to overcome the limitations of the native small screen on smartphones and other mobile devices. Pico
  projectors use either liquid crystal on silicon displays (LCOS) or color lasers to create their image. We believe pico projectors have had
  higher unit sales to date than wearable display primarily because of their cost advantage and higher resolutions.

           In the AR markets, there are few competitors with most of this market currently pointed at the very high-end researcher
  market. Companies either offering products or intending to do so in this area include the Microsoft Hololens, Meta, ODG, Sony, Epson,
  Atheer, Darqri, Magic Leap and CastAR. Today many of these products are fairly bulky and tethered to an external controller. Many
  are being sold as AR Smart Glasses and are currently targeted at enterprise and academic researchers. The most complete and
  functional systems today are Hololens and the ODG products.

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      18/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


           Further, industry bloggers have speculated that companies such as Apple and Google may offer or support AR wearable
  display products in the near future, but, to date, no specific product launch details have been officially announced.


                                                                      8




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                               19/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Competition - Monocular Smart Glasses and Wearable Display Products

           Although several companies produce monocular wearable displays, we believe that sales of their products to date have been
  limited. To date, the market opportunity for monocular products other than night vision products has been limited primarily to trial tests
  and smaller rollouts in enterprise markets rather than broad commercial volume purchases. Competitors in these markets include Liteye
  Systems, Inc., Lumus, Shimadzu Corporation, Sony, Kopin, Zebra Technologies (inclusive of business unit formerly part of Motorola),
  Creative Display Systems, Brother, Google, LLC, Garmin BAE Systems, Six-15 Technologies, LLC (the purchaser of our defense
  division), Lenovo, Optinvent, Rockwell and Collins, Inc.. Google’s wearable display device, named Google Glass, was a headset
  product with similar form and function to our M100 Smart Glasses. In 2015, Google stopped selling its first version of Glass and we
  believe introduced privately a second generation of Google Glass, which had better performance, but recent industry rumors indicate
  this product version has been discontinued also. Several Japanese electronics companies including Hitachi, Toshiba, Murata, Sony,
  Westunitis, and Olympus have or had announced monocular smart glass systems for industry, but some like Toshiba have decided to
  withdraw from marketing and sales of these systems. There are also several Chinese based companies that have been showing
  monocular smart glasses products but their sales activities thus far have been somewhat limited and focused in Asia. We expect that we
  will encounter competition in the future from major consumer electronics companies and suppliers of imaging and information
  products for defense applications.

           There is competition in all classes of products manufactured by us, including from divisions of large companies and many
  small companies. Our sales do not represent a significant share of the market for any class of products. The principal points of
  competition for these products include, among other factors: price, product performance, the availability of supporting applications, the
  experience and brand name of the particular company and history of its dealings in such products. We believe that our monocular
  products match or exceed the display products currently offered by our competitors.

  Sales and Marketing

  Sales

            Our strategy is to sell our products components both directly and through distributors and value added resellers (VARs) and on
  a select basis to original equipment manufacturers (OEMs). As a result, we have distinct strategies for the sales of our products.

            In the smart glasses and AR markets, we are focused on the enterprise space and as such are building strategic marketing
  relationships with software firms to address and support enterprise customers. We are in parallel developing a VAR network with
  leading companies in various vertical markets from warehousing to field service to medical. As these VARs finish their value added
  software and services offerings, we expect them to roll out their finished solutions to their customer base. Some, after qualification, are
  being designated a Vuzix Industrial Partner or VIP. Such VIP partners gain early access to our new Smart Glasses hardware, receive
  first access to the initial commercial shipments, and get access to co-marketing support, discounts and much more. We are also
  supporting select larger key accounts with our in-house direct sales team. For our smart glasses, we are also developing an ecosystem
  with application developers from around the world. We have introduced our own hosted application store where our smart glass
  customers can download and purchase applications and software developer kits. We have and continue to host developer “hackathon”
  events with partner companies like NTT docomo and AT&T.

            On the consumer side, our products are targeted at applications such as video viewing, gaming and Virtual Reality. We are
  selling our iWear Video Headphones directly to consumers and recently expanded those activities to select distributors, and to online
  retailers worldwide. We also have built a multi-national sales channel with offices in the UK and Japan that spawned sales into over 50
  countries over the last several years. As we broaden our markets, we will continue to expand on these strategies for each of our target
  application areas and markets. Finally, we regularly attend industry trade shows in our application markets.

            We currently sell our products internationally through distributors, resellers, online stores and various Vuzix operated web
  stores in Europe and Japan. Our international focus is currently on Japan and the EU. In Japan, we have a branch sales and service
  office in Tokyo, and a small warehouse outside of Tokyo. We employ two full-time staff in Japan. We have a wholly owned subsidiary,
  Vuzix (Europe) Limited, through which we conduct our business in the EU and Middle Eastern markets. Resellers in 50 countries
  placed orders with us during the last two years. We maintain a small European sales office in Oxford, England staffed by two sales
  consultants as well as a further sales consultant who is located in Spain. For customer support and warehousing, we have contracted
  with a third-party end user technical support firm and fulfillment center to service our customers in the EU.

            We believe that the technical nature of our potential OEM products such as microdisplays and display projections, demands
  close relationships with such customers. Our sales and marketing staff, assisted by our technical staff and senior management, visit

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       20/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
  prospective and existing customers worldwide on a regular basis. We believe these contacts are vital to the development of a close,
  long-term working relationship with our customers, and in obtaining regular forecasts, market updates and information regarding
  technical and market trends. We also participate in industry specific trade shows and conferences.


                                                                      9




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      21/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Marketing

            Our marketing group is responsible for product management, planning, advertising, marketing communications, and public
  relations. We have an internal public relations effort in the U.S. and have currently retained an external public relations firms for the
  U.S. market. One for our consumer focused products and the other for our enterprise smart glass products. In the UK, we employ a
  public relations firm part-time. We also employ marketing firms to help prepare brochures, packaging, tradeshow messaging and
  advertising campaigns, again focused on either the consumer or enterprise markets. All of our products are currently sold under the
  Vuzix brand name. We seek to have Vuzix become known as one of the premier suppliers of wearable display products for video
  viewing, smart and AR glasses. We plan to undertake specific marketing activities as needed, including, but not limited to:

      ·     product reviews, case studies and promotions in trade publications;

      ·     case studies on successful enterprise uses of smart glasses and AR;

      ·     product and technology views for our website and social media;

      ·     enhancement and maintenance of our Website, Web Store and Social Media sites;

      ·     internet and web page advertising and targeted emails;

      ·     public relations;

      ·     print advertising, catalogs and point of purchase displays; and

      ·     trade shows and event sponsorships.

  Consumer

          We engage in a variety of marketing efforts that are intended to drive customers to our products and to grow awareness of our
  AR Smart Glasses and wearable displays in general. Public relations and product videos are an important aspect of our marketing and
  we intend to continue to distribute samples of our products to key industry participants. We intend to focus our marketing efforts for the
  next 12 months on:

      ·     distinguishing our wearable display and Smart Glasses product categories from current competitors and by offering products
            with superior performance and optics to those of our competitors;

      ·     working with third party software developers to support the unique capabilities of our new products; and

      ·     creating brand awareness with the press and general public of Vuzix and its products, with particular emphasis on our new
            forthcoming waveguide based products.

             Our wearable display products are currently primarily sold directly to consumers and at times through select specialty
  retailers, online retailers such as Amazon, through catalogue offerings and through third party North American distributors including
  D&H. Our website, www.vuzix.com is an important part of our direct sales efforts.

  Engineering Services and OEM Products

           We primarily solicit sales of our engineering services programs and OEM component requests directly and usually in response
  to inbound inquiries. We do not typically offer “works for hire” services at Vuzix but rather offer our services to opportunities that
  could result in advancing our technology or end up in a long-term supply or OEM relationship. We believe we have established a solid
  reputation for quality, performance and innovation for near-eye virtual display systems that will be attractive to many types of
  commercial users that want to leverage our services and products within their businesses. Attendance at industry trade shows,
  conferences and application white papers are tools we use to generate customer interest.

           Our design and engineering staff are actively involved with customers during all phases of prototype design through
  production by providing engineering data, up-to-date product application notes, regular follow-up and technical assistance.


https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        22/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

  Employees

           As of March 16, 2017, we had 50 full-time employees in North America: 6 in sales and marketing, distribution, and customer
  service; 24 in research and development and engineering services support; 11 in manufacturing, operations and purchasing; 1 in quality
  assurance; and 8 in accounting, management, IT, and administration. We also work with a group of sub-contractors, mainly for
  industrial and mechanical design assistance in the Rochester, New York area. To further our waveguide research development, we work
  with various commercial and academic researchers in the United Stated and Finland. In Japan, we have 2 full-time employees and in
  the Europe we have 2 full-time contractors in England and 1 in Spain to manage our European sales and marketing activities.


                                                                     10




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  23/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  History - Corporate

            We were incorporated in Delaware in 1997 as VR Acquisition Corp. In 1997, we acquired substantially all of the assets of
  Forte Technologies, Inc. (Forte), which was engaged in the manufacture and sale of Virtual Reality headsets and the development of
  related technologies. Forte was originally owned and controlled by Kopin, our main current microdisplay supplier. Most of the
  technologies developed by Forte are now owned and used by us.

          In 1997, we changed our name to Kaotech Corporation. In 1998, we changed our name to Interactive Imaging Systems, Inc. In
  2004, we changed our name to Vicuity Corporation and then to Icuiti Corporation. In 2007, we changed to our current name, Vuzix
  Corporation. None of these name changes were the result of a change in our ownership control.

          Reference in this report to “Vuzix”, the “Company”, “we,” “us,” “our” and similar words refer to Vuzix Corporation and its
  wholly-owned subsidiaries.

  Item 1A      Risk Factors

           An investment in our securities involves a high degree of risk. An investor should carefully consider the risks described below,
  together with all of the other information included in this annual report, before making an investment decision. Our business, financial
  condition or results of operations could suffer as a result of these risks. In that case, the market value of our securities could decline,
  and an investor may lose all or part of his or her investment.

  Risks Related to Our Business

  We have incurred net losses since our inception and if we continue to incur net losses in the foreseeable future the market price of
  our common stock may decline.

           We reported a net loss of $19,250,082 for the year ended December 31, 2016, and we reported a net loss of $13,427,478 for
  the year ended December 31, 2015. We have an accumulated deficit of $94,541,168 as of December 31, 2016.

            We may not achieve or maintain profitability in the future. We will need to increase sales in order to achieve and maintain
  profitability. In addition, we expect that our expenses relating to product development and research, sales and marketing, as well as our
  general and administrative costs, may increase. If we do not achieve and maintain profitability, our financial condition will ultimately
  be materially and adversely affected and we would eventually be required to raise additional capital. We may not be able to raise any
  necessary capital on commercially reasonable terms or at all. If we fail to achieve or maintain profitability on a quarterly or annual
  basis within the timeframe expected by investors, the market price of our common stock may decline.

  RISK FACTOR SECTION

  In preparing our consolidated financial statements, our management determined that our disclosure controls and procedures and
  internal controls over financial reporting were ineffective as of December 31, 2016 and 2015, which could result in material
  misstatements in our financial statements.

           Our management is responsible for establishing and maintaining adequate internal control over our financial reporting, as
  defined in Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). As of December 31, 2016,
  our management has determined that our disclosure controls and procedures and internal control over financial reporting, while
  extensively remediated in 2016, have not been in operation long enough to demonstrate the repeatability and sustainability of their
  effectiveness in all areas. Accordingly, management has concluded that material weaknesses continued to exist as of December 31,
  2016.

            During 2016, we hired additional staff and made extensive use of consultants to assist management with implementing
  improved controls. We implemented remedial measures throughout our financial reporting areas that address our disclosure controls
  and procedures and internal controls during our 2016 fiscal year. If other material weaknesses or significant deficiencies in our internal
  control are discovered or occur, we may fail to meet our future reporting obligations on a timely basis, our consolidated financial
  statements may contain material misstatements, we could be required to restate our prior period financial results, our operating results
  may be harmed, and we may be subject to class action litigation. Any failure to address the ineffectiveness of our disclosure controls
  and procedures could also adversely affect the results of the periodic management evaluations regarding the effectiveness of our
  internal control over financial reporting and our disclosure controls and procedures that are required to be included in our annual report

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       24/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

  on Form 10-K. Internal control deficiencies and ineffective disclosure controls and procedures could also cause investors to lose
  confidence in our reported financial information. We can give no assurance yet that all the measures we have taken will on a permanent
  and sustainable basis remediate the material weaknesses in our disclosure controls and procedures or that any other material
  weaknesses or restatements of financial results will not arise in the future due to a failure to maintain adequate internal control over
  financial reporting or adequate disclosure controls and procedures or circumvention of these controls. In addition, those controls and
  procedures may not be adequate to prevent or identify irregularities or errors or to facilitate the fair presentation of our consolidated
  financial statements.


                                                                     11




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     25/110
4/22/2019                                 https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  We operate in a highly competitive market and the size and resources of some of our competitors may allow them to compete more
  effectively than we can, which could result in a loss of our market share and a decrease in our revenue and profitability.

            The market for head worn display devices, including Video Eyewear and Smart Glasses, is highly competitive. Further, we
  expect competition to intensify in the future as existing competitors introduce new and more competitive offerings alongside their
  existing products, and as new market entrants introduce new products into our markets. We compete against established, well-known
  diversified consumer electronics manufacturers such as Samsung Electronics Co., Sony Corporation, LG Electronics (LGE), HTC,
  Lenovo, and large software and other products companies such as Google, Microsoft, Facebook and Snap. Many of our current
  competitors have substantial market share, diversified product lines, well-established supply and distribution systems, strong
  worldwide brand recognition and greater financial, marketing, research and development and other resources than we do. In addition,
  many of our existing and potential competitors enjoy substantial competitive advantages, such as:

      ·     longer operating histories;

      ·     the capacity to leverage their sales efforts and marketing expenditures across a broader portfolio of products;

      ·     broader distribution and established relationships with channel partners;

      ·     access to larger established customer bases;

      ·     greater resources to fund research and development and to make acquisitions;

      ·     larger intellectual property portfolios; and

      ·     the ability to bundle competitive offerings with other products and services.

            Moreover, smartphones, tablets and new wearable devices with ever growing larger video display screens and computing
  power have significantly improved the mobile personal computing experience. It is possible that, in the future, the manufacturers of
  these devices, such as Apple Inc., Samsung, LGE, Fitbit, Google, Snap, Garmin, Microsoft and others may design or develop products
  similar to ours. In addition to competition or potential competition from large, established companies, new companies may emerge and
  offer competitive products. Increased competition may result in pricing pressures and reduced profit margins and may impede our
  ability to increase the sales of our products, any of which could substantially harm our business and results of operations.

  Our lack of long-term purchase orders and commitments from our customers may lead to a rapid decline in our sales and
  profitability.

           All of our customers issue purchase orders solely at their own discretion, often shortly before the requested date of shipment.
  Our customers are generally able to cancel orders (without penalty) or delay the delivery of products on relatively short notice. In
  addition, our current customers may decide not to purchase products from us for any reason. If those customers do not continue to
  purchase our products, our sales volume and profitability could decline rapidly with little or no warning.

            We cannot rely on long-term purchase orders or commitments to protect us from the negative financial effects of a decline in
  demand for our products. We typically plan our production and inventory levels based on internal forecasts of customer demand, which
  are highly unpredictable and can fluctuate substantially. The uncertainty of product orders makes it difficult for us to forecast our sales
  and allocate our resources in a manner consistent with our actual sales. Moreover, our expense levels and the amounts we invest in
  capital equipment and new product development costs are based in part on our expectations of future sales and, if our expectations
  regarding future sales are inaccurate, we may be unable to reduce costs in a timely manner to adjust for sales shortfalls. Furthermore,
  because we have historically often depended on a small number of customers for the majority of our sales, the ramifications of these
  risks is greater than if we had a greater number of customers. As a result of our lack of long-term purchase orders and purchase
  commitments, we may experience a rapid decline in our sales and profitability.

           As a result of these and other factors, investors should not rely on our revenues and our operating results for any one quarter
  or year as an indication of our future revenues or operating results. If our quarterly revenues or results of operations fall below
  expectations of investors or public market analysts, the price of our common stock could fall substantially.


                                                                         12

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       26/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  If we do not effectively maintain and further develop our sales channels for our products, including developing and supporting our
  retail sales channel, value added resellers (VARs) and distributors, our business could be harmed.

           We depend upon effective sales channels to assist us in reaching the customers who are the ultimate purchasers of our Video
  Eyewear and Smart Glass products. In the United States, we primarily sell our products directly from our in-house sales team, our
  website, VARs and for our more consumer focused products through a mix of specialty retailers and online stores, some of which we
  reach certain U.S. markets through distributors. In international markets, we primarily sell directly to consumers, enterprises, VARs or
  occasionally through distributors who in turn sell to local retailers.

            Our distributors and VARs generally offer products from several different manufacturers. Accordingly, we are at risk that
  these distributors and VARs may give higher priority to selling other companies’ products. If we were to lose the services of a
  distributor or VAR, we might need to find another in that area, and there can be no assurance of our ability to do so in a timely manner
  or on favorable terms. Further, our distributors can at times build inventories in anticipation of future sales, and if such sales do not
  occur as rapidly as they anticipate, our distributors will decrease the size of their future product orders. We are also subject to the risks
  of our distributors and VARs encountering financial difficulties, which could impede their effectiveness and also expose us to financial
  risk if they are unable to pay for the products they purchase from us. Any reduction in sales by our current distributors or VARs, loss of
  key distributors and VARs or decrease in revenue from our distributors and VARs could adversely affect our revenue, operating results
  and financial condition.

  Our future growth and profitability may be adversely affected if our marketing initiatives are not effective in generating sufficient
  levels of brand awareness.

           Our future growth and profitability from our consumer and enterprise products will depend in large part upon the effectiveness
  and efficiency of our marketing efforts, including our ability to:

      ·     create awareness of our brand and products;

      ·     convert consumer awareness into actual product purchases;

      ·     effectively manage marketing costs (including creative and media) in order to maintain acceptable operating margins and
            return on marketing investment;

      ·     successfully offer to sell our products or license our technology to third party companies for sale under their own brand name
            as OEM partners;

         Our planned marketing expenditures may not result in increased total sales or generate sufficient levels of product and brand
  name awareness. We may not be able to manage our marketing expenditures on a cost-effective basis.

  If we fail to accurately forecast seasonal demand for our consumer Video Eyewear products, our results of operations for the entire
  fiscal year may be materially adversely affected.

           Historically, a high percentage of our consumer Video Eyewear product annual sales have been attributable to the winter
  holiday selling season. Like many manufacturers of consumer electronics products, we must make merchandising and inventory
  decisions for the winter holiday selling season well in advance of actual sales. Further compounding the difficulty of this forecasting
  are other fluctuations in demand for the consumer electronics products that work with our Video Eyewear products, often due to the
  same seasonal influences, as well as technological advances and new models which are often introduced later in the calendar year.
  Inaccurate projections of demand or deviations in the demand for our products may cause large fluctuations in our fourth quarter results
  and could have a material adverse effect on our results of operations for the entire fiscal year.

           In contrast, a substantial portion of our expenses are personnel related and include salaries, stock-based compensation,
  benefits and research and development expenses, which are not seasonal in nature. Accordingly, in the event of revenue shortfalls, we
  are generally unable to mitigate the negative impact on our results from operations in the short term.


                                                                       13



https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                         27/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Our products require ongoing research and development and we may experience technical problems or delays, which could lead
  our business to fail.

           Our research and development efforts remain subject to all of the risks associated with the development of new products based
  on emerging and innovative technologies, including, for example, unexpected technical problems or the possible insufficiency of funds
  for completing development of these products. If we experience technical problems or delays, further improvements in our products
  and the introduction of future products could be delayed, and we could incur significant additional expenses and our business may fail.

  We depend on advances in technology by other companies and if those advances do not materialize, some of our anticipated new
  products could be delayed or cancelled.

           We rely on and will continue to rely on technologies (including microdisplays) that are developed and produced by other
  companies. The commercial success of certain of our planned future products will depend in part on advances in these and other
  technologies by other companies. We may, from time to time, contract with and support companies developing key technologies in
  order to accelerate the development of them for our specific uses. Such activities might not result in useful technologies or components
  for us. We are attempting to mitigate this risk by exploring ways to develop our own microdisplay technologies using LED and laser
  scanning displays, but there can be no assurance that we will be successful in doing so.

  If we fail to keep pace with changing technologies or are unable to anticipate customer preferences, our business and results of
  operations may be materially adversely affected.

          Rapidly changing customer requirements, evolving technologies and industry standards characterize the consumer electronics,
  mobile devises, smart phone, and display industries. To achieve our goals, we need to enhance our existing products and develop and
  market new products that keep pace with continuing changes in industry standards, requirements and customer preferences.

           Our success depends on our ability to identify and originate product trends as well as to anticipate and react to changing
  customer demands in a timely manner. If we are unable to introduce new products or novel technologies in a timely manner or our new
  products or technologies are not accepted by customers, our competitors may introduce more attractive products, which could hurt our
  competitive position. Our new products might not receive customer acceptance if their preferences shift to other products, and our
  future success depends in part on our ability to anticipate and respond to these changes. Failure to anticipate and respond in a timely
  manner to changing customer preferences could lead to, among other things, lower revenue and excess inventory levels.

  If microdisplay-based personal displays do not gain some reasonable level of acceptance in the market for mobile displays, our
  business strategy may fail.

            The mobile display market is dominated by displays larger than one-inch, most of which are based on direct view liquid
  crystal display, or LCD and organic light emitting display, or OLED technology. A number of companies have made and continue to
  make substantial investments in, and are conducting research to improve characteristics of, small direct view LCDs. Many of the
  leading manufacturers of these larger direct view LCDs, including LG Electronics, Royal Philips Electronics, Samsung Electronics
  Co., Ltd., Sony Corporation, HiMax, Omnivision, Citizen, and Sharp Corporation, are large, established companies with global
  marketing capabilities, widespread brand recognition and extensive financial resources. Advances in direct view LCD and OLED
  technology or other technologies may overcome their current limitations and permit them to remain or become more attractive
  technologies for personal viewing applications, which could limit the potential market for our Video Eyewear technology and cause our
  business strategy to fail.


                                                                     14




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                    28/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            Another product incorporating recently developed technology is a handheld projector that utilizes microdisplays and optics to
  project digital images onto any nearby viewing surface, such as a wall. These devices are referred to as pocket projectors or Pico
  projectors and are designed to overcome the limitations of the native small screen on smartphones and other mobile devices. As a
  result, we view Pico projector as a competitive alternative to our mobile displays. Pico projectors use either liquid crystal on silicon
  displays (LCOS), digital light processing displays (DLP) or color lasers to create their image. To date, we believe Pico projectors have
  had higher unit sales than Video Eyewear primarily because of their cost advantage, which results from their requiring only a single
  display. Pico projectors have recently been incorporated into cellular phones in an effort to produce a shareable large screen that is
  easier to view.

           Recently introduced head worn goggle attachments for smart phones, like the Samsung Gear VR, the Carl Zeiss VR One and
  the Google Cardboard can offer an inexpensive way for owners of compatible smart phones to experience virtual reality by taking
  advantage of the smart phone’s display. These systems require pre-formatted video content and simple optics, to allow the wearer to
  view the screens less than 1” for the wearer’s eyes.

            It is difficult to assess or predict with any certainty the potential size, timing and viability of market opportunities for our
  microdisplay-based Video Eyewear products or their level of market acceptance. Market acceptance of Video Eyewear technology will
  depend, in part, upon consumer acceptance of near-to-eye displays and upon microdisplay technology providing benefits comparable to
  or greater than those provided by alternative direct view display technology at a competitive price. Video Eyewear products work best
  when used close to the eye, which may not be acceptable to consumers. Such acceptance may depend on the relative complexity,
  reliability, usefulness and cost-effectiveness of our near-eye display products compared to other display products available in the
  market or that may be developed by our competitors. In addition, our products are not designed for a shared experience amongst
  multiple viewers at the same time. Potential customers may be reluctant to adopt our Video Eyewear products because of concerns
  surrounding perceived risks relating to use and the fact that it is a new technology. If consumers fail to accept near-to-eye displays in
  the numbers we anticipate or as soon as we anticipate, the sales of our Video Eyewear products and our results of operations would be
  adversely affected and our business strategy may fail.

  There are a number of competing providers of microdisplay-based personal display technology, including smart glasses, and we
  may fail to capture a substantial portion of the personal display market.

           In addition to competing with direct view displays, we also compete with microdisplay-based personal display technologies
  that have been developed by other companies. Our primary personal display competitors include Carl Zeiss, Inc., Sony, Epson, Google,
  Brother International, 5DT Inc., eMagin Corporation, Facebook (Oculus VR), Avegant, Kopin Corporation (Kopin), Lenovo, HTC,
  MicroVision, Inc. (Microvision), Lumus Ltd. (Lumus), Kaiser Electro Optics Inc., ODG, Toshiba, Razer, Garmin, Optinvent, HTC
  Value, LGE, TDG Acquisition Company, LLC, and Accupix of Korea. Samsung since September 2014 has been shipping a head worn
  goggle frame, called the Gear VR which allow users to mount their smart phones inside it to create an Oculus content compatible
  immersive VR system. There are similar smart phone mounting and viewing systems now available from a variety of manufactures
  ranging from simple ones like the Google Cardboard and their latest Daydream smart phone holder, which can turn compatible android
  phones into a display device complete with an interactive controller for VR content. Numerous other start-up companies have
  announced their intentions to offer AR smart glass and VR products and developer kits in the near future. Further, industry blogs have
  speculated that companies such as Apple may offer or support VR and AR Video Eyewear products in the near future. Microsoft in
  2015 introduced its Hololens project, a head worn AR smart glass helmet with transparent holographic optics. Another new company,
  Magic Leap says it is working on a head-mounted virtual display system for AR applications; however, no details have been public
  regarding its technical capabilities or release date.


                                                                     15




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      29/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




           The Gear VR, Zeiss VR One, and even Google Daydream and Cardboard utilize the wearer’s existing smart phone rather than
  microdisplays, which reduces the cost of these VR systems substantially, assuming the customer already owns the compatible smart
  phone. Such systems can be also be used for playing games and watching videos, making them a competitive and lower cost alternative
  to our iWear Video Eyewear products for big screen viewing on a smart phone. Most of our competitors have greater financial,
  marketing, distribution and technical resources than we do. Moreover, our competitors may succeed in developing new microdisplay-
  based personal display technologies and near-eye products that are more affordable or have more or more desirable features than our
  technology. If our products are unable to capture a reasonable portion of the personal display market, our business strategy may fail.

  Our business and products are subject to government regulation and we may incur additional compliance costs or, if we fail to
  comply with applicable regulations, may incur fines or be forced to suspend or cease operations.

           Our products must comply with certain requirements of the U.S. Federal Communications Commission (FCC) regulating
  electromagnetic radiation in order to be sold in the United States and with comparable requirements of the regulatory authorities of the
  European Union, or EU, China and other jurisdictions in order to be sold in those jurisdictions. Our smart glasses products include
  wireless radios and receivers which require additional emission testing. We are also subject to various environmental laws and
  governmental regulations related to toxic, volatile, and other hazardous chemicals used in the third party components incorporated into
  our products, including the Restriction of Certain Hazardous Substances Directive, or RoHS and the EU Waste Electrical and
  Electronic Equipment Directive, or the WEEE Directive, as well as the implementing legislation of the EU member states. This
  directive restricts the distribution of products within the EU that exceed very low maximum concentration amounts of certain
  substances, including lead. Similar laws and regulations have been passed or are pending in China, South Korea, Norway and Japan
  and may be enacted in other regions, including in the United States, and we are, or may in the future be, subject to these laws and
  regulations.

           We believe that all our current products comply with the regulations of the jurisdictions in which they are sold. From time to
  time, our products are subject to new domestic and international requirements. Compliance with regulations enacted in the future could
  substantially increase our cost of doing business or otherwise have a material adverse effect on our results of operations and our
  business. Any inability by us to comply with regulations in the future could result in the imposition of fines or in the suspension or
  cessation of our operations or sales in the applicable jurisdictions. Any such inability by us to comply with regulations may also result
  in our not being permitted, or limit our ability to ship our products, which would adversely affect our revenue and ability to achieve or
  maintain profitability.

           Although we have policies and procedures in place requiring our contract manufacturers and major component suppliers to
  comply with the RoHS Directive requirements, we cannot provide assurance that our manufacturers and suppliers consistently comply
  with these requirements. In addition, if there are changes to these or other laws (or their interpretation) or if new similar laws are
  passed in other jurisdictions, we may be required to re-engineer our products to use components compatible with these regulations.
  This re-engineering and component substitution could result in additional costs to us or disrupt our operations or logistics.

            The WEEE Directive requires electronic goods producers to be responsible for the collection, recycling and treatment of such
  products. Changes in interpretation of the directive may cause us to incur costs or have additional regulatory requirements to meet in
  the future in order to comply with this directive, or with any similar laws adopted in other jurisdictions. Our failure to comply with
  past, present and future similar laws could result in reduced sales of our products, substantial product inventory write-offs, reputational
  damage, penalties and other sanctions, which could harm our business and financial condition. We also expect that our products will be
  affected by new environmental laws and regulations on an ongoing basis. To date, our expenditures for environmental compliance have
  not had a material impact on our results of operations or cash flows and, although we cannot predict the future impact of such laws or
  regulations, they will likely result in additional costs and may increase penalties associated with violations or require us to change the
  content of our products or how they are manufactured, which could have a material adverse effect on our business and financial
  condition.

  Our products may be subject to future health and safety regulations that could increase our development and production costs.

            Products incorporating microdisplays and wearable computers could become subject to new health and safety regulations that
  would reduce our ability to commercialize these near-eye display products. Compliance with any such new regulations could increase
  our cost to develop and produce products using the microdisplay display engine and adversely affect our financial results.


                                                                      16


https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       30/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Regulations related to conflict minerals may cause us to incur additional expenses and could limit the supply and increase the costs
  of certain materials used in the manufacturing of our products.

           As a public company, we are subject to requirements under the Dodd-Frank Wall Street Reform and Consumer Protection Act
  of 2010, or the Dodd-Frank Act, that require us to determine, disclose and report whether or not our products contain conflict minerals.
  The implementation of these new requirements could adversely affect the sourcing, availability and pricing of the materials used in the
  manufacture of components used in our products. In addition, we have and will continue to incur additional costs to comply with the
  disclosure requirements, including costs related to conducting diligence procedures to determine the sources of conflict minerals that
  may be used or necessary to the production of our products and, if applicable, potential changes to products, processes or sources of
  supply as a consequence of such verification activities. It is also possible that we may face reputational harm if we determine that
  certain of our products contain minerals not determined to be conflict free or if we are unable to alter our products, processes or sources
  of supply to avoid such materials.

  Our products will likely experience rapidly declining unit prices and we may not be able to offset that decline with production cost
  decreases or higher unit sales.

            In the markets in which we compete, prices of established consumer electronics display and mobile products tend to decline
  significantly over time. In order to maintain our profit margins over the long term, we believe that we will need to continuously
  develop product enhancements and new technologies that will either slow price declines of our products or reduce the cost of
  producing and delivering our products. While we anticipate many opportunities to reduce production costs over time, we may not be
  able to reduce our component costs. We expect to attempt to offset the anticipated decrease in our average selling price by introducing
  new products, increasing our sales volumes or adjusting our product mix. If we fail to do so, our results of operations will be materially
  and adversely affected.

  If we cannot obtain and maintain appropriate patent and other intellectual property rights protection for our technology, our
  business will suffer.

           The value of our personal display, smart glasses and related technologies is dependent on our ability to secure and maintain
  appropriate patent and other intellectual property rights protection. We intend to continue to pursue additional patent protection for our
  new products and technology. Although we own many patents covering our technology that have already been issued, we may not be
  able to obtain additional patents that we apply for, our patents may be found invalid if challenged and our patents may not afford the
  degree of protection that we desire or require.

           Any patent or trademark owned by us may be challenged and invalidated or circumvented. Patents may not issue from any of
  our pending or future patent applications. Any claims and issued patents or pending patent applications may not be broad or strong
  enough to adequately protect our business. Effective intellectual property protection may be unavailable or limited in certain foreign
  countries.

            Unauthorized parties may attempt to copy or otherwise use aspects of our processes and products that we regard as
  proprietary. Policing unauthorized use of our proprietary information and technology is difficult and can be costly, and our efforts to do
  so may not prevent misappropriation of our technologies. We may become engaged in litigation to protect or enforce our patent and
  other intellectual property rights or in International Trade Commission proceedings to abate the importation of goods that would
  compete unfairly with our products and, if unsuccessful, these actions could result in the loss of patent or other intellectual property
  rights protection for the key technologies on which our business strategy depends.

           We rely in part on unpatented proprietary technology, and others may independently develop the same or similar technology
  or otherwise obtain access to our unpatented technology. We require employees, consultants, financial advisors, suppliers and strategic
  partners to enter into confidentiality agreements, but these agreements may not provide sufficient protection for our trade secrets,
  know-how or other proprietary information


                                                                      17




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      31/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Our products could infringe on the intellectual property rights of others.

            Companies in the consumer electronics, wireless communications, semiconductor and display industries steadfastly pursue
  and protect intellectual property rights. This has resulted in considerable and costly litigation to determine the validity of patents and
  claims by third parties of infringement of patents or other intellectual property rights. Our products could be found to infringe on the
  intellectual property rights of others. Other companies may hold or obtain patents or inventions or other proprietary rights in
  technology necessary for our business. Periodically, other companies inquire about our products and technology in their attempts to
  assess whether we violate their intellectual property rights. If we are forced to defend against infringement claims, we may face costly
  litigation, diversion of technical and management personnel, and product shipment delays, even if the allegations of infringement are
  unwarranted. If there is a successful claim of infringement against us and we are unable to develop non-infringing technology or
  license the infringed or similar technology on a timely basis, or if we are required to cease using one or more of our business or product
  names due to a successful trademark infringement claim against us, it could adversely affect our business.

  Our intellectual property rights and proprietary rights may not adequately protect our products.

            Our commercial success will depend substantially on our ability to obtain patents and other intellectual property rights and
  maintain adequate legal protection for our products in the United States and other countries. We will be able to protect our intellectual
  property from unauthorized use by third parties only to the extent that these assets are covered by valid and enforceable patents,
  trademarks, copyrights or other intellectual property rights, or are effectively maintained as trade secrets. As of the date of this filing,
  we have 51 issued U.S. and foreign patents and 39 pending U.S. and foreign patent applications. We apply for patents covering our
  products, services, technologies and designs, as we deem appropriate. We may fail to apply for patents on important products, services,
  technologies or designs in a timely fashion, or at all. We do not know whether any of our patent applications will result in the issuance
  of any patents. Even if patents are issued, they may not be sufficient to protect our products, services, technologies, or designs. Our
  existing and future patents may not be sufficiently broad to prevent others from developing competing products, services technologies,
  or designs. Intellectual property protection and patent rights outside of the United States are even less predictable. As a result, the
  validity and enforceability of patents cannot be predicted with certainty. Moreover, we cannot be certain whether:

      ·     we were the first to conceive of or invent the inventions covered by each of our issued patents and pending patent
            applications;
      ·     we were the first to reduce to practice inventions covered by each of our issued patents and pending patent applications;
      ·     we were the first to file patent applications for these inventions;
      ·     others will independently develop similar or alternative products, technologies, services or designs or duplicate any of our
            products, technologies, services or designs;
      ·     any patents issued to us will provide us with any competitive advantages, or will be challenged by third parties;
      ·     we will develop additional proprietary products, services, technologies or designs that are patentable; or
      ·     the patents of others will have an adverse effect on our business.

           The patents we own or license and those that may be issued to us in the future may be challenged, invalidated, rendered
  unenforceable or circumvented, and the rights granted under any issued patents may not provide us with proprietary protection or
  competitive advantages. Moreover, third parties could practice our inventions in territories where we do not have patent protection or in
  territories where they could obtain a compulsory license to our technology where patented. Such third parties may then try to import
  products made using our inventions into the United States or other territories. We cannot ensure that any of our pending patent
  applications will result in issued patents, or even if issued, predict the breadth, validity and enforceability of the claims upheld in our
  and other companies’ patents.


                                                                       18




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                         32/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            We have registered and applied to register certain of our trademarks in several jurisdictions worldwide. In some jurisdictions
  where we have applied to register our trademarks, other applications or registrations exist for the same, similar or otherwise related
  products or services. If we are not successful in arguing that there is no likelihood of confusion between our marks and the marks that
  are the subject of the other applications or registrations owned by third parties, our applications may be denied, preventing us from
  obtaining trademark registrations and adequate protection for our marks in the relevant jurisdictions, which could impact our ability to
  build our brand identity and market our products and services in those jurisdictions. Whether or not our application is denied, third
  parties may claim that our trademarks infringe their rights. As a result, we could be forced to pay significant settlement costs or cease
  the use of these trademarks and associated elements of our brand in the United States or other jurisdictions.

            Even in those jurisdictions where we are able to register our trademarks, competitors may adopt or apply to register similar
  trademarks to ours, may register domain names that mimic ours or incorporate our trademarks, or may purchase keywords that are
  identical or confusingly similar to our brand names as terms in Internet search engine advertising programs, which could impede our
  ability to build our brand identity and lead to confusion among potential customers of our products and services. If we are not
  successful in proving that we have prior rights in our marks and arguing that there is a likelihood of confusion between our marks and
  the marks of these third parties, our inability to prevent these third parties from use may negatively impact the strength, value and
  effectiveness of our brand names and our ability to market our products and prevent consumer confusion.

            The laws of certain countries do not protect intellectual property and proprietary rights to the same extent as the laws of the
  United States and, therefore, in certain jurisdictions, we may be unable to protect our products, services, technologies and designs
  adequately against unauthorized third-party copying, infringement or use, which could adversely affect our competitive position. To
  protect or enforce our intellectual property rights, we may initiate proceedings or litigation against third parties. Such proceedings or
  litigation may be necessary to protect our trade secrets or know-how, products, technologies, designs, brands, reputation, likeness,
  authorship works or other intellectual property rights. Such proceedings or litigation also may be necessary to determine the
  enforceability, scope and validity of the proprietary rights of others. Any proceedings or lawsuits that we initiate could be expensive,
  take significant time and divert management’s attention from other business concerns. Additionally, we may provoke third parties to
  assert claims against us. These claims could invalidate or narrow the scope of our own intellectual property rights. We may not prevail
  in any proceedings or lawsuits that we initiate and the damages or other remedies awarded, if any, may be commercially valuable. The
  occurrence of any of these events may adversely affect our business, financial condition and operating results.

  If we lose our rights under our third-party technology licenses, our operations could be adversely affected.

            Our business depends in part on technology rights licensed from third parties. We could lose our exclusivity or other rights to
  use the technology under our licenses if we fail to comply with the terms and performance requirements of the licenses. In addition,
  certain licensors may terminate a license upon our breach and have the right to consent to sublicense arrangements. If we were to lose
  our rights under any of these licenses, or if we were unable to obtain required consents to future sublicenses, we could lose a
  competitive advantage in the market, and may even lose the ability to commercialize certain products or technologies completely.
  Either of these results could substantially decrease our revenues.

  If our customers are not satisfied with our technical support or software updates on some of our products, they may choose not to
  purchase our products, either of which would adversely impact our business and operating results.

           Our business relies, in part, on our customers’ satisfaction with the technical support and software updates we provide to
  support our products. If we fail to provide technical support services that are responsive, satisfy our customers’ expectations and
  resolve issues that they encounter with our products, customers may choose not to purchase additional products and we may face brand
  and reputational harm, which could adversely affect our operating results.


                                                                      19




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      33/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  We may be subject to product liability or warranty claims that could result in significant direct or indirect costs, or we could
  experience greater returns from our resellers than expected, which could harm our business and operating results.

           We generally provide a one-year warranty on all of our consumer and enterprise products, except in the European Union, or
  EU, where we are required to provide a two-year warranty on all of our consumer products. The occurrence of any material defects in
  our products could make us liable for damages and warranty claims in excess of our current reserves. In addition, we could incur
  significant costs to correct any defects, warranty claims or other problems, including costs related to product recalls. Any negative
  publicity related to the perceived quality and safety of our products could affect our brand image, decrease retailer, distributor and
  customer demand, and adversely affect our operating results and financial condition. Also, while our warranty is limited to repairs and
  returns, warranty claims may result in litigation, the occurrence of which could adversely affect our business and operating results.

  Our dependence on sales to VARs, resellers, and distributors increases the risks of managing our supply chain and may result in
  excess inventory or inventory shortages.

            We expect the majority of our various reseller relationships for our Video Eyewear and Smart Glasses products and their
  accessories could involve them taking inventory positions and reselling to multiple customers. Under some typical distributor
  relationships, we would not recognize revenue until the distributors sell the product through to their end user customers and receive
  payment thereon; however, at this time we do not currently enter into these types of arrangements. Our distributor and VAR
  relationships may reduce our ability to forecast sales and increase risks to our business. Since our distributors and VARs would act as
  intermediaries between us and the end user customers or resellers, we would be required to rely on our distributors to accurately report
  inventory levels and production forecasts. This may require us to manage a more complex supply chain and monitor the financial
  condition and credit worthiness of our distributors and VARs and their major end user customers. Our failure to manage one or more of
  these risks could result in excess inventory or shortages that could adversely impact our operating results and financial condition.

  Our operating results may be adversely impacted by worldwide political and economic uncertainties and specific conditions in the
  markets we address.

           In the recent past, the economies in the United States and elsewhere have experienced periods of slower economic activity,
  large and growing government debt levels and operating deficits, energy cost fluctuations, decreased consumer confidence, reduced
  corporate profits and capital spending, and adverse business conditions. Any worsening of the current global economic and financial
  conditions could materially adversely affect (i) our ability to raise, or the cost of, needed capital, and (ii) demand for our current and
  future products. We cannot predict the timing, strength, or duration of any economic slowdown or subsequent economic recovery,
  worldwide, or in the display industry.

  Our results of operations may suffer if we are not able to successfully manage our increasing exposure to foreign exchange rate
  risks.

            A substantial majority of our sales and cost of components are denominated in U.S. dollars. As our business grows, both our
  sales and production costs may increasingly be denominated in other currencies. Where such sales or production costs are denominated
  in other currencies, they are converted to U.S. dollars for the purpose of calculating any sales or costs to us. Our sales may decrease as
  a result of any appreciation of the U.S. dollar against these other currencies.

           The majority of our current expenditures are incurred in U.S. dollars and many of our components come from countries that
  currently peg their currency against the U.S. dollar. If the pegged exchange rates should change adversely or be allowed to float up,
  additional U.S. dollars will be required to fund our purchases of these components.

            Although we do not currently enter into currency option contracts or engage in other hedging activities, we may do so in the
  future. There is no assurance that we will undertake any such hedging activities or that, if we do so, they will be successful in reducing
  the risks to us of our exposure to foreign currency fluctuations.


                                                                       20




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                         34/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Due to our significant level of international operations, including the use of foreign contract manufactures, we are subject to
  international operational, financial, legal and political risks which could harm our operating results.

            We purchase product components from our suppliers, engage third party contract manufacturing firms to perform electronic
  circuit board and cable assemblies. While in the past we have performed the final assembly of our products ourselves in our Rochester,
  New York facility, and we did so for the start of our M100 Smart Glasses production, we recently began having it and our iWear Video
  Headphones assembled, in China. We expect to continue to have final assembly of most of our products performed externally:
  however, we intend to use our new West Henrietta, New York facility primarily for the production of waveguides and their related
  display engines. Some final assembly initial production runs of new products may also continue at our Henrietta plant. Accordingly, a
  substantial part of our operations, including manufacturing of certain components used in our products, are outside of the United States
  and many of our customers and suppliers have some or all of their operations in countries other than the United States. Risks associated
  with our doing business outside of the United States include:

      ·     compliance burdens and costs with a wide variety of foreign laws and regulations, particularly labor, environmental and other
            laws and regulations that govern our operations in those countries;

      ·     legal uncertainties regarding foreign taxes, tariffs, border taxes, quotas, export controls, export licenses, import controls and
            other trade barriers;

      ·     economic instability and high levels of inflation in the countries of our suppliers and customers, particularly in the Asia-
            Pacific region, causing delays or reductions in orders for their products and therefore our sales;

      ·     political instability in the countries in which our suppliers operate, particularly in China, Korea and Taiwan;

      ·     changes or volatility in currency exchange rates;

      ·     difficulties in collecting accounts receivable and longer accounts receivable payment cycles; and

      ·     potentially adverse tax consequences.

          Any of these factors could harm our own, our suppliers’ and our customers’ international operations and businesses and
  impair our and/or their ability to continue expanding into international markets.

  Terrorism and the uncertainty of future terrorist attacks or war could reduce consumer and business confidence which could
  adversely affect our operating results.

           Terrorist acts or acts of war may cause damage or disruption to our facilities, information systems, vendors, employees and
  customers, which could significantly harm our sales and results of operations. In the future, fears of war or additional acts of terrorism
  may have a negative effect on consumer confidence or consumer discretionary spending patterns, as well as have an adverse effect on
  the economy in general including enterprise customers. This impact may be particularly harmful to our business because we expect
  significant portions of our business to rely heavily on discretionary consumer spending and consumer confidence levels.

  We could be adversely affected by violations of the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act or similar anti-bribery
  laws in other jurisdictions in which we operate.

           The global nature of our business and the significance of our international revenue create various domestic and local
  regulatory challenges and subject us to risks associated with our international operations. We operate in areas of the world that
  experience corruption by government officials to some degree and, in certain circumstances, compliance with anti-bribery and
  anticorruption laws may conflict with local customs and practices. Our global operations require us to import and export to and from
  several countries, which geographically expands our compliance obligations. In addition, changes in such laws could result in
  increased regulatory requirements and compliance costs which could adversely affect our business, financial condition and results of
  operations.


                                                                        21



https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                         35/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            The U.S. Foreign Corrupt Practices Act (FCPA) the U.K. Bribery Act 2010 (U.K. Bribery Act) and similar anti-bribery and
  anticorruption laws in other jurisdictions generally prohibit U.S.-based companies and their intermediaries from making improper
  payments to non-U.S. officials for the purpose of obtaining or retaining business, directing business to another, or securing an
  advantage. In addition, U.S. public companies are required to maintain records that accurately and fairly represent their transactions
  and have an adequate system of internal accounting controls. Under the FCPA, U.S. companies may be held liable for the corrupt
  actions taken by directors, officers, employees, agents, or other strategic or local partners or representatives. As such, if we or our
  intermediaries fail to comply with the requirements of the FCPA or similar legislation, governmental authorities in the United States
  and elsewhere could seek to impose substantial civil and/or criminal fines and penalties which could have a material adverse effect on
  our business, reputation, operating results and financial condition.

  We are subject to governmental export and import controls and economic sanctions laws that could subject us to liability and impair
  our ability to compete in international markets.

           The U.S. and various foreign governments have imposed controls, export license requirements and restrictions on the import
  or export of some technologies. Our products are subject to U.S. export controls, including the Commerce Department’s Export
  Administration Regulations and various economic and trade sanctions regulations established by the Treasury Department’s Office of
  Foreign Assets Controls, and exports of our products must be made in compliance with these laws. Furthermore, U.S. export control
  laws and economic sanctions prohibit the provision of products and services to countries, governments, and persons targeted by U.S.
  sanctions. Even though we take precautions to prevent our products from being provided to targets of U.S. sanctions, our products,
  including our firmware updates, could be provided to those targets or provided by our customers despite such precautions. Any such
  provision could have negative consequences, including government investigations, penalties and reputational harm. Our failure to
  obtain required import or export approval for our products could harm our international and domestic sales and adversely affect our
  revenue.

  If our estimates or judgments relating to our critical accounting policies prove to be incorrect, our operating results could be
  adversely affected.

            The preparation of financial statements in conformity with United States GAAP requires management to make estimates and
  assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. We base our estimates
  on historical experience and various other assumptions that we believe to be reasonable under the circumstances, as provided in the
  section titled “Management’s discussion and analysis of financial condition and results of operations” in this report. The results of
  these estimates form the basis for making judgments about the carrying values of assets, liabilities and equity, and the amount of
  revenue and expenses that are not readily apparent from other sources. Our operating results may be adversely affected if our
  assumptions change or if actual circumstances differ from those in our assumptions, which could cause our operating results to fall
  below the expectations of securities analysts and investors, resulting in a decline in our stock price. Significant assumptions and
  estimates used in preparing our consolidated financial statements include those related to revenue recognition, stock-based
  compensation expense, software development costs, derivatives and fair value measurements, excess and obsolete inventory write-
  downs, warranty reserves, and long-lived assets.

  The SEC is conducting an informal inquiry relating to us.

           On May 24, 2016, we received a letter from the SEC, dated May 19, 2016, notifying us that the SEC is conducting an informal
  inquiry relating to us, and requesting that we produce certain documents relating to our internal control over financial reporting. We
  have produced the requested documents and thus far have not received requests for additional information. If, in connection with this
  informal inquiry, the SEC determines to take action against us, our financial position could be adversely affected.

  Any significant disruption to our ecommerce business could result in lost sales.

           Our sales through our ecommerce channel have been growing. Sales through vuzix.com and our related EU, UK and Japanese
  web stores generally have higher profit margins than sales through resellers and distributors. Online sales are subject to a number of
  risks. System interruptions or delays could cause potential customers to fail to purchase our products and could harm our brand. The
  operation of our direct to consumer ecommerce business through vuzix.com depends on our ability to maintain the efficient and
  uninterrupted operation of online order-taking and fulfillment operations. Our ecommerce operations subject us to certain risks that
  could have an adverse effect on our operating results, including risks related to the computer systems that operate our website and
  related support systems, such as system failures, viruses, denial of services attacks, computer hackers and similar disruptions. If we are
  unable to continually add software and hardware, effectively upgrade our systems and network infrastructure and take other steps to
  improve the efficiency of our systems, system interruptions or delays could occur that adversely affect our operating results.

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      36/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                                     22




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                        37/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            We utilize third party vendors for our customer-facing ecommerce technology, portions of our order management system and
  fulfillment internationally. We depend on our technology vendors to manage “up-time” of the front-end ecommerce store, manage the
  intake of our orders, and export orders for fulfillment. Any failure on the part of our third party ecommerce vendors or in our ability to
  transition third party services effectively could result in lost sales and harm our business.

  Failure to adequately protect customer data could harm our brand and our reputation in the marketplace.

            Changing regulations and laws governing the Internet, data privacy, data protection and ecommerce transactions (including
  taxation, pricing and electronic communications) could impede the growth of our ecommerce business, increase our cost of doing
  business and limit our ability to collect and use information collected from our customers. Further, new regulations limiting our ability
  to collect, use and disclose customer data, or imposing additional requirements with respect to the retention and security of customer
  data, could limit our marketing activities and could adversely affect our business and financial condition.

           In connection with our ecommerce services, we process, store and transmit customer data. We also collect customer data
  through certain marketing activities. Failure to prevent or mitigate data loss or other security breaches, including breaches of our
  vendors’ technology and systems, could expose us or our customers to a risk of loss or misuse of such information, adversely affect our
  operating results, result in litigation or potential liability for us and otherwise harm our business. Further, we are subject to general
  business regulations and laws, as well as regulations and laws specifically governing the Internet, ecommerce and electronic devices
  and new interpretations of these laws, may adversely affect our ability to conduct our ecommerce business.

  We may lose the services of key management personnel and may not be able to attract and retain other necessary personnel.

            Changes in our management could have an adverse effect on our business, is especially an issue while our staff is relatively
  small. We are dependent upon the active participation of several key management personnel, including Paul J. Travers, our President
  and Chief Executive Officer. Mr. Travers is critical to the strategic direction and overall management of our company as well as our
  research and development process. The loss of Mr. Travers could adversely affect our business, financial condition and operating
  results. We do not carry key person life insurance on any of our senior management or other key personnel other than our CEO, but we
  do not believe the coverage would be sufficient to completely protect us against losses we may suffer if his services were to become
  unavailable to us in the future. Our Executive Vice President and Chief Financial Officer, Grant Russell, a Canadian citizen, currently
  has his principal residence in Vancouver, Canada and a second residence in Rochester, New York. If he becomes unable to legally or
  efficiently travel to and work in the United States, his ability to perform some of his duties could be materially adversely affected.

           We will need to hire and retain highly skilled technical personnel as employees and as independent contractors in order to
  develop our products. The competition for highly skilled technical, managerial and other personnel is at times intense. Our recruiting
  and retention success is substantially dependent on our ability to offer competitive salaries and benefits to our employees. We must
  compete with companies that possess greater financial and other resources than we do and that may be more attractive to potential
  employees and contractors. To be competitive, we may have to increase the compensation, bonuses, stock options and other fringe
  benefits offered to employees in order to attract and retain such personnel. The costs of retaining or attracting new personnel may have
  a material adverse effect on our business and operating results. If we fail to attract and retain the technical and managerial personnel we
  need to be successful, our business, operating results and financial condition could be materially adversely affected.


                                                                      23




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       38/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Our failure to effectively manage growth could harm our business.

           We intend to expand the number and types of products we sell. We will need to replace and regularly introduce on a timely
  basis new products and technologies, enhance existing products, and effectively stimulate customer demand for new products and
  upgraded versions of our existing products.

           The replacement and expansion of our products places a significant strain on our management, operations and engineering
  resources. Specifically, the areas that are strained most by these activities include the following:

      ·     New Product Launch: With the growth of our product portfolio, we will experience increased complexity in coordinating
            product development, manufacturing, and shipping. As this complexity increases, it places a strain on our ability to accurately
            coordinate the commercial launch of our products with adequate supply to meet anticipated customer demand and effectively
            market to stimulate demand and market acceptance. We have experienced delays in the past. If we are unable to scale and
            improve our product launch coordination, we could frustrate our customers and lose possible retail shelf space and product
            sales;

      ·     Existing Products Impacted by New Introductions: The introduction of new products or product enhancements may shorten
            the life cycle of our existing products, or replace sales of some of our current products, thereby offsetting the benefit of even a
            successful product introduction, and may cause customers to defer purchasing our existing products in anticipation of the new
            products and potentially lead to challenges in managing inventory of existing products. We may also provide price protection
            to some of our retailers as a result of our new product introductions. If we fail to effectively manage new product
            introductions, our revenue and profitability may be harmed;

      ·     Forecasting, Planning and Supply Chain Logistics: With the growth of our product portfolio, we will experience increased
            complexity in forecasting customer demand, in planning for production, and in transportation and logistics management. If we
            are unable to scale and improve our forecasting, planning, production, and logistics management, we could frustrate our
            customers, lose product sales or accumulate excess inventory.

  Our facilities and information systems and those of our key suppliers could be damaged as a result of disasters or unpredictable
  events, which could have an adverse effect on our business operations.

             We operate the majority of our business from one location in the West Henrietta, a suburb of the Rochester, New York area.
  We also rely on third party manufacturing plants in Asia and third party logistics, sales and marketing facilities in Japan and England,
  and in other parts of the world to provide key components of our products and services necessary for our operations. If major disasters
  such as earthquakes, fires, floods, wars, terrorist attacks, computer viruses, transportation disasters or other events occur in any of these
  locations, or our information systems or communications network or those of any of our key component suppliers breaks down or
  operates improperly as a result of such events, our facilities or those of our key suppliers may be seriously damaged, and we may have
  to stop or delay production and shipment of our products. We may also incur expenses relating to such damages. If production or
  shipment of our products or components is stopped or delayed or if we incur any increased expenses as a result of damage to our
  facilities, our business, operating results and financial condition could be materially adversely affected. Additionally such events could
  impair our ability to record, process and report accurate information to the SEC could have a material adverse effect on our financial
  condition.


                                                                       24




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                         39/110
4/22/2019                               https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Risks Related to Manufacturing

  We do not manufacture our own microdisplays, one of the key components of our Video Eyewear and Smart Glasses products, and
  we may not be able to obtain the microdisplays we need.

            We do not currently own or operate any manufacturing facilities for microdisplays, one of the key components in our
  products. Certain other components and services necessary for the manufacture of our products are available from only a limited
  number of sources, and other components and services are only available from a single source. We currently purchase almost all of the
  microdisplays used in our Smart Glasses products from Kopin and the microdisplays used in our iWear Video Headphones from
  Omnivision. Our relationship with these companies generally is on a purchase order basis and neither firm has a contractual obligation
  to provide adequate supply or acceptable pricing to us on a long-term basis. Either firm could discontinue sourcing merchandise for us
  at any time. If one or both of these firms were to discontinue its relationships with us, or discontinue providing specific products to us,
  and we are unable to contract with a new supplier that can meet our requirements, or if they or such other supplier were to suffer a
  disruption in their production, we could experience disruption of our inventory flow, a decrease in sales and the possible need to
  redesign our products. Any such event could disrupt our operations and have an adverse effect on our business, financial condition and
  results of operations. Recently several new LCOS and alternative OLED suppliers have begun offering microdisplays suitable for use
  in our products. These manufacturers include Syndiant, Texas Instruments, HiMax, eMagin, Silicon Microdisplay, Sony, Omnivision,
  Citizen and others. With new tooling and electronics, any one of these alternative displays could be incorporated into our products but
  our costs of production could be higher, they may offer less performance, and make our products uneconomic.

            If we lose access to components from a particular supplier, or experience a significant disruption in the supply of products and
  components from a current supplier, we may be unable to locate alternative suppliers of comparable quality at an acceptable price, or at
  all, and our business could be materially and adversely affected. In addition, if we experience a significant increase in demand for our
  products, our suppliers might not have the capacity or elect to meet our needs as they allocate components to other customers.
  Identifying a suitable supplier is an involved process that requires us to become satisfied with the supplier’s quality control,
  responsiveness and service, financial stability and labor and other ethical practices, and if we seek to source materials from new
  suppliers there can be no assurance that we could do so in a manner that does not disrupt the manufacture and sale of our products. Our
  reliance on a single or limited number of suppliers involves a number of additional risks, including risks related to:

      ·     supplier capacity constraints;

      ·     price increases;

      ·     timely delivery;

      ·     component quality;

      ·     failure of a key supplier to remain in business and adjust to market conditions;

      ·     delays in, or the inability to execute on, a supplier roadmap for components and technologies; and

      ·     natural disasters, fire, acts of terrorism or other catastrophic events.

           Our inability to obtain sufficient quantities of high quality components or services on a timely basis could result in future
  manufacturing delays, increased costs and ultimately in reduced or delayed sales or lost orders which could materially and adversely
  affect our operating results.

  We do not control our contract manufacturers or suppliers, or require them to comply with a formal code of conduct, and actions
  that they might take could harm our reputation and sales.

           We do not control our contract manufacturers or suppliers, including their labor, environmental or other practices, or require
  them to comply with a formal code of conduct. Though we conduct periodic visits to some of our contract manufacturers and suppliers,
  these visits are not so frequent or thorough enough to detect non-compliance with applicable laws and good industry practices. A
  violation of labor, environmental or other laws by our contract manufacturers or suppliers, or a failure of these parties to follow ethical
  business practices, could lead to negative publicity and harm our reputation. In addition, we may choose to seek alternative
  manufacturers or suppliers if these violations or failures were to occur. Identifying and qualifying new manufacturers or suppliers can
  be time consuming and we might not be able to substitute suitable alternatives in a timely manner or at an acceptable cost. Other

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       40/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

  consumer products companies have faced significant criticism for the actions of their manufacturers and suppliers, and we could face
  such criticism ourselves. Any of these events could adversely affect our brand, harm our reputation, reduce demand for our products
  and harm our ability to meet demand if we need to identify alternative manufacturers or suppliers.


                                                                     25




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  41/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  We depend on third parties to provide integrated circuit chip sets and other critical components for use in our products.

           We do not manufacture the integrated circuit chip sets, optics, microdisplays, backlights, printed circuit boards or other
  electronic components which are used in our products. Instead, we purchase them from third party suppliers or rely on third party
  independent contractors for these integrated circuit chip sets and other critical components, some of which are customized or specially
  made for us. We also may use third parties to assemble all or portions of our products. Some of these third party contractors and
  suppliers are small companies with limited financial resources. If any of these third party contractors or suppliers were unable or
  unwilling to supply these integrated circuit chip sets or other critical components to us, we would be unable to manufacture and sell our
  products until a replacement supplier could be found. We cannot assure investors that a replacement third party contractor or supplier
  could be found on reasonable terms or in a timely manner. Any interruption in our ability to manufacture and distribute our products
  could cause our display business to be unsuccessful and the value of investors’ investment in us may decline.

  The consumer electronics industry is subject to significant fluctuations in the availability of components. If we do not properly
  anticipate the need for critical components, we may be unable to meet the demands of our customers and end-users on a timely
  basis.

            The availability of certain of the components that we require to produce our Video Eyewear and Smart Glasses products may
  decrease. As the availability of components decreases, the cost of acquiring those components ordinarily increases. High growth
  product categories such as the consumer electronics and mobile phone markets have experienced chronic shortages of components
  during periods of exceptionally high demand. If we do not properly anticipate the need for or procure critical components, we may pay
  higher prices for those components, our gross margins may decrease and we may be unable to meet the demands of our customers and
  end-users, which could reduce our competitiveness, cause a decline in our market share and have a material adverse effect on our
  results of operations.

  Unanticipated disruptions in our operations or slowdowns by our suppliers, distributors and shipping companies could adversely
  affect our ability to deliver our products and service our customers.

            Our ability to provide high quality customer service, process and fulfill orders and manage inventory depends on the efficient,
  timely and uninterrupted performance of our manufacturing and distribution facilities and our management information systems and
  the facilities and systems of our third party suppliers, distributors and shipping companies.

           Any material disruption or slowdown in the operation of our manufacturing and distribution facilities or our management
  information systems, or comparable disruptions or slowdowns suffered by our principal suppliers, distributors or shippers could cause
  delays in our ability to receive, process and fulfill customer orders and may cause orders to be canceled, lost or delivered late, goods to
  be returned or receipt of goods to be refused. If any of these events occur, our sales and operating results could be materially and
  adversely affected.

  Risks Related to Our Common Stock

  Additional stock offerings in the future may dilute then existing stockholders’ percentage ownership of our company.

           Given our plans and expectations that we may need additional capital, we may need to issue additional shares of common
  stock or securities convertible or exercisable for shares of common stock, including convertible preferred stock, convertible notes,
  stock options or warrants. The issuance of additional securities in the future will dilute the percentage ownership of then existing
  stockholders.


                                                                      26




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       42/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  The rights of holders of common stock may be impaired by the possible future issuance of additional preferred stock.

            Our board of directors has the right, without approval of the holders of our common stock, to issue additional preferred stock
  with voting, dividend, conversion, liquidation and other rights which could adversely affect the voting power and equity interest of the
  holders of common stock, which could be issued with the right to more than one vote per share, and could be utilized as a method of
  discouraging, delaying or preventing a change of control. The possible negative impact on takeover attempts could adversely affect the
  price of our common stock. Although we have no present intention to issue any shares of preferred stock other than the Series A
  Preferred Stock currently outstanding or to create any additional series of preferred stock, we may issue these shares in the future.

  We have not paid dividends in the past and do not expect to pay dividends in the future on our common stock.

           We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable
  future. The payment of dividends on our common stock will depend on earnings, financial condition, debt covenants in place, and other
  business and economic factors affecting us at such time as our board of directors may consider relevant. If we do not pay dividends,
  our common stock may be less valuable because a return on a stockholders’ investment will only occur if our stock price appreciates.
  In addition, the holder of our outstanding shares of Series A Preferred Stock is entitled to certain dividends prior to payments of
  dividends to holders of common stock.

  If securities analysts do not publish research or publish inaccurate or unfavorable research about our business, our stock price and
  trading volume could decline.

            The trading market for our common stock depends in part on the research and reports that securities or industry analysts
  publish about us or our business. If one or more of the analysts who cover us downgrade our stock or publish inaccurate or unfavorable
  research about our business, our stock price would likely decline. Securities analysts have only recently commenced research coverage
  on us. If one or more of these analysts cease coverage of our company or fail to publish reports on us regularly, demand for our stock
  could decrease, which might cause our stock price and trading volume to decline.

  Our issuance of common stock upon conversion of convertible notes or preferred stock or exercise of warrants or options may
  depress the price of our common stock.

           As of March 16, 2017, we have issued and outstanding 19,675,960 shares of common stock, 49,626 shares of Series A
  Preferred Stock convertible into 4,962,600 shares of common stock, an aggregate of $1,569,517 in principal amount of convertible
  notes convertible into an aggregate of 697,563 shares of common stock, warrants to purchase 278,331 shares of common stock, and
  options to purchase 1,084,298 shares of common stock. The issuance of shares of common stock upon conversion of convertible notes
  or preferred stock, or exercise of outstanding warrants or options could result in substantial dilution to our stockholders, which may
  have a negative effect on the price of our common stock.

  The interests of the holder of our Series A Preferred Stock, which holds shares representing approximately 22% of the voting power
  of our stock and has the right to nominate and elect two directors, may conflict with the interests of our other stockholders.

            On January 2, 2015, we entered into and closed a Series A Preferred Stock Purchase Agreement, pursuant to which we issued
  and sold to Intel Corporation (the “Series A Purchaser”) 49,626 shares of Series A Preferred Stock. Each share of Series A Preferred
  Stock is convertible into 100 shares of common stock and votes on an as-converted basis with the common stock. As of the date of this
  filing, the shares issuable upon conversion of the Series A Preferred Stock represent approximately 22% of the total voting power of
  our outstanding stock. The Series A Purchaser may vote these shares with respect to any matter submitted to stockholders for a vote. In
  addition, the Series A Purchaser is entitled to nominate and elect two additional directors to the Company’s Board of Directors (the
  “Board Election Right”), one of whom is required to qualify as an “independent” director, as that term is used in applicable exchange
  listing rules. The Series A Purchaser has not yet exercised the Board Election Right, but if it does so, the Series A Purchaser will have
  increased influence over matters considered by the Board of Directors. The Series A Purchaser may exercise its stockholder rights in a
  way that it believes is in its best interests, which may conflict with the interests of our other stockholders. Pursuant to a letter we
  received from the Series A Purchaser on November 10, 2016, the Series A Purchaser stated, among other things, that for the time being
  they would continue to refrain from designating any directors to the Vuzix board and would not exercise its board observer rights and
  that the Company should not provide them with any board materials or correspondence.


                                                                     27


https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     43/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  The Series A Purchaser has notified us that it no longer desires to pursue a strategic relationship with us.

           The shares of common stock issuable upon conversion of the outstanding shares of Series A Preferred Stock currently
  represent approximately 22% of our outstanding common stock on an as-converted basis. Resale of such conversion shares by the
  Series A Purchaser may depress the price of our common stock. On November 10, 2016, we received a letter from the Series A
  Purchaser stating that it had been evaluating its alternatives with respect to its significant investment in and strategic relationship with
  us and that it has concluded that it no longer desires to pursue a strategic relationship with us. While the Series A Purchaser stated it
  had high regard for the Company’s team and its technology, the technology did not fit into its strategic plans. Furthermore, the Series A
  Purchaser added that it wanted to work with us to undertake an orderly disposition of its stock, subject to pricing and other conditions,
  that would minimize disruption in the markets, although it has not made any final decisions regarding its stock or the timing of a
  disposition. Resale of such conversion shares by the Series A Purchaser may depress the price of our common stock.

  Our stock price may be volatile in the future.

            The trading price of our common stock has been subject to wide fluctuations in response to quarter-to-quarter variations in
  results of operations, announcements of technological innovations or new products by us or our competitors, general conditions in the
  wireless communications, semiconductor and display markets, changes in earnings estimates by analysts or other events or factors. In
  addition, the public stock markets recently have experienced extreme price and trading volatility. This volatility has significantly
  affected the market prices of securities of many technology companies for reasons frequently unrelated to the operating performance of
  the specific companies. These broad market fluctuations may adversely affect the market price of our common stock.

  Item 1B.      Unresolved Staff Comments

            Not required for a smaller reporting company.

  Item 2.       Properties

            We lease approximately 29,000 square feet as our main facility at 25 Hendrix Road, West Henrietta, New York, 14563. This
  facility houses our office, R&D and manufacturing space under an operating lease that we began occupying in October 2015. The base
  rent contractual payment obligations under this operating lease is $335,248 per year. The lease has an original five year term with an
  option by the Company to renew for two additional three year terms at pre-agreed to lease rates. We believe that our Rochester facility
  is in good operating condition and currently adequately serves our needs; however, we expect to exercise our option to take another
  9,000 square feet in our adjacent unit in early 2018.

           In Oxford, England, we rent 400 square feet of office space at a cost of approximately $10,900 per year. We lease this location
  pursuant to a renewable two-year lease which is scheduled to expire on September 29, 2017.

           In Tokyo, Japan, we rent 175 square feet of office space at a cost of approximately $25,000 per year. We lease this location
  pursuant to a renewable one-year lease which is scheduled to expire on March 1, 2018.


                                                                      28




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        44/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Item 3.       Legal Proceedings

            We are not currently involved in any pending legal proceeding or litigation and we are not aware of any such proceedings
  contemplated by or against us or that our property is subject to. To our knowledge, there are no material legal proceedings to which any
  of our directors, officers or affiliates, or any beneficial owner of more than five percent of our common stock, or any associate of any
  of the foregoing, is a party adverse to us or any of our subsidiaries or has a material interest adverse to us or any of our subsidiaries.

  Item 4.       Mine Safety Disclosures

            Not applicable.

                                                                  PART II

  Item 5.       Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities

  Market for our Common Stock

          Our common stock is listed on the NASDAQ Capital Market under the symbol “VUZI”. Prior to January 28, 2015 our stock
  was quoted in the United States on the OTCQB under the symbol “VUZI”.

          The following table sets forth, for the fiscal quarters indicated, the high and low closing sales prices for our common stock as
  quoted on NASDAQ or the OTCQB. The quotations on the OTCQB reflect inter-dealer prices, without mark-up, mark-down or
  commission, and may not represent actual transactions.

                                                  Vuzix Stock Prices                           Low       High
                              Fiscal Quarters
                              First 2016                                                   $    5.00 $     7.81
                              Second 2016                                                       4.32       7.55
                              Third 2016                                                        6.35       9.69
                              Fourth 2016                                                       5.85       8.75

                                                  Vuzix Stock Prices                           Low       High
                              Fiscal Quarters
                              First 2015                                                   $    4.21 $     7.20
                              Second 2015                                                       5.50       7.12
                              Third 2015                                                        3.98       6.84
                              Fourth 2015                                                       4.54       8.51

  Holders of Record

            As of March 16, 2017, there were 48 holders of record of our common stock.

  Dividends

            We have historically and currently do not pay dividends on our outstanding common stock. The declaration of any future
  dividends and, if declared, the amount of any such dividends, will be subject to our actual future earnings, capital requirements,
  regulatory restrictions, debt covenants, other contractual restrictions and to the discretion of our board of directors. Our board of
  directors may take into account such matters as general business conditions, our financial condition and results of operations, our
  capital requirements, our prospects and such other factors as our board of directors may deem relevant.

           Shares of Series A Preferred stock are entitled to receive dividends at a rate of 6% per year, compounded quarterly and
  payable in cash or in kind, at our discretion.


                                                                       29



https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        45/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Issuer Purchases of Equity Securities

         We did not purchase equity securities that are registered under Section 12 of the Exchange Act during the year ended
  December 31, 2016.

  Unregistered Sales of Equity Securities and use of Proceeds

            Sales of Unregistered Securities

            -   During the three months ended December 31, 2016, we issued 9,450 shares of common stock upon the exercise of stock
                options.
            -   During the three months ended December 31, 2016, we issued 81,620 shares of common stock upon the exercise of
                warrants.

           In connection with the foregoing, we relied upon the exemption from registration provided by Section 4(a)(2) under the
  Securities Act of 1933, as amended, for transactions not involving a public offering.

  Equity Compensation Plan Information

            The following table provides information about our equity compensation plans as of December 31, 2016.

                                                                                       Number of           Weighted
                                                                                      Securities to        Average
                                                                                        be Issued        Exercise Price  Number of
                                                                                     Upon Exercise             of        Securities
                                                                                     of Outstanding       Outstanding    Remaining
                                                                                        Options,           Options,     Available for
                                                                                     Warrants and        Warrants and Future Issuance
  Plan Category                                                                         Rights(2)           Rights           (1)
  Equity compensation plans approved by security holders                                   1,084,298     $         4.76      1,027,375
  Equity compensation plans not approved by security holders                                      —                  —              —
  Total                                                                                    1,084,298     $         4.76      1,027,375

  (1) The amount appearing under “Number of securities remaining available for future issuance” includes shares available under our
      2014 Equity Incentive Plan. The 2014 Plan has an “evergreen provision”, under which the maximum number of shares of common
      stock that may be issued under the 2014 Plan automatically increases each time the Company issues additional shares of common
      stock so that the total number of shares issuable thereunder at all times equals 10% of the then outstanding shares of common
      stock, unless in any case the Board of Directors adopts a resolution providing that the number of shares issuable under the 2014
      Plan not be so increased.

  Item 6.       Selected Financial Data

            Not required for a smaller reporting company.

  Item 7.       Management’s Discussion and Analysis of Financial Condition and Results of Operations

           The following discussion and analysis of financial condition and results of operations should be read in conjunction with our
  financial statements and related notes appearing elsewhere in this annual report. In addition to historical information, the following
  discussion and analysis includes forward looking statements that involve risks, uncertainties and assumptions. Our actual results and
  the timing of events could differ materially from those anticipated in these forward looking statements as a result of a variety of factors,
  including those discussed in “Risk Factors” and elsewhere in this annual report. See the discussion under “Forward Looking
  Statements” beginning on page 1 of this annual report.

  Overview

           We are engaged in the design, manufacture, marketing and sale of wearable display devices also referred to as head mounted
  displays (or HMDs), in the form of Augmented Reality (AR) glasses, Virtual Reality (VR) glasses and Smart Glasses. Our wearable

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       46/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
  display products are referred to as, Video Eyewear, head mounted wearable displays, video glasses, personal viewers, near-eye virtual
  displays, and near-eye displays or NEDs. Our wearable display products provide virtual large high-resolution screens, fit in a user’s
  pocket or purse and can be viewed practically anywhere, anytime. They can also be used for VR and AR applications, in which the
  wearer is either immersed in a computer generated world or has their real world view augmented with computer generated information
  or graphics. We produce and sell two main types of wearable display products: Smart Glasses for a variety of enterprise and
  commercial users and applications, including AR; and Video Viewing glasses (for on-the-go users as mobile displays for entertainment,
  gaming as well as support for stepping into virtual worlds, simulations & VR gaming). Our products are available with varying
  features, including with and without application running computer processors, and are offered as either monocular or binocular display
  systems.


                                                                     30




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  47/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




           With respect to our Smart Glasses and AR products we are focused on the enterprise, industrial, commercial, and medical
  markets while our Video Eyewear products are sold in the consumer markets and are targeted at applications including video viewing,
  gaming and VR. All of the mobile display and mobile electronics space in which we compete have been subject to rapid technological
  change over the last decade including the rapid adoption of tablets, larger screen sizes and display resolutions along with declining
  prices on mobile phones and other computing devices, and as a result we must continue to improve our products’ performance and
  lower our costs. We believe our intellectual property portfolio gives us a leadership position in microdisplay projection engines,
  waveguides, ergonomics, packaging, and optical systems.

  Critical Accounting Policies and Significant Developments and Estimates

            The discussion and analysis of our financial condition and results of operations are based on our consolidated financial
  statements and related notes appearing elsewhere in this annual report. The preparation of these statements in conformity with
  generally accepted accounting principles requires the appropriate application of certain accounting policies, many of which require us
  to make estimates and assumptions about future events and their impact on amounts reported in our consolidated financial statements,
  including the statement of operations, balance sheet, cash flow and related notes. We continually evaluate our estimates used in the
  preparation of our consolidated financial statements, including those related to revenue recognition, bad debts, inventories, warranty
  reserves, product warranty, carrying value of long-lived assets, derivatives, valuation of stock compensation awards, and income taxes.
  We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the
  circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities that are not
  apparent from other sources. Since future events and their impact cannot be determined with certainty, the actual results will likely
  differ from our estimates. Such differences could be material to the consolidated financial statements.

           We believe that our application of accounting policies, and the estimates inherently required therein, are reasonable. We
  periodically reevaluate these accounting policies and estimates, and make adjustments when facts and circumstances dictate a change.
  Historically, we have found our application of accounting policies to be appropriate, and actual results have not differed materially
  from those determined using necessary estimates.

           Our accounting policies are more fully described in the notes to our consolidated financial statements included in this annual
  report on Form 10-K. The critical accounting policies, judgments and estimates that we believe have the most significant effect on our
  financial statements are:

            ·   Valuation of inventories;
            ·   Carrying value of long-lived assets;
            ·   Software development costs;
            ·   Revenue recognition;
            ·   Product warranty;
            ·   Derivatives and fair value measurements;
            ·   Stock-based compensation; and
            ·   Income taxes.

  Valuation of Inventories

            Inventory is stated at the lower of cost or net realizable value, with cost determined on a weighted average first-in, first-out
  method. Inventory includes purchased parts and components, work in process and finished goods. Provisions for excess, obsolete or
  slow moving inventory are recorded after periodic evaluation of historical sales, current economic trends, forecasted sales, estimated
  product life cycles and estimated inventory levels. Purchasing practices, electronic component obsolescence, accuracy of sales and
  production forecasts, introduction of new products, product life cycles, product support and foreign regulations governing hazardous
  materials are the factors that contribute to inventory valuation risks. Exposure to inventory valuation risks is managed by maintaining
  safety stocks, minimum purchase lots, managing product and end-of-life issues brought on by aging components or new product
  introductions, and by utilizing certain inventory minimization strategies such as vendor-managed inventories. The accounting estimate
  related to valuation of inventories is considered a “critical accounting estimate” because it is susceptible to changes from period-to-
  period due to the requirement for management to make estimates relative to each of the underlying factors, ranging from purchasing to
  sales, production, and after-sale support. If actual demand, market conditions or product life cycles differ from estimates, inventory
  adjustments to lower market values would result in a reduction to the carrying value of inventory, an increase in inventory write-offs
  and a decrease to gross margins. The Company wrote down to net realizable value all of its component and finished goods inventory
  related to its iWear Video Headphones resulting from the decision in early 2017 to reduce the suggested retail selling price to a price
  below the cost. The total write down provision totaled $1,124,401 and represents the estimated net realizable of such existing

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      48/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
  inventory, net of the costs of completion of components and work in progress. This provision has been included in Operating Expenses
  on the Consolidated Statement of Operations.


                                                                     31




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                49/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Carrying Value of Long-Lived Assets

           If facts and circumstances indicate that a long-lived asset, including a products’ mold tooling and equipment, may be
  impaired, the carrying value is reviewed in accordance with FASB ASC Topic 360-10 Accounting for the Impairment or Disposal of
  Long-Lived Assets. If this review indicates that the carrying value of the asset will not be recovered as determined based on projected
  undiscounted cash flows related to the asset over its remaining life, the carrying value of the asset is reduced to its estimated fair value.
  Impairment losses are dependent on a number of factors such as general economic trends and major technology advances, and thus
  could be significantly different than historical results. No impairment charges on tooling and equipment were recorded in 2016 or 2015.

           We perform a valuation of our patents and trademark assets when events or circumstances indicate their carrying amounts may
  be unrecoverable. We recorded an impairment charge of $20,506 representing cost of $44,371, less accumulated amortization of
  $23,865 in 2016, and an impairment charge of $13,222 representing cost of $21,954, less accumulated amortization of $8,732 in 2015
  regarding our abandoned patents and trademarks. The value of the remaining intellectual property, such as patents and trademarks,
  were valued (net of accumulated amortization) at $535,461 as of December 31, 2016, because management believes that its value is
  recoverable.

  Software Development Costs

           The Company capitalizes the costs of obtaining and developing its software once technological feasibility has been
  determined by management. Such costs are accumulated and capitalized. These projects could take several years to complete. The
  capitalized costs are then amortized over 3 to 5 years on a straight-line basis. Unsuccessful or discontinued software projects are
  written off and expensed in the fiscal period where the application is abandoned or discontinued. The value of the unamortized
  software development costs remaining were valued (net of accumulated amortization) at $214,838 as of December 31, 2016, because
  management believes that its value is recoverable.

  Revenue Recognition

            We recognize revenue from product sales in accordance with FASB ASC Topic 605 Revenue Recognition. Product sales
  represent the majority of our revenue and there have been no material changes in or inflation in our product pricing over the past two
  fiscal years. We recognize revenue from these product sales when persuasive evidence of an arrangement exists, delivery has occurred
  or services have been provided, the sale price is fixed or determinable, and collectability is reasonably assured. Additionally, we sell
  our products on terms which transfer title and risk of loss at a specified location, typically shipping point. Accordingly, revenue
  recognition from product sales occurs when all factors are met, including transfer of title and risk of loss, which typically occurs upon
  shipment by us. If these conditions are not met, we will defer the revenue recognition until such time as these conditions have been
  satisfied. We collect and remit sales taxes in certain jurisdictions and report revenue net of any associated sales taxes. We also sell
  certain products through distributors who are granted limited rights of return for stock balancing against purchases made within a prior
  90 day period, including downward price adjustments on any existing inventory. The provision for product returns and price
  adjustments is assessed for adequacy both at the time of sale and at each quarter end and is based on recent historical experience and
  known customer claims.

           Revenue from any engineering consulting and other services is recognized at the time the services are rendered. For our
  longer-term development contracts, which to date have all been firm, fixed-priced contracts, we recognize revenue on the percentage-
  of-completion method. Under this method income is recognized as work on contracts progresses, but estimated losses on contracts in
  progress are charged to operations immediately. To date, all of our longer-term development contracts have been less than one calendar
  year in duration. We generally submit invoices for our work under these contracts on a monthly basis. The percentage-of-completion is
  determined using the cost-to-cost method.


                                                                       32




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        50/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            We recognize software license revenue under ASC 985-605 Software Revenue Recognition and under ASC 605-25 Revenue
  Arrangements with Multiple Deliverables, and related interpretations, as amended. Licensed software may be sold as a stand-alone
  element, with other software elements, or in conjunction with hardware products. When our products consist of more than one element,
  the product is considered to be a multiple element arrangement (MEA). When sold as a stand-alone element, the revenue is recognized
  upon shipment as discussed above. When sold as part of a MEA, revenue from the licensed software is recognized when the product
  with its embedded software is shipped to the customer.

            For either a single element transaction or a MEA, the Company allocates consideration to all deliverables based on their
  relative stand-alone selling prices. Amendments to ASC 605-25 establish a hierarchy to determine the stand-alone selling price as
  follows:

            ·   Vendor Specific Objective Evidence of the fair value (VSOE),
            ·   Third Party Evidence (TPE)
            ·   Best Estimate of the Selling Price (ESP)

            Sales which constitute a MEA are accounted for by determining if the elements can be accounted for as separate accounting
  units, and if so, by applying values to those units, per the hierarchy above. If VSOE is not available, management estimates the fair
  selling price using historical pricing for similar items, in conjunction with current pricing and discount policies.

          Revenue from licensed software is recognized upon shipment and in accordance with industry-specific software recognition
  accounting guidance. Software updates that will be provided free of charge are evaluated on a case-by-case basis to determine whether
  they meet the definition of an upgrade and create a multiple element arrangement.

            Fees charged to customers for post-contract Technical Support are recognized ratably over the term of the contract. Costs
  related to maintenance obligations are expensed as incurred.

  Product Warranty

           Warranty obligations are generally incurred in connection with the sale of our products. The warranty period for these
  products is generally one year except in European countries where it is two years. Warranty costs are accrued, to the extent that they are
  not recoverable from third party manufacturers, for the estimated cost to repair or replace products for the balance of the warranty
  periods. We provide for the costs of expected future warranty claims at the time of product shipment or over-builds to cover
  replacements. The adequacy of the provision is assessed at each quarter end and is based on historical experience of warranty claims
  and costs. The costs incurred to provide for these warranty obligations are estimated and recorded as an accrued liability at the time of
  sale. Future warranty costs are estimated based on historical performance rates and related costs to repair given products. The
  accounting estimate related to product warranty is considered a “critical accounting estimate” because judgment is exercised in
  determining future estimated warranty costs. Should actual performance rates or repair costs differ from estimates, revision to the
  estimated warranty liability would be required.

  Derivatives and Fair Value Measurements

             FASB ASC Topic 820 Fair Value Measurements and Disclosures (ASC 820) defines fair value, establishes a framework for
  measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. ASC 820
  clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in
  an orderly transaction between market participants. ASC 820 permits an entity to measure certain financial assets and financial
  liabilities at fair value with changes in fair value recognized in earnings each period. In accordance with ASC 815-10-25 Derivatives
  and Hedging we measured the derivative liability using a Monte Carlo Options Lattice pricing model at their issuance date and
  subsequently as they are remeasured. Accordingly, at the end of each quarterly reporting date, the derivative fair market value is
  remeasured and adjusted to current market value. Derivatives that have more than one year remaining in their life are shown as long
  term.

            Significant unobservable inputs are used in the fair value measurement of the Company’s derivative liability. The primary
  input factors driving the economic or fair value of the derivatives warrants and convertible notes are the stock price of the Company’s
  shares, the price volatility of the shares, reset events, and exercise behavior. An important valuation input factor used in determining
  fair value was the expected volatility of observed share prices and the probability of projected resets in warrant exercise and note
  conversion prices from financing before each security’s maturity. For exercise behavior, the Company assumed that without a target
  price of 2 times the projected reset price or higher, the holders of the warrants and convertible notes would hold to maturity. In

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                            51/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
  determining the fair value of the derivatives it was assumed that the Company’s business would be conducted as a going concern and
  that holding to maturity was reasonable. Further the January 2, 2015 Series A Preferred financing reduced the expected probability to
  near zero for price resets from financing events.


                                                                     33




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                   52/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




           ASC 820 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value.
  Level 1 inputs are quoted prices in active markets for identical assets or liabilities. Level 2 inputs are inputs other than quoted prices
  included in Level 1 that are directly or indirectly observable for the asset or liability. Such inputs include quoted prices in active
  markets for similar assets and liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs
  other than quoted prices that are observable for the asset or liability, or inputs derived principally from or corroborated by observable
  market data by correlation or other means. Level 3 inputs are unobservable inputs based on our own assumptions used to measure
  assets and liabilities at fair value.

  Stock-Based Compensation

           Our board of directors approves grants of stock options to employees to purchase our common stock. Stock compensation
  expense is recorded based upon the estimated fair value of the stock option at the date of grant. The Company uses the Black-Scholes
  Merton option pricing model to estimate the fair value of stock options granted subsequent to the adoption of ASC Topic 718. The
  application of this pricing model involves assumptions that are judgmental and sensitive in the determination of compensation expense.
  The fair market value of our common stock on the date of each option grant is determined based on the most recent quoted sales price
  on our primary trading stock exchange, currently the NASDAQ Capital Market.

  Income Taxes

            We have historically incurred domestic operating losses from both a financial reporting and tax return standpoint.
  Accordingly, we provide deferred income tax assets and liabilities based on the estimated future tax effects of differences between the
  financial and tax bases of assets and liabilities based on currently enacted tax laws. Any future recorded value of our deferred tax assets
  will be dependent upon our ability to generate taxable income in the jurisdictions in which we operate. These assets consist primarily
  of credit carry-forwards and net operating loss carry-forwards and the future tax effects of temporary differences between balances
  recorded for financial statement purposes and for tax return purposes. A valuation allowance is established for deferred tax assets in
  amounts for which realization is not considered more likely than not to occur. The accounting estimate related to income taxes is
  considered a “critical accounting estimate” because judgment is exercised in estimating future taxable income, including prudent and
  feasible tax planning strategies, and in assessing the need for any valuation allowance. To date, we have determined a 100% valuation
  allowance is required and accordingly no deferred tax assets has been reflected in our consolidated financial statements. In the event
  that it should be determined that all or part of a deferred tax asset in the future is more likely than not to be realized, an adjustment
  (reduction) of the valuation allowance would increase income to be recognized in the period such determination was made.

             In addition, the calculation of our deferred taxes involves dealing with uncertainties in the application of complex tax
  regulations. As a result we recognize liabilities for uncertain tax positions based on the two-step process prescribed within the
  interpretation. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates
  that it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes,
  if any. The second step requires us to estimate and measure the tax benefit as the largest amount that is more than 50% likely of being
  realized upon ultimate settlement. It is inherently difficult and subjective to estimate such amounts, as this requires us to determine the
  probability of various possible outcomes. We re-evaluate these uncertain tax positions on a quarterly basis. This evaluation is based on
  factors including, but not limited to, changes in facts or circumstances, changes in tax law, effectively settled issues under audit and
  new audit activity. Such a change in recognition or measurement would result in the recognition of a tax benefit or an additional charge
  to the tax provision in the period. The Company currently has no uncertain tax positions.

  Off Balance Sheet Arrangements

           We do not have any off-balance sheet arrangements that have, or are reasonably likely to have, an effect on our financial
  condition, financial statements, revenues or expenses.


                                                                         34




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                             53/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Recent Accounting Pronouncements

           In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update No. 2014-09 (ASU 2014-09)
  Revenue from Contracts with Customers, an updated standard on revenue recognition. ASU 2014-09 provides enhancements to the
  quality and consistency of how revenue is reported while also improving comparability in the financial statements of companies
  reporting using International Financial Reporting Standards and GAAP. The core principle of the new standard is for companies to
  recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the
  company expects to be entitled in exchange for those goods or services. The new standard also will result in enhanced disclosures
  about revenue, provide guidance for transactions that were not previously addressed comprehensively, and improve guidance for
  multiple-element arrangements. ASU 2014-09 will be effective in the first quarter of fiscal 2018 and may be applied on a full
  retrospective or modified retrospective approach. The Company is currently evaluating the impact of implementation of this standard
  on the consolidated financial statements.

           In February 2016, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update ASU 2016-02
  Leases (Topic 842). Current US generally accepted accounting principles (GAAP) requires lessees and lessors to classify leases as
  either capital leases or operating leases. Lessees recognize assets and liabilities for capital leases but not for operating leases. ASU
  2016-02 requires lessees to recognize assets and liabilities for all leases (with an exception for short-term leases). The new FASB
  guidance will be effective for fiscal years beginning after December 15, 2018, and interim periods thereafter. The Company is currently
  evaluating the impact the adoption of this standard will have on the consolidated financial statements.

           In March 2016, the FASB issued ASU No. 2016-09 Compensation - Stock Compensation (Topic 718): Improvements to
  Employee Share-Based Payment Accounting which amends the current stock compensation guidance. The amendments simplify the
  accounting for the taxes related to stock based compensation, including adjustments to how excess tax benefits and a company's
  payments for tax withholdings should be classified. The standard is effective for fiscal periods beginning after December 15, 2016,
  with early adoption permitted. The Company is evaluating the impact, if any, the adoption of this standard will have on the
  consolidated financial statements and related disclosures.

           In April 2016, the FASB issued ASU No. 2016-10 Revenue from Contracts with Customers (Topic 606): Identifying
  Performance Obligations and Licensing to clarify two aspects of Topic 606: (i) identifying performance obligations and (ii) the
  licensing implementation guidance, while retaining the related principles for those areas. The Company is evaluating the impact, if any,
  the adoption of this standard will have on the consolidated financial statements and related disclosures.

          In May 2016, the FASB issued ASU No. 2016-12 Revenue from Contracts with Customers (Topic 606): Narrow-Scope
  Improvements and Practical Expedients in an effort to reduce (i) the potential for diversity at initial application and (ii) the cost and
  complexity of applying Topic 606 both at transition and on an ongoing basis. The Company is evaluating the impact, if any, the
  adoption of this standard will have on the consolidated financial statements and related disclosures.

  Recently Adopted Accounting Pronouncements

             In August 2014, the FASB issued ASU 2014-15 Presentation of Financial Statements – Going Concern, which provides
  guidance on determining when and how to disclose going-concern uncertainties in the financial statements. The new standard requires
  management to perform interim and annual assessments of an entity’s ability to continue as a going concern within one year of the date
  the financial statements are issued. An entity will be required to provide certain disclosures if conditions or events raise substantial
  doubt about the entity’s ability to continue as a going concern. The ASU applies to all entities and is effective for annual periods ending
  after December 15, 2016, and interim periods thereafter, with early adoption permitted. The adoption of this standard did not have a
  material impact on our consolidated financial statements but resulted in additional disclosure regarding management’s assessment our
  ability to continue as a going concern. See Note 2 for details.

            In July 2015, the FASB issued ASU 2015-11 Inventory – Simplifying the Measurement of Inventory which requires inventory
  within the scope of the standard to be measured at the lower of cost and net realizable value. Previous guidance required inventory to
  be measured at the lower of cost or market (where market was defined as replacement cost, with a ceiling of net realizable value and
  floor of net realizable value less a normal profit margin). The updated guidance is effective for interim and annual reporting periods
  beginning after December 15, 2016, with early adoption permitted. We have adopted this standard for the year ended December 31,
  2016. The adoption of this standard did not have a material impact on our consolidated financial statements.


                                                                       35

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                            54/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Results of Operations for Fiscal Years Ended December 31, 2016 and December 31, 2015

          The following table compares the Company’s consolidated statements of operations data for the years ended December 31,
  2016 and 2015.

                                                                                         Years Ended December 31,
                                                                                                                          % Increase
                                                                      2016                 2015         Dollar Change     (Decrease)

  Sales of Products                                             $    1,987,878       $     2,544,153    $    (556,275)            (22)%
  Sales of Engineering Services                                        139,500               205,831          (66,331)            (32)%

  Total Sales                                                        2,127,378             2,749,984         (622,606)            (23)%

  Cost of Sales — Products                                           3,251,906             2,101,466        1,150,440              55%
  Cost of Sales — Engineering Services                                  39,060                82,332          (43,272)            (53)%

  Total Cost of Sales                                                3,290,966             2,183,798        1,107,168              51%

  Gross Profit (Loss)                                                (1,163,588)             566,186        (1,729,774)          (306)%
  Gross Margin %                                                            (55)%                 21%                             (76)%

  Operating Expenses:
   Research and Development                                          6,947,878             3,595,437         3,352,441             93%
   Selling and Marketing                                             3,394,580             1,798,041         1,596,539             89%
   General and Administrative                                        5,114,139             6,120,101        (1,005,962)           (16)%
   Depreciation and Amortization                                       770,668               380,841           389,827            102%
   Loss on Inventory Valuation                                       1,124,401                     -         1,124,401            100%
   Impairment of Patents and Trademarks                                 20,506                13,222             7,284             55%

  Loss from Operations                                              (18,535,760)         (11,341,456)       (7,194,304)            63%

  Other Income (Expense)
  Other Taxes                                                             (52,271)           (54,432)           2,161              (4)%
  Foreign Exchange Loss                                                   (33,079)              (277)         (32,802)           (100)%
  Loss on Asset Disposal                                                  (25,890)                            (25,890)           (100)%
  Interest Income and Gain on Debt Conversions and
    Extinguishment                                                      26,693                20,790            5,903              28%
  Gain (Loss) on Derivative Valuation                                   34,744            (1,098,465)       1,133,209             103%
  Amortization of Senior Term Debt Discount                           (533,430)             (798,415)         264,985             (33)%
  Interest Expense                                                    (131,089)             (155,223)          24,134             (16)%

  Total Other Income (Expense)                                        (714,322)           (2,086,022)       1,371,700             (66)%

  Loss Before Provision for Income Taxes                            (19,250,082)         (13,427,478)       (5,822,604)            43%
  Provision for Income Taxes                                                 —                    —                 —              —

  Net Loss                                                      $ (19,250,082)       $ (13,427,478)     $   (5,822,604)            43%

          Sales. There was an overall decrease in product sales for the year ended December 31, 2016 over the same period in 2015 of
  $556,275 or 22%. The following table reflects the major components of our sales:


                                                                     36



https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     55/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                             % of                           % of                           % Increase
                                            2016             Sales           2015           Sales       Dollar Change      (Decrease)

  Sales of Smart Glasses                $   1,433,729                68% $   1,912,960            70% $        (479,231)           (25)%
  Sales of Video Eyewear                      395,052                18%       211,257             8%           183,795             87%
  Sales of Waveguide Components               109,754                 5%       385,385            14%          (275,631)           (72)%
  Sales Freight out                            49,343                 2%        34,551             1%            14,792             43%
  Sales of Engineering Services               139,500                 7%       205,831             7%           (66,331)           (32)%
  Total Sales                           $   2,127,378               100% $   2,749,984           100% $        (622,606)           (22)%

           The decrease in Smart Glasses was primarily the result of a 25% decrease in sales of the M100 Smart Glasses. After the
  announcement of the new M300 at CES in January 2016, many customers have delayed further purchases of our smart glasses until we
  commence shipping the M300 Smart Glasses. Pre-orders for the new M300, including migration packages, are included primarily as
  deferred revenues and will not be recognized as revenues until those orders are finally shipped to the customer. Our iWear Video
  Headphones sales were 18% of product revenues for the year ended December 31, 2016 versus nil in the same period in 2015 when it
  was not yet available. Revenues from this product line were constrained throughout most of 2016 due to production difficulties, but
  production capacities are consistently improving. For the 2015 comparative period, approximately 8% of revenues came from the Wrap
  AR series of Video Eyewear products which was discontinued in the summer of 2015, whereas no such product revenues were reported
  in the 2016 period. Sales of waveguide related component sales were 5% of total sales versus 14% in the prior period, partially due to
  customers awaiting shipments of the next generation of waveguides.

          Cost of Sales and Gross Profit (Loss). Cost of product revenues and engineering services is comprised of materials,
  components, labor, warranty costs, freight costs, manufacturing overhead, software royalties, and the non-cash amortization of software
  development costs related to the production of our products and rendering engineering services. The following table reflects the
  components of our cost of goods sold for products:

                                                     Year Ended         As %            Year Ended        As % of
                                                    December 31,       Related         December 31,       Related         Dollar
  Component of Cost of Sales                            2016            Sales              2015            Sales          Change
  Product Cost of Sales                             $ 1,473,277                  74%   $     917,620                36% $   555,657
  Freight Costs                                           482,010                24%         250,981                10%     231,029
  Manufacturing Overhead                                  795,835                40%         410,149                16%     385,686
  Warranty Costs                                           80,395                 4%          92,236                 4%      (11,841)
  Amortization of Software Costs                          286,450                14%         286,450                11%            -
  Software Royalties                                      133,939                 7%         144,030                 6%     (10,091)

  Total Cost of Sales – Products                    $   3,251,906             164% $       2,101,466                83% $     1,150,440

  Gross Profit (Loss) – Product Sales               $   (1,264,028)            (64)% $      442,687                 17% $    (1,706,715)

            The decreased net gross profit (loss) percentage earned in the year ended December 31, 2016, as compared to the same period
  in 2015 was primarily the result of lower sales levels to absorb many of our relatively fixed manufacturing overheads and amortization
  costs and the fact that we earn significantly lower gross margins on iWear as compared to our smart glasses and prior Wrap AR
  products. Production issues and product shortages contributed to a negative margin on iWear for 2016. Manufacturing overhead costs
  rose primarily due to increased salaries and production labor costs of $198,862, with over half related to iWear rework costing;
  increased rent and utility cost allocations of $162,293 due to our larger plant, resulted in an increase of $361,155 from 2015. Freight
  costs of $482,010 were substantially higher for the 2016 period as compared to $250,981 in 2015. As our new iWear product is bulkier
  and heavier and ships in a larger retail package than our prior products, the costs of air shipments became prohibitive material given
  that production volumes from China increased from 2015.

            Research and Development. Our research and development expenses consist primarily of compensation costs for personnel,
  related stock compensation expenses, third party services, purchase of research supplies and materials, and consulting fees related to
  research and development costs. Software development expenses to determine technical feasibility before final development and
  ongoing maintenance that are not capitalized are included in research and development costs.

                                             2016             % of            2015           % of        Dollar Change      % Increase

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                   56/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
                                                             Sales                           Sales                         (Decrease)

  Research and Development              $    6,947,878           327% $       3,595,437           131% $       3,352,441           93%


                                                                     37




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                 57/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            Comparing research and development costs for the year ended December 31, 2016 versus the same period in 2015, there was
  an increase in 2016 salary, benefits and stock compensation expenses of $1,040,841, primarily the result of additional R&D staff versus
  the same period in 2015; a $131,654 reduction in new staff recruitment fees; an increase in project development and research costs of
  $1,937,091 primarily related to the new product development for the M300 Smart Glasses and to a smaller extent the M3000, with the
  majority of these amounts being spent on outside contractors which assisted in the development work; an increase in $208,665 in rent
  and utility costs related to the expanded R&D portion of our new corporate facilities; an increase of $231,773 in external research
  related consulting fees for optics and waveguide research; and an $11,612 increase in travel costs related to our outside production
  contractor and development contractors.

             Selling and Marketing. Selling and marketing costs consist of trade show costs, advertising, travel costs, sales staff
  compensation costs including stock compensation expense, consulting fees, PR agency fees, website costs and sales commissions paid
  to full-time staff and outside consultants.

                                                              % of                             % of                            % Increase
                                             2016             Sales            2015            Sales        Dollar Change      (Decrease)

  Selling and Marketing                 $    3,394,580             160% $      1,798,041               65% $      1,596,539                89%

            These costs increased overall due to the following factors: higher salary, commissions, benefits and stock compensation
  expenses related to new staff additions totaling $418,180 in both North American and Europe; increased trade show costs of $402,380
  due to larger exhibit booth sizes and show rentals and attendance at several additional major trade shows during 2016 versus 2015;
  increased public relations and video production costs of $340,761 due to the hiring of an additional PR and marketing service firm as
  compared to the 2015 period and the production of 4 new product videos in 2016; a $144,319 increase in website costs including
  additions to our main new corporate and European websites; a $92,093 increase in travel costs; and a $42,736 increase in rent and
  utility costs.

           General and Administrative. General and administrative costs include professional fees, investor relations (IR) costs
  including shares and warrants issued for IR services, salaries and related stock compensation, travel costs, office and rental costs.

                                                             % of                              % of                           % Increase
                                             2016            Sales            2015             Sales       Dollar Change      (Decrease)

  General and Administrative            $    5,114,139            240% $      6,120,101             223% $      (1,005,962)               (16)%

            General and administrative costs were $5,114,139 for the year ended December 31, 2016 as compared to $6,120,101 for the
  year ended December 31, 2015, a decrease of $1,005,962 or 16%. These costs were lower overall primarily because of: lower
  compensation expense related to stock awards totaling $1,375,000 to our officers and directors awarded in January 2015, partially
  offset by an increase in incentive bonuses of $302,500; a $56,267 decrease in travel costs; $84,727 decrease in legal fees, primarily
  related to a stock award made to our attorneys in January 2015; a $217,303 increase in accounting and audit fees, with the majority of
  the change being for Sarbanes-Oxley Section 404 consultants retained to assist management in designing and implementing
  improvements in our financial reporting controls and accruals for expected additional external audit fees, as compared to the same
  period in 2015 when no such consultants were retained.

           Depreciation and Amortization. Depreciation and amortization expense for the year ended December 31, 2016 was $770,668
  as compared to $380,841 in the same period in 2015, an increase of $389,827. The increase in depreciation and amortization expense is
  due to new investments in depreciable assets during 2016.

          Loss on Inventory Valuation. There was a loss on inventory valuation for the year ended December 31, 2016 of $1,124,401 as
  compared to $0 in the same period in 2015. This write-down was the result of management’s decision in early 2017 to reduce the
  suggested retail selling price of its iWear Video Eyewear inventory on hand to a price below the product’s cost.

            Other Income (Expense). Total other expense was $714,322 for the year ended December 31, 2016 compared to an expense of
  $2,086,022 in the same period in 2015, a reduction of $1,371,700. The overall reduction in these other expenses was primarily the
  result of a profit of $34,744 on the derivative liability mark-to-market revaluation for the 2016 period versus a loss of $1,098,465 for
  the 2015 period, and a reduction of $264,985 in senior debt discount and amortization for the 2016 period versus 2015, and lower
  interest expense of $24,134, both due primarily to ongoing debt conversions.


https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                         58/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
            Provision for Income Taxes. There were no provisions for income taxes in 2016 or 2015.

  Liquidity and Capital Resources

          As of December 31, 2016, we had cash and cash equivalents of $14,533,944, an increase of $2,656,886 from $11,877,058 as
  of December 31, 2015.

             At December 31, 2016, we had current assets of $18,230,053 compared to current liabilities of $4,421,959 which resulted in a
  working capital position of $13,808,094. As at December 31, 2015, we had a working capital position of $14,728,089. Our current
  liabilities are comprised principally of accounts payable, current portion of convertible long-term debt, and accrued expenses.


                                                                     38




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                   59/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




           Operating Activities. We used $14,396,964 of cash for operating activities in 2016 compared to $11,668,079 in 2015. In
  addition to the net loss adjusted for non-cash items, working capital operating uses for 2016 resulted from a $426,521 increase in
  inventory and a $78,389 increase in prepaid expenses. The major working capital operating items for 2015 resulted from a $2,437,149
  increase in inventory and a $1,276,132 reduction in accounts payable.

           Investing Activities. Investing activities used $2,186,303 of cash for 2016 as compared to a use of $2,084,739 for the same
  period in 2015. In 2016, we used $2,039,299 of cash primarily for the completion of our new clean room, new product tooling, and
  new projection optics tooling and additional manufacturing and R&D equipment, as compared to $1,892,831 of cash used in 2015
  primarily for the purchase of lease improvements and equipment for our new office and manufacturing facility as well as additions to
  product tooling. The costs of registering our intellectual property rights were $147,004 in 2016 and $191,908 in the same period in
  2015.

           Financing Activities. We generated $19,240,153 of cash from financing activities in 2016 as compared to generating
  $25,544,909 of cash from financing activities in 2015. During the year ended December 31, 2016, the primary sources of cash from
  financing activities were the proceeds of $21,112,500 from the sale of 3,150,000 common shares in public offerings in July and
  November 2016, less their combined direct offering costs of $1,874,485 and the cash proceeds of $60,750 from warrant exercises.
  During the year ended December 31, 2015, the primary sources of cash from financing activities were the proceeds of $24,813,000
  from the sale of Series A Preferred Stock on January 2, 2015 to Intel Corporation, less direct offering costs of $214,169 and the cash
  proceeds of $1,272,627 from warrant exercises.

          Capital Resources. As of December 31, 2016, we had a cash balance of $14,533,944, an increase of $2,656,886 from
  $11,877,058 as of December 31, 2015.

            The Company incurred annual net losses of $19,250,082 in 2016 and $13,427,478 in 2015, and has an accumulated deficit of
  $76,838,950 as of December 31, 2016. The Company will need to grow its business significantly to become profitable and self-
  sustaining on a cash flow basis or it will be required to raise new capital. The Company’s management intends to take actions
  necessary to continue as a going concern, and accordingly our condensed consolidated financial statements included in this report have
  been prepared assuming that we will continue as a going concern. This basis of accounting contemplates the recovery of our assets and
  the satisfaction of liabilities in the normal course of business. These consolidated financial statements included in this report do not
  include any adjustments to the specific amounts and classifications of assets and liabilities which might be necessary should we be
  unable to continue as a going concern.

           The Company’s cash requirements are primarily for funding operating losses, working capital, research, debt service and
  capital expenditures. On July 11, 2016, the Company closed its public offering of 1,150,000 shares of common stock, at a public
  offering price of $5.75 per share, for gross proceeds of $6,612,500. On December 2, 2016, the Company closed its public offering of
  2,000,000 shares of common stock, at a public offering price of $7.25 per share, for gross proceed of $14,500,000. Total net proceeds
  from these public offerings were $19,238,015, after underwriting discounts and commissions and other offering expenses payable by
  Vuzix.

           On January 2, 2015, we closed a sale of Series A Preferred Stock to Intel Corporation, for an aggregate purchase price of
  $24,813,000 (the “Series A Private Placement”). The conversion price of the Series A Conversion Stock is $5.00, such that each share
  of Series A Preferred Stock is convertible into 100 shares of common stock, subject to adjustment in the event of stock splits, dividends
  or other combinations. Each share of Series A Preferred Stock is entitled to receive dividends at a rate of 6% per year, compounded
  quarterly and payable in cash or in kind, at the Company’s sole discretion.

            Our cash requirements related to funding operating losses depend on numerous factors, including new product development
  activities, our ability to commercialize our products, our products’ timely market acceptance, selling prices and gross margins, and
  other factors. In order for us to achieve positive cash flow from operations, our product sales will need to significantly increase. The
  Company has $1,591,470 in convertible senior secured notes payable, that are convertible to common stock at $2.25 per share, which is
  due on June 3, 2017. We expect that the holders of these notes, whom are also current stockholders, will convert all their notes and
  related accrued interest.

            Historically, the Company has met its cash needs by the sale of equity, borrowings under notes, and sales of convertible debt.
  If the Company raises additional funds by these methods, the ownership interests of existing shareholders may be diluted. The amount
  of such dilution could increase due to the issuance of new warrants or securities with other dilutive characteristics, such as full ratchet
  anti-dilution clauses or price resets.


https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        60/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
            However, there can be no assurance that we will be able to raise capital in the future or that if we raise additional capital it will
  be sufficient to execute our business plan. To the extent that we are unable to raise sufficient additional capital, we will be required to
  substantially modify our business plan and our plans for operations, which could have a material adverse effect on us and our financial
  condition.


                                                                        39




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                          61/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




           Sales of our iWear Video Headphones were constrained by production difficulties throughout most of 2016. These production
  issues were not solved until fall 2016, which was too late in the holiday selling season to receive adequate resale channel penetration.
  Further new competition, particularly from smartphone goggle holders has become intense with products that are claimed to be “VR
  enabled” selling for as little as $20. As a result, management decided to reduce the selling price of its remaining iWear in early 2017
  and booked a $1,124,401 loss on the valuation of the iWear inventory of components and finished goods to its estimated net realizable
  value. Management expects that reduced retail price of $299, versus $499, should represent good value to potential customers and
  intends to broadly introduce it into it reseller channels in 2017.

            The announcement of our new M300 Smart Glasses products in January 2016, slowed our M100 Smart Glasses sales
  throughout 2016 and has delayed further pilots and roll-outs by many enterprise customers that prefer to employ the latest proven
  technology. As there are many improvements offered by the upcoming M300 Smart Glasses, customers have been waiting. We have
  thus far not made any significant adjustments in the selling prices of our existing M100 and we are seeing continual and growing
  demand into 2017 as a result based on indicted orders, in February 2017 we initiated a further production run. Even if the M100 prices
  are lowered as contemplated in 2017, but only to a level where Vuzix still generates positive gross margins, this would allow more
  price sensitive customers to work with Vuzix smart glasses and see the potential business improvements from their use. Many
  thereafter would be expected to ultimately upgrade to the M300 or M3000 smart glasses in the future.

           Regarding our new waveguide based products, the M3000 waveguide smart glasses have been released to production
  engineering for tooling and should commence volume production by fall 2017. We expect to release the Blade 3000, a proposed model
  name for our first fashion smart sunglasses, by fall of 2017. We are continuing our waveguide development and ramp up for volume
  production by fall of 2017. Positive further strides are being made in waveguide performance, clarity, component materials and tightly
  controlled replication techniques.

            In 2017, the Company will begin shipping new models and products as compared to its offerings in the prior years. We will
  also introduce a waveguide based smart glasses product, the M3000 in late spring 2017 that leverages heavily from the M300 design
  and electronics.

           In addition to the above plans, management intends to take actions necessary to continue as a going concern, as discussed
  herein. Most importantly, we will need to grow its business significantly to become profitable and self-sustaining on a cash flow basis.
  Management’s plans concerning these matters and managing our liquidity includes among other things:

            ·   the commencement of volume manufacturing of the new M300 Smart Glasses in March 2017;
            ·   the recent receipt of a $1,145,000 smart glasses development program with Toshiba, which we expect to be complete by
                September 2017;
            ·   the introduction of see-through waveguide including our M3000 Smart Glasses and Blade Smart Sunglasses;
            ·   tightly control operating costs and reduce spending growth rates wherever possible;
            ·   delay or curtail discretionary and non-essential capital expenditures not related to near-term new products;
            ·   reduce the rate of some research and development spending on new technologies, particularly the use of costly external
                contractors; and
            ·   delay some planned new products based on new technology.

           However, if these plans are not successful within a reasonable time period, we will have to raise additional capital to maintain
  operations and/or materially reduce our operating and new product development costs. Further new products incorporating our latest
  waveguide optics and projection engines may be delayed as a result.

            If the Company raises additional funds, the ownership interest of existing stockholders may be diluted. The amount of such
  dilution could increase due to the issuance of new warrants or securities with other dilutive characteristics, such as full ratchet anti-
  dilution clauses or price resets. However, there can be no assurance that we will be able to raise capital in the future or that if we raise
  additional capital it will be sufficient to execute our business plan.

            Based upon our current amount of cash on hand, management’s historical ability to raise capital, and its ability to manage our
  cost structure and adjust operating plans if and as required, we have concluded that substantial doubt of our ability to continue as a
  going concern has been alleviated.

  Item 7A.      Quantitative and Qualitative Disclosures about Market Risk.

            Not required for a smaller reporting company

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                         62/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


  Item 8.      Financial Statements and Supplementary Data

           The information required by this item is incorporated herein by reference to pages F-1 through F-27 of this annual report and
  is indexed under Item 15(a)(1) and (2).

  Item 9.      Changes in and Disagreements with Accountants on Accounting and Financial Disclosure

            None.


                                                                     40




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                   63/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Item 9A.      Controls and Procedures


          The information contained in this section covers management’s evaluation of our disclosure controls and procedures and our
  assessment of our internal control over financial reporting as of December 31, 2016.

            (a) Evaluation of Disclosure Controls and Procedures

           Our management, including our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our
  disclosure controls and procedures as of the end of the period covered by this annual report as required by Rule 13a-15 under the
  Securities Exchange Act of 1934, as amended (the “Exchange Act”). Disclosure controls and procedures are those controls and other
  procedures that are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is
  properly recorded, processed, summarized, and reported, within the time periods specified by the rules and forms promulgated by the
  SEC. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that such information
  is properly accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as
  appropriate, to allow timely decisions regarding required disclosure. As a result of this evaluation, our Chief Executive Officer and
  Chief Financial Officer concluded that our disclosure controls and procedures were not effective as of December 31, 2016 because of
  the material weaknesses set forth below.


                                                                     41




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                    64/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




            (b) Management’s Annual Report on Internal Control Over Financial Reporting

            The attestation report of Freed Maxick CPAs, P.C., our independent registered public accounting firm, on the Company’s
  internal control over financial reporting is provided under the caption “Report of Independent Registered Public Accounting Firm” in
  this Annual Report on Form 10-K.

           Our management is responsible for establishing and maintaining adequate “internal control over financial reporting,” as
  defined in Rule 13a-15(f) and 15d-15(f) under the Exchange Act. Our system of internal control over financial reporting is a process
  designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial
  statements for external reporting purposes in accordance with US GAAP.

            Our internal control over financial reporting includes those policies and procedures that: (a) pertain to the maintenance of
  records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (b) provide reasonable
  assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with US
  GAAP, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors;
  and (c) provide reasonable assurance regarding prevention or timely detection of unauthorized use, acquisition, or disposition of our
  assets that could have a material effect on the consolidated financial statements.

           Because of its inherent limitations, internal control over financial reporting, no matter how well conceived or operated, can
  only provide reasonable assurance, not absolute assurance, that the objectives of the control system are met. Such controls may not
  prevent or detect every misstatement. An evaluation of effectiveness is subject to the risk that the controls may become inadequate
  because of changes in conditions, or that the degree of compliance with policies or procedures may decrease over time.

            Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the
  effectiveness of our internal control over financial reporting as of December 31, 2016. In making this assessment, we utilized the
  criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control —
  Integrated Framework (2013).

            A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that
  there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or
  detected on a timely basis. During 2016, we proceeded to implement a system of internal controls over financial reporting designed to
  sufficiently remediate existing control deficiencies, including those identified as material weaknesses at December 31, 2015. After their
  implementation, we began testing the operating effectiveness of our new controls and procedures. This testing determined that, while
  many controls are operating effectively, certain key controls have not yet been demonstrated to be operating effectively for a sufficient
  period of time and therefore the subject material weaknesses cannot be considered to be remediated. As a result, our Chief Executive
  Officer and Chief Financial Officer have concluded that our internal control over financial reporting is not effective as of December 31,
  2016, due to the material weaknesses set forth below.

            The following is a summary of our material weaknesses as of December 31, 2016:

  Financial Reporting and Close Process

           Our current financial close process has not been demonstrated to be operating effectively for a sufficient number of periods in
  certain key areas. The specific deficiencies contributing to this material weakness related to: (i) ineffective procedures and controls
  over journal entries, and (ii) inadequate controls and procedures related to the timely preparation and review of account reconciliations.
  Due to the actual and potential errors on financial statement balances and disclosures, management has concluded that these
  deficiencies in internal controls over the period-end financial close and reporting processes constituted a material weakness in internal
  control over financial reporting. To ensure repeatability, we intend to continue utilizing a closing checklist implemented in the fourth
  quarter (Q4) of 2016 to ensure all procedures are performed and appropriate reviews are completed on a timely basis each quarter and
  year-end. We also intend to continue using improved analytical and journal entry review procedures that were implemented in Q4
  2016, which improve the period-end financial close and reporting process as a whole.


                                                                     42




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      65/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Monitoring of Subsidiaries

            We have designed and implemented adequate monitoring controls related to our European subsidiary and Japanese branch
  sales office to prevent or detect a material misstatement of financial results. However, these controls have not been demonstrated to be
  operating effectively for a sufficient number of periods. While management believes that, except for revenues and cost of goods sold,
  the financial results of our European subsidiary and Japanese branch sales office are immaterial, we intend to continue using improved
  analytical and journal entry review procedures that were implemented in Q4 2016.

  Inventory

           While we believe our processes and controls are now adequately designed and sufficiently documented, they have not been
  demonstrated to be working effectively for a sufficient number of periods for several key inventory processes including: (i) inventory
  valuation processes and controls, including costs to be expensed versus inventoried, (ii) accounting for consigned inventory, and (iii)
  maintenance of adequate supporting documentation for current unit costs and bill of materials. To address this, we intend to continue
  using improved inventory reporting controls and processes implemented in Q4 2016. Further improvements in inventory reporting are
  planned for 2017.

            (c) Change in Internal Control Over Financial Reporting

         Throughout 2016, management introduced a number of control improvements that addressed previously reported material
  weaknesses. The following is a summary of those improvements that have been demonstrated to be operating effectively:

  Segregation of Duties

            Appropriate segregation of duties was implemented in all operational areas with an impact on financial reporting.

  Internal Controls Procedures and Risk Assessment Program

           During 2016, formal written internal control policies and procedures were implemented for all areas within our operations
  impacting financial reporting. A well-established and documented internal control structure is pertinent to our ability to maintain
  accurate books and records, prevent and detect fraud, maintain segregation of duties, report timely financial results and to properly
  comply with management’s requirements to report on the effectiveness of internal controls over financial reporting pursuant to the
  Sarbanes-Oxley Act. In determining key controls and appropriate internal controls, management utilized a risk assessment process,
  including a fraud risk assessment and related monitoring program, that is appropriate for our size and complexity, to assess the risks of
  material misstatement in the significant accounts and disclosures and related assertions and to implement appropriate controls to
  prevent or detect errors or fraud that could result in material misstatements.

           Except as noted above, no change in our internal control over financial reporting (as defined in Rule 13a-15(f) under the
  Exchange Act) occurred during the three months ended December 31, 2016 that has materially affected, or is likely to materially affect,
  our internal control over financial reporting.


                                                                      43




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      66/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                           REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

  Board of Directors and Stockholders
  Vuzix Corporation
  Rochester, New York

            We have audited Vuzix Corporation's internal control over financial reporting as of December 31, 2016, based on criteria
  established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway
  Commission in 2013. Vuzix Corporation’s management is responsible for maintaining effective internal control over financial reporting
  and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s
  Annual Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the company's internal
  control over financial reporting based on our audit.

           We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).
  Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over
  financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over
  financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness
  of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in
  the circumstances. We believe that our audit provides a reasonable basis for our opinion.

            A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the
  reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted
  accounting principles. A company's internal control over financial reporting includes those policies and procedures that (a) pertain to
  the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the
  company; (b) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in
  accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in
  accordance with authorizations of management and directors of the company; and (c) provide reasonable assurance regarding
  prevention or timely detection of unauthorized acquisition, use or disposition of the company's assets that could have a material effect
  on the financial statements.

           Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also,
  projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of
  changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate.

            A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that
  there is a reasonable possibility that a material misstatement of the company's annual or interim financial statements will not be
  prevented or detected on a timely basis. As described in Management’s Annual Report on Internal Control Over Financial Reporting,
  management has determined that material weaknesses in internal control over financial reporting related to the financial reporting and
  close process, monitoring of subsidiaries, and related to inventory existed as of December 31, 2016. These material weaknesses were
  considered in determining the nature, timing and extent of audit tests applied in our audit of the 2016 financial statements, and this
  report does not affect our report dated March 16, 2017 on those financial statements.

           In our opinion, because of the effect of the material weaknesses described above on the achievement of the objectives of the
  control criteria, Vuzix Corporation has not maintained effective internal control over financial reporting as of December 31, 2016,
  based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the
  Treadway Commission in 2013.

           We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States),
  the consolidated balance sheets, statements of operations, cash flows, and changes in stockholders’ equity of Vuzix Corporation and
  our report dated March 16, 2017 expressed an unqualified opinion.

  /s/ Freed Maxick CPAs, P.C.

  Rochester, New York
  March 16, 2017



https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       67/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm
                                                                     44




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                        68/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  Item 9B.     Other Information

  None.

                                                                  PART III

  Item 10.     Directors, Executive Officers and Corporate Governance

            The information required by this item will be presented in our definitive proxy statement not later than 120 days after the end
  of the fiscal year covered by this annual report and is incorporated in this annual report by reference thereto.

  Item 11.     Executive Compensation

            The information required by this item will be presented in our definitive proxy statement not later than 120 days after the end
  of the fiscal year covered by this annual report and is incorporated in this annual report by reference thereto, except, however, the
  section entitled “Compensation Committee Report” shall not be deemed to be “soliciting material” or to be filed with the Securities and
  Exchange Commission or subject to Regulation 14A or 14C, or to the liabilities of Section 18 of the Exchange Act of 1934, as
  amended.

  Item 12.     Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters

            The information required by this item will be presented in our definitive proxy statement not later than 120 days after the end
  of the fiscal year covered by this annual report and is incorporated in this annual report by reference thereto.

  Item 13.     Certain Relationships and Related Transactions, and Director Independence

            The information required by this item will be presented in our definitive proxy statement not later than 120 days after the end
  of the fiscal year covered by this annual report and is incorporated in this annual report by reference thereto.

  Item 14.     Principal Accounting Fees and Services

            The information required by this item will be presented in our definitive proxy statement not later than 120 days after the end
  of the fiscal year covered by this annual report and is incorporated in this annual report by reference thereto.


                                                                      45




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      69/110
4/22/2019                               https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                                    PART IV

  Item 15.       Exhibits and Financial Statement Schedules

  (a)        The following documents are filed as part of this report

             (1) Financial Statements

                                                                                                                                      Page
  Report of Freed Maxick CPAs, P.C., Independent Registered Public Accounting Firm                                                           F-2
  Consolidated Balance Sheets as of December 31, 2016 and 2015                                                                               F-3
  Consolidated Statements of Stockholders’ Equity (Deficit) For The Years Ended December 31, 2016 and 2015                                   F-4
  Consolidated Statements of Operations For the Years Ended December 31, 2016 and 2015                                                       F-5
  Consolidated Statement of Cash Flows For the Years Ended December 31, 2016 and 2015                                                        F-6
  Notes to Consolidated Financial Statements                                                                                                 F-7

             (2) Financial Statement Schedules

           Financial statement schedules have been omitted since they are not required, not applicable or the information is otherwise
  included.

             (3) Exhibits

           A list of exhibits filed with this annual report is set forth in the Exhibit Index and is incorporated in this Item 15(a)(3) by
  reference.


                                                                        46




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                           70/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                        VUZIX CORPORATION

                                     INDEX TO CONSOLIDATED FINANCIAL STATEMENTS

                                                                                                                          Page
  Report of Freed Maxick CPAs, P.C., Independent Registered Public Accounting Firm                                               F-2
  Consolidated Balance Sheets — As of December 31, 2016 and 2015                                                                 F-3
  Consolidated Statements of Stockholders’ Equity (Deficit) — For The Years Ended December 31, 2016 and 2015                     F-4
  Consolidated Statements of Operations — For the Years Ended December 31, 2016 and 2015                                         F-5
  Consolidated Statements of Cash Flows — For the Years Ended December 31, 2016 and 2015                                         F-6
  Notes to Consolidated Financial Statements                                                                                     F-7


                                                                     F-1




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                               71/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

  Board of Directors and Stockholders
  Vuzix Corporation
  Rochester, New York

           We have audited the accompanying consolidated balance sheets of Vuzix Corporation and its subsidiary as of December 31,
  2016 and 2015, and the related consolidated statements of operations, changes in stockholders' equity and cash flows for each of the
  two years in the period ended December 31, 2016. These financial statements are the responsibility of the Company's management. Our
  responsibility is to express an opinion on these financial statements based on our audits.

            We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United
  States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial
  statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and
  disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made
  by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable
  basis for our opinion.

           In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial
  position of Vuzix Corporation and its subsidiary as of December 31, 2016 and 2015, and the results of their operations and their cash
  flows for each of the two years in the period ended December 31, 2016, in conformity with U.S. generally accepted accounting
  principles.

           We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States),
  Vuzix Corporation's and its subsidiaries’ internal control over financial reporting as of December 31, 2016, based on criteria
  established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway
  Commission in 2013. Our report dated March 16, 2017 expressed an opinion that Vuzix Corporation had not maintained effective
  control over financial reporting as of December 31, 2016 based on criteria established in Internal Control — Integrated Framework
  issued by the Committee of Sponsoring Organizations of the Treadway Commission in 2013.

  /s/ Freed Maxick CPAs, P.C.

  Rochester, New York
  March 16, 2017


                                                                     F-2




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      72/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                             VUZIX CORPORATION

                                                     CONSOLIDATED BALANCE SHEETS

                                                                                                        December 31,       December 31,
                                                                                                            2016               2015
                                                ASSETS
  Current Assets
  Cash and Cash Equivalents                                                                             $   14,533,944     $ 11,877,058
  Accounts Receivable                                                                                          103,314          325,694
  Inventories, Net                                                                                           2,651,218        3,349,098
  Manufacturing Vendor Prepayments                                                                             144,168          369,411
  Prepaid Expenses and Other Assets                                                                            797,409          608,950

  Total Current Assets                                                                                      18,230,053         16,530,211

  Long-Term Assets
  Fixed Assets, Net                                                                                          3,364,908          2,015,433
  Patents and Trademarks, Net                                                                                  535,461            515,697
  Software Development Costs, Net                                                                              214,838            501,288

  Total Assets                                                                                          $   22,345,260     $ 19,562,629

                        LIABILITIES AND STOCKHOLDERS’ EQUITY
  Current Liabilities
  Accounts Payable                                                                                      $    1,085,472     $      907,434
  Current Portion of Long-term Debt, net of discount                                                         1,416,480             55,790
  Customer Deposits                                                                                             66,162             27,847
  Unearned Revenue                                                                                             509,572             69,481
  Accrued Expenses                                                                                           1,331,983            734,497
  Income and Other Taxes Payable                                                                                12,290              7,073

  Total Current Liabilities                                                                                  4,421,959          1,802,122

  Long-Term Liabilities
  Derivative Liability                                                                                         173,131            240,786
  Term Debt, net of discounts                                                                                        -          1,227,550
  Accrued Expenses                                                                                              28,333             38,333
  Accrued Interest                                                                                                   -            160,967

  Total Long-Term Liabilities                                                                                  201,464          1,667,636

  Total Liabilities                                                                                          4,623,423          3,469,758

  Stockholders’ Equity
  Preferred Stock — $.001 Par Value, 5,000,000 Shares Authorized; 49,626 and 49,626 Shares Issued
  and Outstanding December 31, 2016 and 2015.                                                                       50                 50
  Common Stock — $.001 Par Value, 100,000,000 Shares Authorized December 31, 2016 and 2015;
  19,569,247 and 16,087,951 Shares Issued and Outstanding December 31, 2016 and 2015,
  respectively.                                                                                                  19,569             16,088
  Additional Paid-in Capital                                                                                 94,541,168         73,665,601
  Accumulated Deficit                                                                                       (76,838,950)       (57,588,868)

  Total Stockholders’ Equity                                                                                17,721,837         16,092,871

  Total Liabilities and Stockholders’ Equity                                                            $   22,345,260     $ 19,562,629
https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     73/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


  The accompanying notes are an integral part of these consolidated financial statements.


                                                                     F-3




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                        74/110
4/22/2019                                   https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                               VUZIX CORPORATION

                     CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT)

                                                Preferred Stock                Common Stock              Additional       Accumulated
                                            Shares           Amount        Shares        Amount        Paid-In Capital      Deficit         Total
  Balance — December 31, 2014                             $                11,295,387 $     11,296     $ 29,752,083      $ (44,161,390) $ (14,398,011)

  Stock Issued for Services                          -                 -      120,837           121          676,544                 -         676,665
  Conversion of Note Payable and
  Interest                                           -                 -      210,000           210          472,290                 -         472,500
  Exercise of Warrants                               -                 -    4,128,271          4,128        1,268,498                -       1,272,626
  Warrants Issued for Services                       -                 -              -            -         260,373                 -         260,373
  Stock Compensation Expense                         -                 -              -            -         568,848                 -         568,848
  Common Stock Awards to Officers,
  Directors And Law Firm                             -                 -      325,000           325         1,669,375                -       1,669,700
  Proceeds from Preferred Stock
  Offering                                      49,626                50              -            -       24,812,950                -      24,813,000
  Direct Costs of Preferred Stock
  Offering                                          -                  -              -            -         (214,169)               -        (214,169)
  Reclass Fair Value of Derivative
  Liability upon
  Waiver of Certain Anti-Dilutive
  Provisions                                         -                 -              -            -        8,736,412                -       8,736,412
  Reclass Fair Value of Note Derivative
  Liability upon Waiver of Certain Anti-
  Dilutive Provisions                                -                 -              -            -        2,806,942                -       2,806,942
  Reclass Fair Value of Warrant
  Derivative Liability upon Exercise                 -                 -              -            -        2,855,463                -       2,855,463
  Exercise of Stock Options                          -                 -          8,456           8                (8)               -
  2015 Net Loss                                      -                 -              -            -                -      (13,427,478)     (13,427,478)

  Balance — December 31, 2015                   49,626   $            50   16,087,951     $   16,088   $   73,665,601    $ (57,588,868) $   16,092,871

  Exercise of Warrants                               -                 -         96,620          97            60,654                -          60,751
  Reclass Fair Value of Warrant
  Derivative Liability upon Exercise                 -                 -              -            -           32,911                -          32,911
  Conversion of Notes Payable and
  Interest                                           -                 -      152,016           152          341,884                 -         342,036
  Stock Issued for Services                          -                 -         32,578          32          173,993                 -         174,025
  Stock Compensation Expense                         -                 -              -            -         756,928                 -         756,928
  Common Stock Awards to Directors                   -                 -         40,000          40          241,260                 -         241,300
  Proceeds from Common Stock
  Offerings                                          -                 -    3,150,000          3,150       21,109,350                -      21,112,500
  Direct Costs of Common Stock
  Offerings                                          -                 -              -            -       (1,874,485)               -       (1,874,485)
  Exercise of Stock Options                          -                 -         10,082          10            33,072                -           33,082
  2 016 Net Loss                                     -                 -              -            -                -      (19,250,082)     (19,250,082)

  Balance — December 31, 2016                   49,626   $            50   19,569,247     $   19,569   $   94,541,168    $ (76,838,950) $   17,721,837


                                 The accompanying notes are an integral part of these consolidated financial statements.


                                                                           F-4




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                                 75/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                        VUZIX CORPORATION

                                         CONSOLIDATED STATEMENTS OF OPERATIONS

                                                                                                       For Years Ended December 31,
                                                                                                           2016           2015

  Sales of Products                                                                                    $    1,987,878     $    2,544,153
  Sales of Engineering Services                                                                               139,500            205,831

  Total Sales                                                                                               2,127,378          2,749,984

  Cost of Sales — Products                                                                                  3,251,906          2,101,466
  Cost of Sales — Engineering Services                                                                         39,060             82,332

  Total Cost of Sales                                                                                       3,290,966          2,183,798

  Gross Profit (Loss) (exclusive of depreciation shown separately below)                                    (1,163,588)          566,186
  Operating Expenses:
  Research and Development                                                                                  6,947,878          3,595,437
  Selling and Marketing                                                                                     3,394,580          1,798,041
  General and Administrative                                                                                5,114,139          6,120,101
  Depreciation and Amortization                                                                               770,668            380,841
  Loss on Inventory Valuation                                                                               1,124,401                  -
  Impairment of Patents and Trademarks                                                                         20,506             13,222

  Total Operating Expenses                                                                                  17,372,172         11,907,642
  Loss from Operations                                                                                     (18,535,760)       (11,341,456)

  Other Income (Expense)
  Other Taxes                                                                                                 (52,271)            (54,432)
  Investment Income                                                                                            26,693              20,790
  Loss on asset disposal                                                                                      (25,890)                  -
  Foreign Exchange Loss                                                                                       (33,079)               (277)
  Amortization of Deferred Financing Costs                                                                    (46,574)            (46,447)
  Loss on Derivative Valuation                                                                                 34,744          (1,098,465)
  Amortization of Senior Term Debt Discount                                                                  (486,856)           (751,968)
  Interest Expense                                                                                           (131,089)           (155,223)

  Total Other Income (Expense)                                                                               (714,322)         (2,086,022)

  Loss Before Provision for Income Taxes                                                                   (19,250,082)       (13,427,478)
  Provision for Income Taxes                                                                                        —                  —

  Net Loss                                                                                             $ (19,250,082) $ (13,427,478)
  Preferred Stock Dividends                                                                               (1,620,048)    (1,514,081)
  Loss Attributable to Common Stockholders                                                               (20,870,130)   (14,941,559)

  Basic and Diluted Loss per Share                                                                     $           (1.23) $         (0.97)
  Weighted-average Shares Outstanding – Basic and Diluted
                                                                                                           16,908,544         15,408,724

                         The accompanying notes are an integral part of these consolidated financial statements.


                                                                     F-5
https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                    76/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                        VUZIX CORPORATION

                                CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS

                                                                                                             For the Years Ended
                                                                                                                December 31,
                                                                                                             2016           2015

  Cash Flows from Operating Activities
  Net Loss                                                                                              $ (19,250,082) $ (13,427,478)
  Non-Cash Adjustments
  Depreciation and Amortization                                                                                770,668       380,841
  Amortization of Software Development Costs in cost of sales products                                         286,450       286,450
  Impairment of Patents and Trademarks                                                                          20,506        13,222
  Common Stock Awards Compensation Expense                                                                     146,050     1,669,700
  Loss on disposal of fixed assets                                                                              25,890             -
  Stock-Based Option Compensation Expense                                                                      756,928       568,848
  Amortization of Term Debt Discount                                                                           486,856       751,968
  Amortization of Debt Issuance Costs                                                                           46,574        46,447
  Common Stock and Warrants Issued for Services                                                                174,026     1,057,074
  (Gain) Loss on Derivative Valuation                                                                          (34,744)    1,098,465
  Loss on Inventory Valuation                                                                                1,124,401             -
  (Increase) Decrease in Operating Assets
  Accounts Receivable                                                                                          222,380         57,839
  Inventories                                                                                                 (426,521)    (2,437,149)
  Vendor Prepayments                                                                                           225,243       (213,320)
  Prepaid Expenses and Other Assets                                                                            (78,389)      (306,078)
  Increase (Decrease) in Operating Liabilities
  Accounts Payable                                                                                             178,037     (1,276,132)
  Accrued Expense                                                                                               31,909        143,830
  Customer Deposits                                                                                             38,315        (92,703)
  Unearned Revenue                                                                                             440,091         16,078
  Income and Other Taxes Payable                                                                                 5,217        (28,085)
  Accrued Compensation                                                                                         290,000        (70,067)
  Accrued Interest & Long-Term Accrued Interest Converted                                                      123,231         92,171

  Net Cash Flows Used in Operating Activities                                                              (14,396,964)   (11,668,079)

  Cash Flows from Investing Activities
  Purchases of Fixed Assets                                                                                 (2,039,299)    (1,892,831)
  Investments in Patents and Trademarks                                                                       (147,004)      (191,908)

  Net Cash Used in Investing Activities                                                                     (2,186,303)    (2,084,739)

  Cash Flows from Financing Activities
  Proceeds from Exercise of Warrants                                                                            60,750     1,272,627
  Repayment of Capital Leases                                                                                        -       (16,882)
  Repayment of Long-Term Debt and Notes Payable                                                                (76,875)     (197,167)
  Proceeds from Preferred Stock Offering                                                                             -    24,813,000
  Issuance Costs on Preferred Stock Offering                                                                         -      (214,169)
  Proceeds from Common Stock Offerings                                                                      21,112,500
  Issuance Costs on Common Stock Offerings                                                                  (1,874,485)
  Net Change in Lines of Credit                                                                                      -      (112,500)
  Proceeds from Exercise of Stock Options                                                                       18,263             -

  Net Cash Flows Provided by Financing Activities                                                           19,240,153    25,544,909

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                 77/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


  Net Increase in Cash and Cash Equivalents                                                                  2,656,886        11,792,091
  Cash and Cash Equivalents — Beginning of Period                                                           11,877,058            84,967

  Cash and Cash Equivalents — End of Period                                                             $   14,533,944    $ 11,877,058

  Supplemental Disclosures
  Interest Paid in Cash                                                                                 $        7,696    $      41,194
  Common Stock and Warrants Issued for Services                                                         $      174,026    $     936,937
  Conversion of Term Debt and Accrued Interest into Common Stock                                        $      342,036    $     472,500
  Reclassification of Derivative Liability to Paid-In Capital upon Waiver of Certain Anti-Dilutive
    Provisions of Warrants and Convertible Debt                                                         $            -    $ 11,543,354
  Common Stock Issued for Services, Classified as Prepaid Expense Upon Issuance                         $      190,500               -
  Reclassification of Derivative Liability Upon Warrant Exercises                                       $       32,911    $ 2,855,463
  Receivable from Stock Option Exercise                                                                 $       14,820               -

                    The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                     F-6




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                   78/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARY

                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

  Note 1 — Summary of Significant Accounting Policies

  Operations

            Vuzix Corporation (the Company) was formed in 1997 under the laws of the State of Delaware and maintains its corporate
  offices in Rochester, New York. The Company is engaged in the design, manufacture, marketing and sale of wearable display devices,
  that are generally worn like eyeglasses, and are also referred to as head mounted displays (or HMDs), in the form of Augmented
  Reality (AR) glasses, Virtual Reality (VR) glasses and Smart Glasses, that are generally worn like eyeglasses. We now produce and sell
  two main types of wearable display products: Smart Glasses for a variety of enterprise and commercial users and applications,
  including AR; and Video Viewing glasses (for on-the-go users as mobile displays for entertainment, gaming as well as support for
  stepping into virtual worlds, simulations & VR gaming). Our products provide the user with a virtual viewing experience that emulates
  viewing a large screen television or desktop computer monitor practically anywhere, anytime.

  Principles of Consolidation

           The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Vuzix Europe.
  All significant inter-company transactions have been eliminated. Certain prior year amounts have been reclassified to be consistent
  with current year presentation.

  Segment Data, Geographic Information and Significant Customers

            The Company is not organized by market and is managed and operated as one business. A single management team that
  reports to the chief operating decision maker comprehensively manages the entire business. The Company does not operate any
  material separate lines of business or separate business entities. Accordingly, the Company does not accumulate discrete information,
  other than product revenue and material costs, with respect to separate product lines and does not have separately reportable segments
  as defined by FASB ASC Topic 280, “Disclosures about Segments of an Enterprise and Related Information,”

            Shipments to customers outside of the United States approximated 57% and 32% of sales in 2016 and 2015, respectively. No
  single international country represented more than 10% of revenues. No single customer represented more that 10% of revenues in
  2016. One customer represented 18% of revenues in 2015 and 89% of accounts receivable at December 31, 2015. The Company does
  not maintain significant amounts of long-lived assets outside of the United States.


                                                                     F-7




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                   79/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                              VUZIX CORPORATION AND SUBSIDIARY

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Foreign Currency Transactions

           The British Pound is the functional currency of the Company’s foreign subsidiary. Gains and losses arising upon settlement of
  foreign currency denominated transactions or balances are included in the determination of net loss. The cumulative translation
  adjustment at December 31, 2016 and 2015 was not material.

  Use of Estimates

           The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the
  United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and
  disclosure of contingent assets and liabilities at year end and the reported amounts of revenue and expenses during the reporting period.
  Actual results could differ from those estimates.

  Concentration of Credit Risk

            The Company maintains its cash in bank deposit accounts, which at times may exceed federally insured limits.

  Cash and Cash Equivalents

            Cash and cash equivalents can include highly liquid investments with original maturities of three months or less.

  Fair Value of Financial Instruments

            The Company’s financial instruments primarily consists of cash and cash equivalents, accounts receivable, accounts payable,
  lines of credit, long-term debt and capital leases, customer deposits, accrued expenses, and income taxes payable.

           As of the consolidated balance sheet dates, the estimated fair values of the financial instruments were not materially different
  from their carrying values as presented due to both the short maturities of these instruments and that the interest rates on borrowing
  approximate those that would have been available for loans for similar remaining maturity and risk profiles. The 5% Convertible
  Senior Secured notes can be converted into common stock which have an underlying value of $3,700,000 as of December 31, 2016
  based on the trading price on December 31, 2016.

  Accounts Receivable

           The Company carries its trade accounts receivable at invoice amount less an allowance for doubtful accounts. The Company
  establishes an allowance for uncollectible trade accounts receivable based on the age of outstanding invoices and management’s
  evaluation of collectability of outstanding balances. These provisions are established when the aging of outstanding amounts exceeds
  allowable terms and are re-evaluated at each quarter end for adequacy. In determining the adequacy of the provision, the Company
  considers known uncollectible or at risk receivables. There was no allowance for doubtful accounts as of December 31, 2016 and 2015.
  The Company does not accrue interest on a past due accounts receivable unless it goes into collection.

  Inventories

           Inventories are valued at the lower of cost or net realizable value using the weighted average first-in, first-out method. The
  Company includes labor and overhead costs in its inventory valuation costing. The Company records provisions for excess, obsolete or
  slow moving inventory based on changes in customer demand, technology developments or other economic factors. The Company’s
  products have product life cycles that range on average from two to three years currently. At both the product introduction and product
  discontinuation stage, there is a higher degree of risk of inventory obsolescence. The provision for obsolete and excess inventory is
  evaluated for adequacy at each quarter end. The estimate of the provision for obsolete and excess inventory is partially based on
  expected future product sales, which are difficult to forecast for certain products.


                                                                     F-8

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      80/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARY

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Revenue Recognition

           The Company recognizes revenue from product sales in accordance with Financial Accounting Standards Board (“FASB”)
  Accounting Standards Codification (“ASC”) Topic 605 “Revenue Recognition”. Product sales represent the majority of the Company’s
  revenue. The Company recognizes revenue from these product sales when persuasive evidence of an arrangement exists, delivery has
  occurred, the sale price is fixed or determinable, and collectability is reasonably assured. The Company sells its products on terms
  which transfer title and risk of loss at a specified location, typically shipping point. Accordingly, revenue recognition from product
  sales occurs when all factors are met. If these conditions are not met, the Company will defer revenue recognition until such time as
  these conditions have been satisfied. The Company collects and remits sales taxes in certain jurisdictions and reports revenue net of
  any associated sales taxes. The Company also sells certain products through distributors who are granted limited rights of return for
  stock balancing against purchases made within a prior 90 day period, including downward price adjustments that the Company
  implements on any existing inventory. The provision for product returns and price adjustments is assessed for adequacy both at the
  time of sale and at each quarter end and is based on recent historical experience and known customer claims and was not material as of
  December 31, 2016 or 2015.

           Revenue from any engineering consulting and other services is recognized at the time the services are rendered. The Company
  accounts for its longer-term development contracts, which to date have all been firm fixed-priced contracts, on the percentage-of-
  completion method, whereby income is recognized as work on contracts progresses, but estimated losses on contracts in progress are
  charged to operations immediately. The percentage-of-completion is determined using the cost-to-cost method. Amounts are generally
  billed on a monthly basis. To date, all such contracts have been less than one calendar year in duration.

          The Company recognizes software license revenue under ASC 985-605 “Software Revenue Recognition” and under ASC
  605-25 “Revenue Arrangements with Multiple Deliverables”, and related interpretations, as amended.

            Licensed software may be sold as a stand-alone element, with other software elements, or in conjunction with hardware
  products. When the Company’s products consist of more than one element, the product is considered to be a multiple element
  arrangement (MEA). When sold as a stand-alone element, the revenue is recognized upon shipment as discussed above. When sold as
  part of a MEA, revenue from the licensed software is recognized when the product with this embedded software is shipped to the
  customer.

            For either a single element transaction or a MEA, the Company allocates consideration to all deliverables based on their
  relative stand-alone selling prices. Amendments to ASC 605-25 establish a hierarchy to determine the stand-alone selling price as
  follows:

            ·   Vendor Specific Objective Evidence of the fair value (VSOE),
            ·   Third Party Evidence (TPE)
            ·   Best Estimate of the Selling Price (BESP)

            Sales which constitute a MEA are accounted for by determining if the elements can be accounted for as separate accounting
  units, and if so, by applying values to those units, per the hierarchy above. If VSOE is not available, management estimates the fair
  selling price using historical pricing for similar items, in conjunction with current pricing and discount policies.

            Revenue from licensed software is recognized upon shipment and in accordance with industry-specific software recognition
  accounting guidance. Software updates that will be provided free of charge are evaluated on a case-by-case basis to determine whether
  they meet the definition of an upgrade and create a multiple element arrangement. The consideration allocated to the unspecified
  software upgrade rights and non-software services is deferred and recognized ratably over the 24-month estimated life of the devices.
  The Company’s BESP for the unspecified software upgrade right and non-software services is $25 per unit for the M100 Smart Glass
  and had been $40 for M100 software developer kits, which became free in Fall 2015 and therefore no new amounts are being deferred
  related to developer kits.


                                                                     F-9


https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     81/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Unearned Revenue

           These amounts represent deferred revenue against unfulfilled deliverables of multiple-element products, including unspecified
  post-delivery support and software updates.

  Fixed Assets

           Tooling and equipment are stated at cost. Depreciation of tooling and equipment is provided for using the straight-line method
  over the following estimated useful lives:

                 Computers and Software                                              3 years
                 Leasehold Improvements                                              Lesser of expected life or lease term
                 Manufacturing Equipment                                             5 years
                 Tooling                                                             3 years
                 Furniture and Equipment                                             5 years

  Repairs and maintenance costs are expensed as incurred. Asset betterments are capitalized and depreciated over their expected useful
  life.

  Patents and Trademarks

            The Company capitalizes the costs of obtaining its patents and registration of Trademarks. Such costs are accumulated and
  capitalized during the filing periods, which can take several years to complete. Successful applications that result in the granting of a
  patent or trademark are then amortized over 15 years on a straight-line basis. Unsuccessful applications are written off and expensed in
  the fiscal period where the application is abandoned or discontinued.

  Software Development Costs

            The Company capitalizes the costs of obtaining or developing its software once technological feasibility has been determined
  by management. Such costs are accumulated and capitalized and projects can take several years to complete. Unsuccessful or
  discontinued software projects are written off and expensed in the fiscal period where the software development effort is abandoned or
  discontinued. Costs incurred internally in researching and developing a computer software product are charged to expense until
  technological feasibility has been established for the product. Once technological feasibility is established, all software costs are
  capitalized until the product is available for general release to customers. Judgment is required in determining when technological
  feasibility of a product is established. Once the product is available for general release, accumulated costs are amortized over the life of
  the asset. The amortization of these costs is included in cost of revenue over the estimated life of the products, which currently is
  estimated as 3 years using a straight-line basis.

  Long-Lived Assets

           The Company at least annually assesses all of its long-lived assets for impairment when events or circumstances indicate their
  carrying amounts may not be recoverable, in accordance with FASB ASC Topic 360-10, “Accounting for the Impairment or Disposal
  of Long-Lived Assets.” In 2016, an impairment charge of $20,506 was recorded related to abandoned patents and trademarks. In 2015,
  an impairment charge of $13,222 was recorded related to abandoned patents and trademarks.

  Research and Development

           Research and development costs, are expensed as incurred consistent with the guidance of FASB ASC Topic 730, “Research
  and Development,” and include employee related costs, office expenses, third party design and engineering services, and new product
  prototyping costs. Costs incurred internally in researching and developing a computer software product are charged to expense until
  technological feasibility has been established for the product.

  Shipping and Handling Costs

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        82/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


           Amounts charged to customers and costs incurred by the Company related to shipping and handling are included in net sales
  and cost of goods sold, respectively.


                                                                    F-10




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                83/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                              VUZIX CORPORATION AND SUBSIDIARY

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Provision for Future Warranty Costs

            The Company provides for the estimated returns under warranty and the costs of fulfilling our obligations under product
  warranties at the time the related revenue is recognized. The Company estimates the costs based on historical and projected product
  failure rates, historical and projected repair costs, and knowledge of specific product failures (if any). The specific warranty terms and
  conditions vary depending upon the country in which we do business, but generally include parts and labor over a period generally
  ranging from one to two years from the date of product shipment. The Company provides a reserve for expected future warranty
  returns at the time of product shipment or produces over-builds to cover replacements. We regularly reevaluate our estimates to assess
  the adequacy of the recorded warranty liabilities and adjust the amounts as necessary each quarter end, based on historical experience
  of warranty claims and costs.

  Customer Deposits

           Customer deposits represent money the Company has received in advance of providing a product or engineering services to a
  customer. All such deposits are short term in nature as the Company delivers the product, unfulfilled portions or engineering services to
  the customer before the end of its next annual fiscal period. These deposits are credited to the customer against product deliveries or at
  the completion of the customer’s order.

  Advertising

          Advertising costs are expensed as incurred and recorded in “Selling and Marketing” in the Consolidated Statements of
  Operations. Advertising expense for the years ended December 31, 2016 and 2015 amounted to $1,279,998 and $432,325, respectively.

  Income Taxes

           The Company accounts for income taxes in accordance with FASB ASC Topic 740-10, “Income Taxes.” Accordingly, the
  Company provides deferred income tax assets and liabilities based on the estimated future tax effects of differences between the
  financial and tax bases of assets and liabilities based on currently enacted tax laws. A valuation allowance is established for deferred
  tax assets in amounts for which realization is not considered more likely than not to occur.

          The Company reports any interest and penalties accrued relating to uncertain income tax positions as a component of the
  income tax provision.

  Earnings Per Share

            Basic earnings per share is computed by dividing the net income (loss) less accrued dividends on any outstanding preferred
  stock by the weighted average number of common shares outstanding for the period. Diluted earnings per share calculations reflect the
  assumed exercise of all dilutive employee stock options and warrants applying the treasury stock method promulgated by FASB ASC
  Topic 260, “Earnings Per Share” and the conversion of any outstanding convertible preferred shares or notes payable that are-in-the-
  money, applying the as-if-converted method. However, if the assumed exercise of stock options and warrants and the conversion of any
  preferred shares or convertible notes payable are anti-dilutive, basic and diluted earnings per share are the same for all periods. As a
  result of the net losses generated in 2016 and 2015, all outstanding instruments would be antidilutive. As of December 31, 2016 and
  2015, there were 7,227,738 and 7,475,623 respectively, of common stock share equivalents potentially issuable under convertible debt
  agreements, options, conversion of preferred shares (excluding accrued dividends), and warrants that could potentially dilute basic
  earnings per share in the future.


                                                                     F-11




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       84/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                               VUZIX CORPORATION AND SUBSIDIARY

                              NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)


  Stock-Based Employee Compensation

            The Company accounts for share-based compensation to employees and directors in accordance with FASB ASC Topic 718
  “Compensation Stock Expense,” which requires that compensation expense be recognized in the consolidated financial statements for
  share-based awards based on the grant-date fair value using a Black-Scholes valuation model of those awards. The Company uses the
  fair market value of our common stock on the date of each option grant based on market price of the Company’s common shares.
  Stock-based compensation expense includes estimates of forfeitures, option lives, and stock price volatility, and is recognized over the
  requisite service periods of the awards on a straight-line or graded vesting basis, which is generally commensurate with the vesting
  term. Stock-based compensation expense associated with stock option grants for the years ended December 31, 2016 and 2015 was
  $756,928 and $568,848, respectively. The Company issues new shares upon stock option exercises.

  Derivative Liability and Fair Value Measurements

            FASB ASC Topic 820, “Fair Value Measurements and Disclosures” defines fair value, establishes a framework for measuring
  fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. ASC 820 clarifies that
  fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly
  transaction between market participants. ASC 820 permits an entity to measure certain financial assets and financial liabilities at fair
  value with changes in fair value recognized in earnings each period. In accordance with ASC 815-10-25 Derivatives and Hedging we
  measured the derivative liabilities using a Monte Carlo Options Lattice pricing model at their issuance date and at each subsequent
  reporting date. Accordingly, at the end of each quarterly reporting date, the derivative fair market value is remeasured and adjusted to
  current market value. Derivatives that have more than one year remaining in their life are shown as long term.

            Significant unobservable inputs are used in the fair value measurement of the Company’s derivative liability. The primary
  input factors driving the economic or fair value of the derivative liabilities related to the warrants and convertible notes are the stock
  price of the Company’s shares, the price volatility of the shares, reset events, and exercise behavior. An important valuation input
  factor used in determining fair value was the expected volatility of observed share prices and the probability of projected resets in
  warrant exercise and note conversion prices from financing events before each security’s maturity. For exercise behavior, the Company
  assumed that without a target price of 2 times the projected reset price or higher, the holders of the warrants and convertible notes
  would hold to maturity. In determining the fair value of the derivatives it was assumed that the Company’s business would be
  conducted as a going concern and that holding to maturity was reasonable. Further, the January 2, 2015 Series A Preferred financing
  reduced the expected probably to near zero for price resets from financing events.

            Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction
  between market participants at the measurement date. ASC Topic 820 establishes a three-tier fair value hierarchy which prioritizes the
  inputs used in measuring fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical
  assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). These tiers include:

            o   Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets;
            o   Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such
                as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets
                that are not active; and
            o   Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its
                own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or
                significant value drivers are unobservable.


                                                                       F-12




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                           85/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                              VUZIX CORPORATION AND SUBSIDIARY

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Recent Accounting Pronouncements

  .
           In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update No. 2014-09 (ASU 2014-09)
  Revenue from Contracts with Customers, an updated standard on revenue recognition. ASU 2014-09 provides enhancements to the
  quality and consistency of how revenue is reported while also improving comparability in the financial statements of companies
  reporting using International Financial Reporting Standards and GAAP. The core principle of the new standard is for companies to
  recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the
  company expects to be entitled in exchange for those goods or services. The new standard also will result in enhanced disclosures
  about revenue, provide guidance for transactions that were not previously addressed comprehensively, and improve guidance for
  multiple-element arrangements. ASU 2014-09 will be effective in the first quarter of fiscal 2018 and may be applied on a full
  retrospective or modified retrospective approach. The Company is currently evaluating the impact of implementation of this standard
  on the consolidated financial statements.

           In February 2016, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update ASU 2016-02
  Leases (Topic 842). Current US generally accepted accounting principles (GAAP) requires lessees and lessors to classify leases as
  either capital leases or operating leases. Lessees recognize assets and liabilities for capital leases but not for operating leases. ASU
  2016-02 requires lessees to recognize assets and liabilities for all leases (with an exception for short-term leases). The new FASB
  guidance will be effective for fiscal years beginning after December 15, 2018, and interim periods thereafter. The Company is currently
  evaluating the impact the adoption of this standard will have on the consolidated financial statements.

           In March 2016, the FASB issued ASU No. 2016-09 Compensation - Stock Compensation (Topic 718): Improvements to
  Employee Share-Based Payment Accounting which amends the current stock compensation guidance. The amendments simplify the
  accounting for the taxes related to stock based compensation, including adjustments to how excess tax benefits and a company's
  payments for tax withholdings should be classified. The standard is effective for fiscal periods beginning after December 15, 2016,
  with early adoption permitted. The Company is evaluating the impact, if any, the adoption of this standard will have on the
  consolidated financial statements and related disclosures.

           In April 2016, the FASB issued ASU No. 2016-10 Revenue from Contracts with Customers (Topic 606): Identifying
  Performance Obligations and Licensing to clarify two aspects of Topic 606: (i) identifying performance obligations and (ii) the
  licensing implementation guidance, while retaining the related principles for those areas. The Company is evaluating the impact, if any,
  the adoption of this standard will have on the consolidated financial statements and related disclosures.

          In May 2016, the FASB issued ASU No. 2016-12 Revenue from Contracts with Customers (Topic 606): Narrow-Scope
  Improvements and Practical Expedients in an effort to reduce (i) the potential for diversity at initial application and (ii) the cost and
  complexity of applying Topic 606 both at transition and on an ongoing basis. The Company is evaluating the impact, if any, the
  adoption of this standard will have on the consolidated financial statements and related disclosures.

  Recently Adopted Accounting Pronouncements

            In August 2014, the FASB issued ASU 2014-15 Presentation of Financial Statements – Going Concern, which provides
  guidance on determining when and how to disclose going-concern uncertainties in the financial statements. The new standard requires
  management to perform interim and annual assessments of an entity’s ability to continue as a going concern within one year of the date
  the financial statements are issued. An entity will be required to provide certain disclosures if conditions or events raise substantial
  doubt about the entity’s ability to continue as a going concern. The ASU applies to all entities and is effective for annual periods ending
  after December 15, 2016, and interim periods thereafter, with early adoption permitted. The adoption of this standard did not have a
  material impact on our consolidated financial statements but resulted in additional disclosure regarding management’s assessment our
  ability to continue as a going concern. See Note 2 for details.

            In July 2015, the FASB issued ASU 2015-11 Inventory – Simplifying the Measurement of Inventory which requires inventory
  within the scope of the standard to be measured at the lower of cost and net realizable value. Previous guidance required inventory to
  be measured at the lower of cost or market (where market was defined as replacement cost, with a ceiling of net realizable value and
  floor of net realizable value less a normal profit margin). The updated guidance is effective for interim and annual reporting periods

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                            86/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

  beginning after December 15, 2016, with early adoption permitted. We have adopted this standard for the year ended December 31,
  2016. The adoption of this standard did not have a material impact on our consolidated financial statements.

          There are no other recent accounting pronouncements that are expected to have a material impact on the consolidated financial
  statements.


                                                                    F-13




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  87/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                              VUZIX CORPORATION AND SUBSIDIARY

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Note 2 — Going Concern Issues

            The accompanying Condensed Consolidated Financial Statements have been prepared assuming that we will continue as a
  going concern. This basis of accounting contemplates the recovery of our assets and the satisfaction of liabilities in the normal course
  of business. These Condensed Consolidated Financial Statements do not include any adjustments to the specific amounts and
  classifications of assets and liabilities, which might be necessary should we be unable to continue as a going concern. The Company
  incurred annual net losses of $19,250,082 in 2016 and $13,427,478 in 2015, and has an accumulated deficit of $76,838,950 as of
  December 31, 2016.

           The Company’s cash requirements are primarily for funding operating losses, working capital, research, debt service and
  capital expenditures. Our cash requirements related to funding operating losses depend on numerous factors, including new product
  development activities, our ability to commercialize our products, our products’ timely market acceptance, selling prices and gross
  margins, and other factors. Historically, the Company has met these cash needs by borrowings under notes, sales of convertible debt,
  and the sales of equity.

           On July 11, 2016, the Company closed its public offering of 1,150,000 shares of common stock, at a public offering price of
  $5.75 per share, for gross proceeds of $6,612,500. On December 2, 2016, the Company closed its public offering of 2,000,000 shares
  of common stock, at a public offering price of $7.25 per share, for gross proceed of $14,500,000. Total net proceeds from these public
  offering was $19,238,015, after underwriting discounts and commissions and other offering expenses payable by Vuzix.

           The Company’s management intends to take actions necessary to continue as a going concern, as discussed herein. The
  Company will need to grow its business significantly to become profitable and self-sustaining on a cash flow basis. Management’s
  plans concerning these matters and managing our liquidity includes among other things:

            ·   the commencement of volume manufacturing and sale of the new M300 Smart Glasses in March 2017;

            ·   the recent receipt of a $1,145,000 Smart Glasses development program with Toshiba, which we expect to be complete by
                September 2017;

            ·   the introduction of see-through waveguide including our M3000 Smart Glasses and Blade Smart Sunglasses;

            ·   tightly control operating costs and reduce spending growth rates wherever possible;

            ·   delay or curtail discretionary and non-essential capital expenditures not related to near-term new products;

            ·   reduce the rate of research and development spending on new technologies, particularly the use of costly external
                contractors; and

            ·   delay some planned new products based on new technology.

           However, if these plans are not successful within a reasonable time period, we will have to raise additional capital to maintain
  operations and/or materially reduce our operating and new product development costs.

            If the Company raises additional funds, the ownership interest of existing stockholders may be diluted. The amount of such
  dilution could increase due to the issuance of new warrants or securities with other dilutive characteristics, such as full ratchet anti-
  dilution clauses or price resets.

            Based upon our current amount of cash on hand, management’s historical ability to raise capital, and our ability to manage our
  cost structure and adjust operating plans if and as required, we have concluded that substantial doubt of our ability to continue as a
  going concern has been alleviated.

  Note 3 — Inventories, Net

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                        88/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


  Inventories consisted of the following:

                                                                                                        December 31,      December, 31,
                                                                                                            2016              2015

  Purchased Parts and Components                                                                        $    1,990,026 $      3,069,261
  Work in Process                                                                                              454,120          154,880
  Finished Goods                                                                                               831,069          612,451
  Less: Reserve for Obsolescence                                                                              (623,997)        (487,494)

  Net                                                                                                   $    2,651,218    $   3,349,098

           In addition to its normal Reserve for Obsolescence provision, the Company wrote-down to net realizable value all of its
  component and finished goods inventory related to its iWear Video Headphones resulting from the decision in early 2017 to reduce the
  suggested retail selling price to a price below the cost. The write down totaled $1,124,401 and reduced the carrying value of such
  inventory to its estimated net realizable value, net of the costs of completion of components and work in progress. This provision has
  been included in Operating Expenses on the Consolidated Statement of Operations.


                                                                    F-14




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  89/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARY

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Note 4 — Fixed Assets, Net

  Fixed Assets consisted of the following:

                                                                                                        December 31,      December 31,
                                                                                                            2016              2015

  Tooling and Manufacturing Equipment                                                                   $    2,702,468    $   1,082,845
  Leaseholds                                                                                                   403,737          365,766
  Computers and Software                                                                                       585,795          519,226
  Furniture and Equipment                                                                                    1,359,522        1,089,718

                                                                                                             5,051,522         3,057,555
  Less: Accumulated Depreciation                                                                            (1,686,614)       (1,042,122)

  Fixed Assets, Net                                                                                     $    3,364,908    $   2,015,433

          Total depreciation expense for tooling and equipment for the years ended December 31, 2016 and 2015 was $663,934 and
  $294,363, respectively.

  Note 5 — Patents and Trademarks, Net

                                                                                                        December 31,      December 31,
                                                                                                            2016              2015

  Patents and Trademarks                                                                                $      970,178 $        867,545
  Less: Accumulated Amortization                                                                              (434,717)        (351,848)

  Patents and Trademarks, Net                                                                           $      535,461    $     515,697

          Total amortization expense for patents and trademarks for the years ended December 31, 2016 and 2015 was $106,734 and
  $86,478, respectively. The estimated aggregate annual amortization expense for each of the next five fiscal years is approximately
  $65,000. We recorded an impairment charge of $20,506 representing cost of $44,371, less accumulated amortization of $23,865 for the
  year ended December 31, 2016. We recorded an impairment charge of $13,222 representing cost of $21,954, less accumulated
  amortization of $8,732 for the year ended December 31, 2015 regarding our abandoned patents and trademarks.


                                                                    F-15




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                   90/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                            VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Note 6 — Software Development Costs, Net

                                                                                                        December 31,      December 31,
                                                                                                            2016              2015

  Software Development Costs                                                                            $      859,351 $       859,351
  Less: Accumulated Amortization                                                                              (644,513)       (358,063)

  Software Development Costs, Net                                                                       $      214,838    $    501,288

           Total amortization expense for capitalized software development costs for the years ended December 31, 2016 and 2015 was
  $286,450 and $286,450, respectively. These costs are being amortized over 3 years and have been included in Cost of Sales – Products
  in the Consolidated Statement of Operations. The software was completed in September 2014. The estimated aggregate annual
  amortization expense will be approximately $215,000 for the year ended December 31, 2017.


                                                                    F-16




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                 91/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                            VUZIX CORPORATION AND SUBSIDIARIES

                              NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Note 7 — Accrued Expenses

             Accrued expenses consisted of the following:

                                                                                                          December 31,      December 31,
                                                                                                              2016              2015
  Accrued Wages and Related Costs                                                                         $     119,472     $    102,792
  Accrued Compensation                                                                                          648,720          358,719
  Accrued Professional Services                                                                                 137,099           89,000
  Accrued Warranty Obligations                                                                                   41,132           64,002
  Accrued Interest                                                                                              375,560          109,984
  Other Accrued Expenses                                                                                         10,000           10,000

  Total                                                                                                   $    1,331,983    $     734,497

           Included in the above accrued compensation are amounts owed to officers of the Company for services rendered that remain
  outstanding from prior to 2015, as well as 2016 declared bonuses. The pre-2015 amounts are not subject to a fixed repayment schedule
  and they bear interest at a rate of 8% per annum, compounding monthly. Those amounts were $358,720 as of December 31, 2016 and
  $358,719 as of December 31, 2015. The related interest amounts included in Accrued Interest was $141,645 and $97,801 respectively
  at December 31, 2016 and December 31, 2015. The 2016 bonuses included in Accrued Compensation were $290,000 as of December
  31, 2016 and zero as of December 31, 2015.

            The Company has warranty obligations in connection with the sale of certain of its products. The warranty period for its
  products is generally one year except in certain European countries where it is two years for some of our products. The costs incurred
  to provide for these warranty obligations are estimated and recorded as an accrued liability at the time of sale. The Company estimates
  its future warranty costs based on product-based historical performance rates and related costs to repair.

             The changes in the Company’s accrued warranty obligations for the years ended December 31, 2016 and 2015 were as
  follows:

  Accrued Warranty Obligations at December 31, 2014                                                                         $       39,624
  Reductions for Settling Warranties                                                                                               (67,858)
  Warranty Issued During Year                                                                                                       92,236

  Accrued Warranty Obligations at December 31, 2015                                                                                64,002
  Reductions for Settling Warranties                                                                                             (103,265)
  Warranty Issued During Year                                                                                                      80,395
  Accrued Warranty Obligations at December 31, 2016                                                                         $      41,132

  Note 8 — Derivative Liability and Fair Value Measurements

            The Company recognized a derivative liability for the warrants to purchase shares of its common stock issued in connection
  with the equity offering and related debt conversions on August 5, 2013. These warrants have a cashless exercise provision and an
  exercise price that is subject to adjustment in the event of subsequent equity sales at a lower purchase price (subject to certain
  exceptions) along with full-ratchet anti-dilution provisions. In accordance with ASC 815-10-25 Derivatives and Hedging we measured
  the derivative liability using a Monte Carlo Options Lattice pricing model at the warrants’ issuance date and subsequently remeasured
  the liability on each reporting date.

            Accordingly, at the end of each quarterly reporting date the derivative fair market value is remeasured and adjusted to current
  market value. As at December 31, 2016 and 2015 a total of 38,100 and 45,100 warrants were outstanding that contained a full-ratchet
  anti-dilution provision. In connection with the Series A Private Placement on January 2, 2015 (see Note 11), holders of approximately
  86% of outstanding warrants issued by the Company in its public offering and in connection with the conversion by certain holders of

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      92/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

  the Company’s outstanding debt in connection with the Company’s public offering (collectively, the “Public Offering Warrants”)
  agreed to irrevocably waive their rights to anti-dilution protection under Section 2(b) of the Public Offering Warrants in the event the
  Company issues additional securities at a per share price lower than the exercise price of the Public Offering Warrants (the “Public
  Offering Warrant Waiver”). As a result, the related derivative liability was reversed to zero and reclassified into stockholders’ equity
  under Additional Paid-In Capital.

             The Company recognized a derivative liability during the year ended December 31, 2014 for the $3,000,000 of senior
  convertible notes with a conversion price that is subject to adjustment in the event of subsequent equity sales at a lower purchase price
  (subject to certain exceptions). In accordance with ASC 815-10-25, we measured the derivative liability of this embedded conversion
  option using a Monte Carlo Options Lattice pricing model at the June 3, 2014 issuance date as $1,938,988. The value of the derivative
  liability at issuance was recorded as a discount against the notes in the Long-Term Debt section of the balance sheet. Accordingly, at
  the end of each quarterly reporting date, the derivative fair market value was remeasured and adjusted to current market value.

           In connection with the Series A Private Placement on January 2, 2015, each of the holders of notes issued by the Company on
  June 3, 2014 (the “June 2014 Notes”) agreed to irrevocably waive their rights to anti-dilution protection under Section 5(b) of the June
  2014 Notes in the event the Company issues additional securities at a per share price lower than the conversion price of the June 2014
  Notes (the “June 2014 Note Waiver”). As a result this derivative liability was reversed to zero and reclassified into stockholders’ equity
  under Additional Paid-In Capital.


                                                                     F-17




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      93/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

           We measure certain financial instruments at fair value on a recurring basis. Assets and liabilities measured at fair value on a
  recurring basis are as follows at December 31, 2016 and 2015:

  2016:                                                                        Total           Level 1               Level 2           Level 3
  Warrant Liability                                                     $        173,131   $             —       $             —   $     173,131
  Total liabilities measured at fair value (Long-Term)                  $        173,131   $             —       $             —   $     173,131

  2015:                                                                        Total           Level 1               Level 2           Level 3
  Warrant Liability                                                     $        240,786   $             —       $             —   $     240,786
  Total liabilities measured at fair value (Long-Term)                  $        240,786   $             —       $             —   $     240,786

  Changes in the fair value of the warrant liability were as follows:

  Fair value – December 31, 2014                                                                                                   $ 13,541,138

  Reclassification of warrant exercises to Additional Paid-in Capital                                                                  (2,855,463)
  Change in fair value for the period of warrant derivative liability                                                                   1,098,465
  Reclassification of embedded debt conversion price adjustment provision liability to Additional Paid-in Capital upon
  waiver of certain anti-dilutive provisions                                                                                           (2,806,942)
  Reclassification of warrant exercise price adjustment provision liability to Additional Paid-in Capital upon waiver of
  certain anti-dilutive provisions                                                                                                     (8,736,412)

  Fair value – December 31, 2015                                                                                                   $     240,786

  Reclassification of warrant exercises to Additional Paid-in Capital                                                                    (32,911)
  Change in fair value for the period of warrant derivative liability                                                                    (34,744)
  Fair value – December 31, 2016                                                                                                   $     173,131

         For the years ending December 31, 2016 and 2015, since the embedded conversion option as described above was
  permanently waived on January 2, 2015, the value was reduced to zero.

          The Monte Carlo Options Lattice pricing model was used to estimate the fair value of warrants outstanding and reflected the
  following assumptions:

                                                                                                             December 31,          December 31,
                                                                                                                 2016                  2015
  Assumptions for Pricing Model:
  Expected term in years                                                                                                 1.22               2.60
  Volatility range for years                                                                                             100%               103%
  Risk-free interest rate                                                                                                1.47%              1.06%
  Expected annual dividends                                                                                             None               None

  Value of warrants outstanding:
  Fair value of warrants                                                                                     $        173,131      $    240,786


                                                                        F-18




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                            94/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARY

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Note 9 — Long-Term Debt

            Long-term debt consisted of the following:

                                                                                                         December 31,      December 31,
                                                                                                             2016              2015

  Note payable for research and development equipment. The principal is subject to a fixed semi-
    annual repayment schedule commencing October 31, 2012 over 48 months. The note carries a 0%
    interest rate. The note was repaid in full during 2016.                                               $          —     $     59,917
  The note carries a 0% interest, but imputed interest has been accrued based on a 12% discount rate
    and is reflected as a reduction in the principal.                                                                —           (21,085)
  Note payable for which the principal and interest is subject to a fixed blended repayment schedule
    of 36 months, commencing July 15, 2013. The loan bears interest at 12% per year and is secured
    by a subordinated position in all the assets of the Company. This note was repaid in full during
    2016.                                                                                                            —           16,958
  Convertible, Senior Secured Notes payable. The principal is due June 3, 2017 and no principal
    payments are required prior to maturity. The notes carry a 5% annual interest rate, payable upon
    the note’s maturity. Both the interest plus accrued interest is convertible into shares of the
    Company’s common stock at $2.25, subject to normal adjustments. The notes are secured by a
    first security position in all the assets of the Company. Most of the notes are held by existing
    stockholders of the Company.                                                                              1,591,740        1,915,155
  Convertible, Senior Secured Notes Debt Issuance Costs of $139,340, net of accumulated
    amortization. The estimated aggregate annual amortization expense is approximately $20,000 in
    2017.                                                                                                       (19,500)         (66,074)
  Unamortized debt discount related to derivative liability associated with above Notes’ conversion
    price that is subject to adjustment in the event of subsequent equity sales at a lower purchase price
    (subject to certain exceptions). Upon issuance on June 3, 2014, the discount was $1,938,988
    which is being amortized as interest expense over the life of the loan or sooner if the related debt
    is converted.                                                                                              (155,760)       (621,531)

                                                                                                         $     1,416,480 $     1,283,340
  Less: Amount Due Within One Year                                                                            (1,416,480)        (55,790)

  Amount Due After One Year                                                                              $           —     $   1,227,550

            The calendar year aggregate maturities for all borrowings exclusive of discounts as of December 31, 2016 are as follows:

                Total Aggregate Maturity For Period                                                              Amounts

                2017                                                                                            $ 1,591,740
                Total Unamortized Debt Discounts and Deferred Costs                                                (175,260)

                Total Borrowings as of December 31, 2016                                                        $ 1,416,480


                                                                    F-19




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     95/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                              VUZIX CORPORATION AND SUBSIDIARIES

                              NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

            On June 3, 2014, we entered into and closed a securities purchase agreement (the “June 2014 Purchase Agreement”) with
  various accredited investors (the “June 2014 Investors”) pursuant to which we issued and sold to the June 2014 Investors a total of
  $3,000,000 principal amount of 5% Senior Secured Convertible Notes (the “June 2014 Notes”). The Company granted the June 2014
  Investors a first priority security interest in all of the present and future assets of the Company and its subsidiaries, including the equity
  interests of its subsidiaries. There are no scheduled payments on the June 2014 Notes, which are due on June 3, 2017, prior to maturity.
  Interest on the June 2014 Notes accrues at the rate of 5% per year, compounded annually, and is payable at maturity in cash, or
  (provided certain conditions are met) in shares of common stock valued at the then effective conversion price. The June 2014 Notes are
  convertible into common stock at an initial conversion price of $2.25 per share, subject to adjustment in the event of stock splits, stock
  dividends, and similar transactions, and, and under their initial terms, in the event of subsequent sales of common stock or securities
  convertible or exercisable for common stock, at a price per share lower than the then effective conversion price, subject to certain
  exceptions. The Company is not permitted to prepay any portion of the principal amount of the June 2014 Notes without the prior
  written consent of the June 2014 Investors unless certain conditions are met.

            Pursuant to a registration rights agreement, dated June 3, 2014, between the Company and the June 2014 Investors, the
  Company agreed to file a registration statement relating to the resale of common stock issuable upon conversion of the June 2014
  Notes and payable as interest on the June 2014 Notes. The Company filed such registration statement on July 2, 2014, and the
  registration statement was declared effective by the Securities and Exchange Commission on July 10, 2014.

          Of these June 2014 Notes, $323,415 were converted into 143,740 shares of common stock during the year ended December
  31, 2016. $459,845 of these June 2014 Notes were converted into 204,376 shares of common stock during the year ended December
  31, 2015.

          $18,621 of accrued interest on these Notes were converted into 8,276 shares of common stock during the year ended
  December 31, 2016. $12,655 of accrued interest on these Notes were converted into 5,624 shares of common stock during the year
  ended December 31, 2015


                                                                      F-20




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                          96/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Note 10 — Income Taxes

            The Company files U.S. federal and various state and foreign tax returns.

            Pre-tax earnings consisted of the following for the years ended:

                                                                                                         December 31,        December 31,
                                                                                                             2016                2015

  Pre-Tax (Loss) Earnings
  U.S.                                                                                                   $ (18,262,129) $ (13,425,887)
  Outside the U.S.                                                                                            (987,953)        (1,591)
  Total Pre-Tax (Loss) Earnings                                                                          $ (19,250,082) $ (13,427,478)

            The provision (benefit) for income taxes for the years ended December 31, 2016 and 2015 was as follows:

                                                                                                              2016               2015

  U.S. Income Taxes
    Current Provision                                                                                    $            —      $           —
    Deferred Provision                                                                                                —                  —
  Income Taxes Outside the U.S.
    Current Provision                                                                                                 —                  —
    Deferred Provision                                                                                                —                  —
  State Income Taxes
    Current Provision                                                                                                 —                  —
    Deferred Provision                                                                                                —                  —

  Total Provision                                                                                        $            —      $           —

           A reconciliation of the statutory U.S. federal income tax rate to the effective rates for the years ended December 31, 2016 and
  2015 is as follows:

                                                                                                              2016               2015
                                                                                                               %                  %
  Federal Income Tax at Statutory Rate                                                                               34.0               34.0
  State Tax Provision, Net of Federal Benefit                                                                         0.3                0.3
  Foreign Income Taxed at Other Than 34%                                                                             (0.7)              (0.0)
  Loss on Derivative Valuation                                                                                        0.0               (6.3)
  Other                                                                                                               0.5                0.7

  Effective Tax Rate                                                                                                34.1             28.7
  Change in Valuation Allowance                                                                                    (34.1)           (28.7)

  Net Effective Tax Rate                                                                                              0.0                0.0


                                                                     F-21




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       97/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

            Significant components of the Company’s deferred tax assets and liabilities at year end are as follows:

                                                                                                          December 31,      December 31,
                                                                                                              2016              2015

  Deferred Tax Assets
  Net Operating Loss Carry-forwards                                                                       $   19,752,311    $ 15,027,603
  Tax Credit Carry-forwards                                                                                    2,398,817       1,823,661
  Inventory Valuation Adjustment                                                                                 622,168         161,944
  Officer’s Compensation                                                                                         271,095         141,491
  Loss from Foreign Operations                                                                                   197,907
  Other                                                                                                           44,372            89,783
  Total Deferred Tax Assets                                                                                   23,286,670        17,244,482

  Deferred Tax Liabilities
  Other                                                                                                           76,815           271,565

  Net Deferred Tax Assets Before Valuation Allowance                                                      $    23,209,855 $ 16,972,917
  Valuation Allowance                                                                                         (23,209,855)  (16,972,917)

  Net Deferred Tax Assets                                                                                 $            —    $            —

          As of December 31, 2016, the Company has approximately $57.6 million in net operating loss carry-forwards and
  approximately $2.4 million of federal and state credit carry-forwards which will begin to expire in 2018 if not utilized.

          As the result of the assessment of the FASB ASC 740-10 (Prior Authoritative Literature: FASB Interpretation No. 48 (“FIN
  48”), Accounting for Uncertainty in Income Taxes — An Interpretation of FASB Statement No. 109), the Company has no
  unrecognized tax benefits. By statute, tax years 2012-2016 are open to examination by the major taxing jurisdictions to which the
  Company is subject.

            FASB ASC 740 (Prior Authoritative Literature: SFAS No. 109, Accounting for Income Taxes), requires recognition of
  deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements
  or tax returns. Under this method, deferred tax assets and liabilities are determined based on differing treatment of items for financial
  reporting and income tax reporting purposes. The deferred tax balances are adjusted to reflect tax rates by tax jurisdiction, based on
  currently enacted tax laws, which will be in effect in the years in which the temporary differences are expected to reverse. In light of
  the historic losses of the Company, a 100% valuation allowance has been recorded to fully offset any benefit associated with the net
  deferred tax assets, for which realization is not considered more likely than not to occur.

  Note 11 — Capital Stock

  Preferred stock

           The Board of Directors is authorized to establish and designate different series of preferred stock and to fix and determine the
  voting powers and other special rights and qualifications of such series. A total of 5,000,000 shares of preferred stock are authorized as
  of December 31, 2016 and December 31, 2015. There were 49,626 shares of Series A Preferred Stock issued and outstanding on
  December 31, 2016 and December 31, 2015. There were no declared preferred dividends owed as of December 31, 2016 or 2015.

           On January 2, 2015 (the “Series A Closing Date”), we entered into and closed a Series A Preferred Stock Purchase Agreement
  (the “Series A Purchase Agreement”) with Intel Corporation (the “Series A Purchaser”), pursuant to which we issued and sold to the
  Series A Purchaser, an aggregate of 49,626 shares of the Company’s Series A Preferred Stock, at a purchase price of $500 per share,
  for an aggregate purchase price of $24,813,000 (the “Series A Private Placement”). Each share of Series A Preferred Stock is
  convertible, at the option of the Series A Purchaser, into 100 shares of the Company’s common stock (determined by dividing the

https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      98/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

  Series A Original Issue Price of $500 by the Series A Conversion Price. The Series A Conversion Price is $5.00, subject to adjustment
  in the event of stock splits, dividends or other combinations). Total costs incurred connection with this offering were $214,169.


                                                                    F-22




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  99/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

            Each share of Series A Preferred Stock is entitled to receive dividends at a rate of 6% per year, compounded quarterly and
  payable in cash or in kind, at the Company’s sole discretion. As of December 31, 2016, total accrued and unpaid preferred dividends
  were $3,134,129. In the event of the liquidation, dissolution or winding up of the Company, each share of Series A Preferred Stock is
  entitled to a liquidation preference equal to one times (1x) the Series A Purchaser’s original per share purchase price, plus a right to
  receive an additional liquidation distribution together with the common stock holders pro rata on an as converted basis, but not in
  excess of $1,000 per share in the aggregate (subject to adjustment for accrued but unpaid dividends and in the event of stock splits,
  dividends or other combinations). Each share of Series A Preferred Stock is entitled to vote with the holders of the Company’s
  common stock on matters presented to its stockholders, and is entitled to cast such number of votes equal to the whole number of
  shares of common stock into which such shares of Series A Preferred Stock are convertible. The holders of record of the Series A
  Preferred Stock are entitled to nominate and elect 2 directors to the Company’s Board of Directors (the “Board Election Right”), at
  least one of whom is required to qualify as an “independent” director, as that term is used in applicable exchange listing rules. The
  Board Election Right with respect to the independent director will terminate on such date as the number of shares of Series A Preferred
  Stock then outstanding is less than 40% of the original amount purchased by the Series A Purchaser. The Board Election Right with
  respect to the second director shall terminate on such date as the number of shares of Series A Preferred Stock then outstanding is less
  than 20% of the original amount purchased by the Series A Purchaser. The Company also granted the Series A Purchaser the right to
  have a board observer at meetings of the Company’s Board of Directors and committees thereof. To date, the Series A Purchaser has
  not exercised such director election or meeting observation rights.

            For as long as at least 25% (or 12,406 shares) of the Series A Preferred Stock is outstanding, the Company may not, without
  the consent of holders of at least 60% of the then outstanding shares of Series A Preferred Stock, take certain actions, including but not
  limited to: (i) liquidate, dissolve, or wind up the business and affairs of the Company; (ii) amend, alter or repeal any provision of its
  charter or bylaws in a manner that adversely effects the rights of the Series A Preferred Stock; (iii) create or issue any capital stock that
  is equal to or senior to the Series A Preferred Stock with respect to preferences; (iv) create or issue any debt security, subject to certain
  exceptions; (v) pay off any debt obligation prior to its stated maturity date; or (vi) enter into any stockholders rights plan or similar
  arrangement or take other actions that may limit actions that holders of a majority of the Series A Preferred Stock can take under
  Section 203 (“Section 203”) of the Delaware General Corporation Law, as well as such other customary provisions protecting the rights
  of the holder of the Series A Preferred Stock, as are outlined in the Certificate of Designation.

           The Series A Purchaser has the right to participate in any proposed issuance by the Company of its securities, subject to
  certain exceptions (the “Participation Right”). In the event the Series A Purchaser is not afforded the opportunity to exercise its
  Participation Right, the Series A Purchaser will have the right, but not the obligation, up to two times per calendar year, to acquire
  additional securities from the Company in such amount as is sufficient to maintain the Series A Purchaser’s ownership percentage in
  the Company, calculated immediately prior to such applicable financing, at a purchase price equal to the per share price of the
  Company’s securities in such applicable financing.

            In connection with the Series A Private Placement, the Company entered into an investor’s rights agreement with the Series A
  Purchaser, pursuant to which the Company agreed to file a “resale” registration statement with the Securities and Exchange
  Commission (the “SEC”) covering all shares of common stock issuable upon conversion of the Series A Preferred Stock sold in the
  Series A Private Placement on or before February 14, 2015. The Company filed the registration statement on February 12, 2015 and
  the registration statement was declared effective by the SEC on February 17, 2015.

  Common Stock

            The Company’s authorized common stock consists of 100,000,000 shares, par value of $0.001 as of December 31, 2016 and
  December 31, 2015. There were 19,569,247 and 16,087,951 shares of common stock issued and outstanding as of December 31, 2016
  and December 31, 2015, respectively. On July 11, 2016, the Company closed its public offering of 1,150,000 shares of common stock,
  at a public offering price of $5.75 per share, for gross proceeds of $6,612,500. On December 2, 2016, the Company closed its public
  offering of 2,000,000 shares of common stock, at a public offering price of $7.25 per share, for gross proceed of $14,500,000. Total net
  proceeds from these public offering was $19,238,015


                                                                      F-23


https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                       100/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                             VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued )

  Note 12 — Stock Warrants

  The following table shows the various changes in warrants for the years ended:

                                                                                                          December 31,      December 31,
                                                                                                              2016              2015

  Warrants Outstanding, Beginning of Year                                                                        535,091         5,236,660
  Exercised During the Year                                                                                     (133,232)       (4,746,755)
  Issued During the Year                                                                                               -            60,000
  Forfeited During the Year                                                                                            -           (14,814)

  Warrants Outstanding, End of Year                                                                              401,859           535,091

          The outstanding warrants as of December 31, 2016 expire from November 3, 2017 to August 5, 2018. The weighted average
  remaining term of the warrants is 1.3 years. The weighted average exercise price is $2.41 per share.

           During the year ended December 31, 2016 a total of 111,232 warrants were exercised on a cashless basis resulting in the
  issuance of 74,621 shares. An additional 22,000 warrants were exercised on cash basis resulting in proceeds of $60,750. During the
  year ended December 31, 2015, a total of 4,178,267 warrants were exercised on a cashless basis resulting in the issuance of 3,559,783
  shares.

           The Black-Scholes-Merton pricing model was used to estimate the fair value of share-based awards under FASB ASC Topic
  718. The Black-Scholes-Merton pricing model incorporates various highly subjective assumptions, including expected term and share
  price volatility.

           There were no new warrants issued during the year ended December 31, 2016. During the year ended December 31, 2015,
  60,000 warrants were issued. The following summary table shows the assumptions used to compute the fair value of the 60,000
  warrants granted during the year ending December 31, 2015 for investor relations services and their estimated value:

            ·      Expected term in years                                2.8 to 3.0 years
            ·      Volatility                                            122.8 to 122.9%
            ·      Risk-free interest rate                               0.90 to 0.99%
            ·      Expected annual dividends                             None
            ·      Fair value of warrants issued                         $260,373

            The entire fair value amount of the warrants issued was recognized during the year ended December 31, 2015.

  Note 13 — Stock Option Plans

           The Company has the following Stock Option Plans (“Plans”) that allow for the granting of both statutory and incentive stock
  options or ISOs, which can result in potentially favorable tax treatment to the participant, and non-statutory stock options. The
  Company’s 2014 Equity Incentive Plan (the “2014 Plan”) was approved by the stockholders of the Company on June 26, 2014. The
  Company will no longer issue any options under the 2007 and 2009 Plans. The 2014 Plan has an “evergreen provision”, under which
  the maximum number of shares of common stock that may be issued under the 2014 Plan was initially 1,000,000 and automatically
  increase each time the Company issues additional shares of common stock so that the total number of shares issuable thereunder at all
  times equals 10% of the then outstanding shares of common stock, unless in any case the Board of Directors adopts a resolution
  providing that the number of shares issuable under the 2014 Plan not be so increased. As at December 31, 2016, the authorized shares
  of common stock under the 2014 Plan totaled 1,956,925.

            The exercise price per share subject to an option is determined by the administrator, but in the case of an ISO must not be less
  than the fair market value of a share of our common stock on the date of grant and in the case of a non-statutory stock option must not
  be less than 100% of the fair market value of a share of our common stock on the date of grant.
https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                     101/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm


           Under the 2014 Plan, the Company may grant stock options, stock appreciation rights, performance awards of stock and/or
  cash, and stock awards of restricted stock.

            Options outstanding under the Stock Options Plans are as follows:

                                                                           2007            2009              2014
                                                                           Plan            Plan              Plan             Total
  Outstanding as of December 31, 2016                                         21,977        132,771            929,550        1,084,298
  Available for future issuance under plan                                        —              —           1,027,375        1,027,375
  Totals authorized by plan                                                   21,977        132,771          1,956,925        2,111,673

            The 2014 Plan gives the Board of Directors of the Company the ability to determine vesting periods for all stock incentives
  granted under the 2014 Plan, and allows option terms to be up to ten years from the original grant date. Employees’ incentive stock
  options must vest at a minimum rate of 20% per year over a five year period, commencing on the date of grant. Most vest ratably over
  four years commencing on the date of the option grant. In the case of directors, such options are granted annually and expire ten years
  after the date of their grant and vest ratably, on a monthly basis, over the next 12 months. Non-employee directors have vesting of 50%
  immediately on grant and the balance vest ratably, on a monthly basis, over the next 12 months. Advisors or consultants can have
  vesting range from 100% of the option grants vesting immediately to ratably, on a monthly basis, up to 48 months.


                                                                    F-24




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  102/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                            VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

            The following table summarizes stock option activity for the years ended December 31, 2016 and 2015:

                                                                                                                       Weighted
                                                                                                        Weighted       Average
                                                                                      Number of         Average      Remaining Life
                                                                                       Options        Exercise Price    (years)

  Outstanding at December 31, 2014                                                         720,551 $             4.46             8.56
  Granted                                                                                  374,000               5.67
  Exercised                                                                                (15,833)              2.60
  Expired or Forfeited                                                                     (55,929)              8.12

  Outstanding at December 31, 2015                                                       1,022,789 $             4.59             7.56
  Granted                                                                                  116,750               6.60
  Exercised                                                                                (10,450)              3.46
  Expired or Forfeited                                                                     (44,791)              3.87
  Outstanding at December 31, 2016                                                       1,084,298 $             4.76             7.57

            As of December 31, 2016, there were 613,665 options that were fully vested and exercisable at weighted average exercise
  price of $4.83 per share. The weighted average remaining contractual term on the vested options is 7.0 years.

          The unvested balance of 470,633 options as of December 31, 2016, are exercisable at a weighted average exercise price of
  $4.67 per share. The weighted average remaining contractual term on the vested options is 8.4 years.

            The aggregate intrinsic value of the options outstanding as of December 31, 2016 was approximately $2,776,068.


                                                                    F-25




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                103/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                              VUZIX CORPORATION AND SUBSIDIARIES

                              NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

            The Black-Scholes-Merton option pricing model was used to estimate the fair value of share-based awards under FASB ASC
  Topic 718. The Black-Scholes-Merton option pricing model incorporates various and highly subjective assumptions, including
  expected term and share price volatility. For valuation purposes, stock option awards were categorized into two groups, stock option
  grants to employees and stock option grants to members of the Board of Directors.

            The expected term of options granted was estimated to be the average of the vesting term, historical exercise and forfeiture
  rates, and the contractual life of the option. The share price volatility at the grant date is estimated using historical stock prices based
  upon the expected term of the options granted. The risk-free interest rate assumption is determined using the rates for U.S. Treasury
  zero-coupon bonds with maturities similar to those of the expected term of the award being valued. Cash dividends have never been
  paid and are not anticipated to be paid in the foreseeable future. Therefore, the assumed expected dividend yield is zero.

          The following summary table shows the assumptions used to compute the fair value of stock options granted during 2016 and
  2015 and their estimated value:

  December 31,                                                                                                     2016              2015
  Assumptions for Black-Scholes:
  Expected term in years                                                                                                 7.9          6.0 to 7.9
                                                                                                                  103.6% to            111.4 to
  Volatility                                                                                                        109.7%              113.5%
                                                                                                                   1.27% to           1.74% to
  Risk-free interest rate                                                                                             1.68%              2.02%
  Expected annual dividends                                                                                            None               None

  Value of options granted:
  Number of options granted                                                                                          116,750           374,000
  Weighted average fair value per share                                                                      $          5.73    $         4.50
  Fair value of options granted                                                                              $       669,435    $    1,684,179

          FASB ASC Topic 718 requires pre-vesting option forfeitures at the time of grant to be estimated and periodically revised in
  subsequent periods if actual forfeitures differ from those estimates. Stock-based compensation expense is recorded only for those
  awards expected to vest using an estimated forfeiture rate based on historical pre-vesting forfeiture data.

           Unrecognized stock-based compensation expense was approximately $2,080,180 as of December 31, 2016, relating to a total
  of 470,633 unvested stock options under the Company’s stock option plans. This stock-based compensation expense is expected to be
  recognized over a weighted average period of approximately 2.4 years. Unrecognized stock-based compensation expense was
  approximately $2,186,000 as of December 31, 2015, relating to a total of 598,101 unvested stock options under the Company’s stock
  option plans.


                                                                       F-26




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                          104/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                            VUZIX CORPORATION AND SUBSIDIARIES

                             NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)

  Note 14 — Commitments

           The Company has signed several lease agreements, with the largest being for its new office and manufacturing space under an
  operating lease that commenced October 3, 2015, that expires on October 3, 2020. The base rent contractual payment obligations under
  this operating lease will be $335,248 per year. The lease has an original five year term with an option by the Company to renew for two
  additional three year terms at pre-agreed to lease rates. The Company also leases small office spaces in England under a two year lease
  and under a one year lease arrangements in Japan.

            Future minimum payments required under operating lease obligations as of December 31, 2016 are as follows:

                                                                                   Total
                                                                                 Minimum
                                              Year Ending                          Lease
                                                Dec 31,                          Payments

                                                  2017                $                         369,352
                                                  2018                                          339,910
                                                  2019                                          335,248
                                                  2020                                          307,311
                                                  2021                                                -
                                                  Total               $                       1,351,821

          For the lease agreements described above, the Company is required to pay the pro rata share of the real property taxes and
  assessments, expenses and other charges associated with these facilities.

            Rent expense for the years ended December 31, 2016 and 2015 totaled $482,147 and $186,471, respectively.

  Note 15 — Employee Benefit Plans

          The Company has a Section 401(k) Savings Plan which covers employees who meet certain age and length of service
  requirements. To date the plan is comprised of 100% employee deferrals.

  Note 16 — Litigation

            The Company is currently not involved in any actual or pending legal proceeding or litigation.

  Note 17 — Concentrations

           For 2016 and 2015, sales to the U.S. government accounted for approximately 0% and 4% of the Company’s sales,
  respectively. No one customer represented greater than 10% of revenues in 2016. And one United Stated based customer represented
  18% of revenues in 2015.

  Note 18 — Related Party Transactions

           The Company has accrued compensation owed to officers of the Company for services rendered that remain outstanding.
  These amounts are not subject to a fixed repayment schedule and they bear interest at a rate of 8% per annum, compounding monthly.
  The amounts were $648,720 as of December 31, 2016 and $358,719 as of December 31, 2015. The related interest amounts included in
  Accrued Interest were was $141,645 and $97,801 at December 31, 2016 2015, respectively. Interest expense related to the outstanding
  current accrued compensation in Accrued Expenses (Note 7) to officers was $43,844 and $35,722 for the years ended December 31,
  2016 and 2015, respectively.

          During the year ended December 31, 2016, $54,023 or 3% of total revenues, were derived from a major stockholder (22% on
  as-converted to common stock basis with respect to shares of Series A Preferred Stock held by such stockholder) of the Company who
https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  105/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm

  also represented $2,998 of the accounts receivable balance at December 31, 2016. Said stockholder comprised $481,920 or 18% of
  total revenues and represented $290,750 of the accounts receivable balance at December 31, 2015.

  Note 19 — Subsequent Events

  Recent Warrant Exercises:

          Since January 1, 2017, the Company has received cashless exercises of 123,528 warrants that resulted in the issuance of
  81,431 shares of common stock.

  Recent Option Exercises:

          Since January 1, 2017, the Company has received cashless exercises of 35,000 stock options that resulted in the issuance of
  23,571 shares of common stock.

  Recent Note Conversions:

           Since January 1, 2017, $1,043,750 in long-term convertible notes have been converted to 463,890 shares of common stock,
  and $153,571 in accrued interest have been converted to 68,262 shares of common stock, both during this same time period in 2017.
  The total current portion of long-term convertible notes outstanding as of the date of the filing of this Annual Report, excluding
  accrued interest is $372,730, which is convertible into 165,658 shares.



                                                                    F-27




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  106/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                               SIGNATURES

            Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this
  report to be signed on its behalf by the undersigned, thereunto duly authorized, on the 16th day of March, 2017.

                                                                        VUZIX CORPORATION

                                                                        /s/ Paul J. Travers
                                                                        Paul J. Travers
                                                                        Chief Executive Officer

                                                         POWER OF ATTORNEY

            KNOW BY ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and
  appoints jointly and severally, Paul J. Travers and Grant Russell, and each one of them, his or her attorneys-in-fact, each with the
  power of substitution, for him or her in any and all capacities, to sign any and all amendments to this Annual Report on Form 10-K and
  to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission,
  hereby ratifying and confirming all that each said attorneys-in-fact, or his substitute or substitutes, may do or cause to be done by virtue
  hereof.

           Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following
  persons on behalf of the registrant and in the capacities and on the dates indicated:

                            Signature                                                    Title                                Date

                        /s/ Paul J. Travers                                President, Chief Executive Officer            March 16, 2017
                          Paul J. Travers                                             and Director
                                                                              (Principal Executive Officer)

                        /s/ Grant Russell                             Chief Financial Officer, Executive Vice-           March 16, 2017
                          Grant Russell                                        President and Director
                                                                             (Principal Financial and
                                                                                Accounting Officer)

                        /s/ Michael Scott                                              Director                          March 16, 2017
                          Michael Scott

                   /s/ Alexander Ruckdaeschel                                          Director                          March 16, 2017
                     Alexander Ruckdaeschel

                         /s/ Edward Kay                                                Director                          March 16, 2017
                           Edward Kay

                          /s/ Paul Boris                                               Director                          March 16, 2017
                            Paul Boris


                                                                      47




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                      107/110
4/22/2019                             https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




                                                               Exhibit Index

  3.1(1)            Amended and Restated Certificate of Incorporation
  3.2(1)            Amended and Restated Bylaws
  3.3(2)            Amendment to Amended and Restated Certificate of Incorporation
  3.4(3)            Amendment to Amended and Restated Certificate of Incorporation
  3.5(4)            Certificate of Designation of Series A Preferred Stock
  4.1(5)            Form of Warrant
  10.1(6)           2007 Amended and Restated Stock Option Plan
  10.2(6)           2009 Stock Option Plan
  10.3(1)           Form of Option Agreement under 2009 Stock Plan
  10.4(6)           Form of Indemnification Agreement by and between the registrant and each director and executive officer
  10.5(6)           Employment Agreement dated as of August 1, 2007 by and between the registrant and Paul J. Travers
  10.6(6)           Employment Agreement dated as of August 1, 2007 by and between the registrant and Grant Russell
  10.7(7)           Revolving Line of Trade Credit Agreement dated as of May 21, 2010 by and between the registrant and Kopin
                    Corporation
  10.8(7)           Security Agreement dated as of May 21, 2010 by and between the Company and Kopin Corporation
  10.9(8)           Amendment to Revolving Line of Trade Credit Agreement dated as of October 8, 2010 by and between the registrant
                    and Kopin Corporation
  10.10(9)          Warrant issued by the registrant to Kopin Corporation


                                                                     48




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                              108/110
4/22/2019                              https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




  10.11(10)          Shared Services Agreement, dated as of June 15, 2012, by and between Vuzix Corporation and TDG Acquisition
                     Company LLC
  10.12(10)          Reseller Agreement, dated as June 15, 2012, by and between Vuzix Corporation and TDG Acquisition Company
                     LLC.
  10.13(10)          Restrictive Covenants Agreement, dated as June 15, 2012, by and between Paul Travers and TDG Acquisition
                     Company LLC
  10.14(11)          Securities Purchase Agreement, dated July 15, 2013
  10.15(11)          16% Senior Secured Convertible Debenture due March 21, 2018
  10.16(11)          Common Stock Warrant, dated July 15, 2013
  10.17(12)          Securities Purchase Agreement, dated June 3, 2014
  10.18(12)          5% Senior Secured Convertible Note due June 3, 2017
  10.19(12)          Security Agreement dated June 3, 2014
  10.20(12)          Registration Rights Agreement dated June 3, 2014
  10.21(13)          2014 Equity Incentive Plan
  10.22(14)          Letter Agreement with Chardan Capital Markets, LLC
  10.23(15)          Series A Preferred Stock Purchase Agreement dated January 2, 2015
  10.24(15)          Series A Preferred Stock Investor’s Rights Agreement, dated January 2, 2015
  10.25(15)          Form of Waiver and Consent (June Notes)
  10.26(15)          Form of Waiver and Consent (July 2013 Warrants)
  14.1(16)           Code of Ethics
  16.1(17)           EFPR letter to the SEC dated October 8, 2014
  21.1(18)           Subsidiaries
  23.1*              Consent of Freed Maxick, CPAs, P.C.
  31.1*              Certification of CEO as required by Rule 13a-14 or 15d-14 of the Securities Exchange Act of 1934, as adopted
                     pursuant to Section 302 of the Sarbanes Oxley Act of 2002
  31.2*              Certification of CFO as required by Rule 13a-14 or 15d-14 of the Securities Exchange Act of 1934, as adopted
                     pursuant to Section 302 of the Sarbanes Oxley Act of 2002
  32.1*              Section 1350 CEO Certification
  32.2*              Section 1350 CFO Certification
  101*               The following materials, formatted in XBRL (Extensible Business Reporting Language): (i) Consolidated Balance
                     Sheets, (ii) Consolidated Statements of Income, (iii) Consolidated Statements of Cash Flows, and (iv) Notes to
                     Consolidated Financial Statements, tagged as blocks of text

  †          Confidential treatment granted as to certain portion

  *          Filed herewith.


                                                                      49




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                                  109/110
4/22/2019                            https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm




      (1) Filed as an exhibit to Amendment No. 3 to the Registration Statement on Form S-1 filed October 16, 2009 and incorporated
          herein by reference.

      (2) Filed as an exhibit to the Current Report on Form 8-K filed February 7, 2013 and incorporated herein by reference.

      (3) Filed as an exhibit to the Current Report on Form 8-K filed June 30, 2014 and incorporated herein by reference.

      (4) Filed as an exhibit to the Current Report on Form 8-K filed January 2, 2015 and incorporated herein by reference.

      (5) Filed as an exhibit to the S-1/A filed July 29, 2013 and incorporated herein by reference.

      (6) Filed as an exhibit to the S-1 filed July 2, 2009 and incorporated herein by reference.

      (7) Filed as an exhibit to the Current Report on Form 8-K filed June 2, 2010 and incorporated herein by reference.

      (8) Filed as an exhibit to the Current Report on Form 8-K filed October 27, 2010 and incorporated herein by reference.

      (9) Filed as an exhibit to the S-1 filed December 21, 2012 and incorporated herein by reference.

      (10) Filed as an exhibit to the Current Report on Form 8-K filed June 21, 2012 and incorporated herein by reference.

      (11) Filed as an exhibit to the Current Report on Form 8-K filed July 16, 2013 and incorporated herein by reference.

      (12) Filed as an exhibit to the Current Report on Form 8-K filed June 4, 2014 and incorporated herein by reference.

      (13) Filed with Definitive Proxy Statement on April 30, 2014 and incorporated herein by reference.

      (14) Filed with as an exhibit to the Post-Effective Amendment to Form S-1 filed December 5, 2014 and incorporated herein by
           reference.

      (15) Filed as an exhibit to 8-K filed January 2, 2015 and incorporated herein by reference.

      (16) Filed as exhibit to 10-K filed March 30, 2016 and incorporated herein by reference.

      (17) Filed as exhibit to 8-K filed October 9, 2014 and incorporated herein by reference.

      (18) Filed as exhibit to S-1/A filed June 10, 2013 and incorporated herein by reference.


                                                                     50




https://www.sec.gov/Archives/edgar/data/1463972/000114420417015161/v461282_10k.htm                                             110/110
